Exhibit 10.1



 

 

$150,000,000

 

CREDIT AGREEMENT

 

dated as of December 13, 2019

 

by and among

 

DIGI INTERNATIONAL INC.,

 

as the Borrower,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

and

 

bMO HARRIS BANK N.A.,

 

as Administrative Agent and Collateral Agent



 

 

BMO CAPITAL MARKETS CORP.,
as Joint Lead Arranger and Sole Bookrunner

 

and

 

SILICON VALLEY BANK,

 

as Joint Lead Arranger

  

 

 





  

TABLE OF CONTENTS

  



      Page         Section 1  DEFINITIONS            1.1  Defined Terms  1 1.2 
Other Definitional Provisions  43 1.3  Exchange Rates; Currency Equivalents  44
1.4  Letter of Credit Amounts  45 1.5  Limited Condition Acquisitions  45 1.6 
Divisions  46 1.7  Change of Currency  46         Section 2  AMOUNT AND TERMS OF
COMMITMENTS            2.1  Term Commitments  47 2.2  Procedure for Term Loan
Borrowing  47 2.3  Repayment of Term Loans  47 2.4  Revolving Commitments  48
2.5  Procedure for Revolving Loan Borrowing  49 2.6  Swingline Commitment  49
2.7  Procedure for Swingline Borrowing; Refunding of Swingline Loans  49 2.8 
Fees  51 2.9  Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments  51 2.10  Loan Prepayments  52 2.11  Conversion and Continuation
Options  54 2.12  Limitations on Eurodollar Tranches  55 2.13  Interest Rates
and Payment Dates  55 2.14  Computation of Interest and Fees  56 2.15  Inability
to Determine Interest Rate  56 2.16  Pro Rata Treatment and Payments  57 2.17 
Illegality; Requirements of Law  60 2.18  Taxes  62 2.19  Indemnity  65 2.20 
Change of Lending Office  65 2.21  Substitution of Lenders  66 2.22  Defaulting
Lenders  67 2.23  Notes  69 2.24  Incremental Loans  69 2.25  Effect of
Benchmark Transition Event  72

  

i

 



 

Section 3  LETTERS OF CREDIT            3.1  L/C Commitment  73 3.2  Procedure
for Issuance of Letters of Credit  74 3.3  Fees and Other Charges  75 3.4  L/C
Participations  76 3.5  Reimbursement  76 3.6  Obligations Absolute  77 3.7 
Letter of Credit Payments  77 3.8  Applications  77 3.9  Interim Interest  77
3.10  Cash Collateral  78 3.11  Additional Issuing Lenders  79 3.12  Resignation
of the Issuing Lender  79 3.13  Applicability of ISP  79 3.14  Notices  79      
  Section 4  REPRESENTATIONS AND WARRANTIES            4.1  Financial Condition 
80 4.2  No Change  80 4.3  Existence; Compliance with Law  80 4.4  Power,
Authorization; Enforceable Obligations  81 4.5  No Legal Bar  81 4.6 
Litigation  81 4.7  No Default  81 4.8  Ownership of Property; Liens;
Investments  81 4.9  Intellectual Property  82 4.10  Taxes  82 4.11  Federal
Regulations  82 4.12  Labor Matters  82 4.13  ERISA  82 4.14  Investment Company
Act; Other Regulations  83 4.15  Subsidiaries  83 4.16  Use of Proceeds  83
4.17  Environmental Matters  83 4.18  Accuracy of Information, Etc.  84 4.19 
Security Documents  84 4.20  Solvency  85

 



ii

 

 

4.21  Designated Senior Indebtedness  85 4.22  Insurance  85 4.23  No Casualty 
85 4.24  OFAC  85 4.25  Anti-Corruption Laws  85 4.26  EEA Financial
Institution  85 4.27  Beneficial Ownership Certification  86 4.28  Brokers  86
        Section 5  CONDITIONS PRECEDENT            5.1  Conditions to
Effectiveness of this Agreement  86 5.2  Conditions to Each Extension of Credit 
89 5.3  Post-Closing Conditions Subsequent  89         Section 6  AFFIRMATIVE
COVENANTS            6.1  Financial Statements  90 6.2  Certificates; Reports;
Other Information  91 6.3  Payment of Obligations; Taxes  92 6.4  Maintenance of
Existence; Compliance  93 6.5  Maintenance of Property; Insurance  93 6.6 
Inspection of Property; Books and Records; Discussions  93 6.7  Notices  94 6.8 
Environmental Laws  95 6.9  Operating Accounts  95 6.10  Audits  95 6.11 
Additional Collateral, Etc.  95 6.12  Anti-Corruption Laws  97 6.13  Insider
Subordinated Indebtedness  97 6.14  Use of Proceeds  97 6.15  Designated Senior
Indebtedness  97 6.16  Beneficial Ownership Certification  98 6.17  M.I.R.E
Events  98 6.18  Further Assurances  98         Section 7  NEGATIVE COVENANTS   
        7.1  Financial Condition Covenants  98 7.2  Indebtedness  99 7.3  Liens 
101 7.4  Fundamental Changes  103

 



iii

 

 

7.5  Disposition of Property  103 7.6  Restricted Payments  105 7.7 
Investments  106 7.8  ERISA  108 7.9  Optional Payments and Modifications of
Certain Preferred Stock and Debt Instruments  108 7.10  Transactions with
Affiliates  108 7.11  Sale Leaseback Transactions  108 7.12  Swap Agreements 
108 7.13  Accounting Changes  108 7.14  Negative Pledge Clauses  109 7.15 
Clauses Restricting Subsidiary Distributions  109 7.16  Lines of Business  109
7.17  Designation of other Indebtedness  109 7.18  Amendments to Acquisition
Documents; Certification of Certain Equity Interests  110 7.19  Amendments to
Organizational Agreements and Material Contracts  110 7.20  Use of Proceeds  110
7.21  Subordinated Debt; Payment of Earn-Out  110 7.22  Sanctions  111 7.23 
Anti-Corruption Laws  111 7.24  Anti-Terrorism Laws  111         Section 8 
EVENTS OF DEFAULT            8.1  Events of Default  111 8.2  Remedies Upon
Event of Default  114 8.3  Application of Funds  115         Section 9  THE
ADMINISTRATIVE AGENT            9.1  Appointment and Authority  116 9.2 
Delegation of Duties  117 9.3  Exculpatory Provisions  117 9.4  Reliance by
Administrative Agent  118 9.5  Notice of Default  119 9.6  Non-Reliance on
Administrative Agent and Other Lenders  119 9.7  Indemnification  119 9.8  Agent
in Its Individual Capacity  120 9.9  Successor Administrative Agent  120 9.10 
Collateral and Guaranty Matters  121 9.11  Administrative Agent May File Proofs
of Claim  121 9.12  No Other Duties, Etc.  122 9.13  Survival  122

  

 

iv

 



 

Section 10  MISCELLANEOUS            10.1  Amendments and Waivers  122 10.2 
Notices  124 10.3  No Waiver; Cumulative Remedies  126 10.4  Survival of
Representations and Warranties  126 10.5  Expenses; Indemnity; Damage Waiver 
126 10.6  Successors and Assigns; Participations and Assignments  128 10.7 
Adjustments; Set-off  134 10.8  Payments Set Aside  135 10.9  Interest Rate
Limitation  135 10.10  Counterparts; Electronic Execution of Assignments  136
10.11  Severability  136 10.12  Integration  136 10.13  Governing Law  136
10.14  Submission to Jurisdiction; Waivers  136 10.15  Acknowledgements  137
10.16  Releases of Guarantees and Liens  137 10.17  Treatment of Certain
Information; Confidentiality  138 10.18  Automatic Debits  139 10.19  Judgment
Currency  139 10.20  Patriot Act  139 10.21  Termination  140 10.22  Contractual
Recognition Provision  140 10.23  Acknowledgement Regarding Any Supported QFCs 
140 10.24  No Advisory or Fiduciary Responsibility  141



  

v

 



 



SCHEDULES



 



Schedule 1.1A:  Commitments Schedule 1.1B:  [Reserved] Schedule 4.6:  Litigation
Schedule 4.8:  Owned Real Property Schedule 4.15:  Subsidiaries Schedule 4.17: 
Environmental Matters Schedule 4.19:  Financing Statements and Other Filings
Schedule 4.28:  Brokers Schedule 5.3  Post-Closing Matters Schedule 7.2(d): 
Existing Indebtedness Schedule 7.3(f):  Existing Liens Schedule 7.7  Existing
Investments

 



EXHIBITS



 



Exhibit A:  [Reserved] Exhibit B:  Form of Compliance Certificate Exhibit C: 
[Reserved] Exhibit D:  [Reserved] Exhibit E:  Form of Assignment and Assumption
Exhibits F-1 – F-4:  Forms of U.S. Tax Compliance Certificates Exhibit G: 
Form of Addendum Exhibit H-1:  Form of Revolving Loan Note Exhibit H-2:  Form of
Swingline Loan Note Exhibit H-3:  Form of Term Loan Note Exhibit I:  Form of
Notice of Borrowing Exhibit J:  Form of Notice of Conversion/Continuation



 



vi

 







 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), dated as of December 13, 2019, is
entered into by and among DIGI INTERNATIONAL INC., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party hereto, the several banks
and other financial institutions or entities from time to time party hereto as
lenders (each, a “Lender” and collectively, the “Lenders”), BMO HARRIS BANK
N.A., as administrative and collateral agent for the Lenders (in such capacity,
the “Administrative Agent”).

 

RECITALS

 

WHEREAS, on the Closing Date, pursuant to that certain Agreement and Plan of
Merger dated as of November 7, 2019 (together with all schedules and exhibits
thereto, the “Acquisition Agreement”), by and among the Borrower, Namath Merger
Sub, Inc., a Utah corporation and wholly-owned subsidiary of the Borrower
(“Merger Sub”), and the Target, the Borrower intends to acquire all or
substantially all of the Equity Interests of the Target via the merger of Merger
Sub with and into the Target, with the Target as the surviving entity of such
merger (the “Acquisition”);

 

WHEREAS, the Borrower desires to obtain financing to (a) finance (i) the
Acquisition and (ii) the payment of fees, costs and expenses in connection with
the foregoing transactions and (b) provide ongoing working capital and for other
general corporate purposes of the Borrower and its Subsidiaries;

 

WHEREAS, each of the Guarantors (with the guaranty by the Target to be effective
upon consummation of the Acquisition) has agreed to guarantee the Secured
Obligations of the Loan Parties and to secure such guaranteed Secured
Obligations by granting to the Administrative Agent, for the ratable benefit of
the Secured Parties, a first priority lien (subject to Liens permitted by the
Loan Documents) in substantially all of such Guarantor’s personal property
assets (other than any Excluded Assets) pursuant to the terms of the Guarantee
and Collateral Agreement and the other Security Documents.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Section 1
DEFINITIONS

 

1.1           Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.

 

“ABR”: for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%, and (c) the Eurodollar Rate for an Interest Period of 1 month
plus 1%; provided that in no event shall the ABR be deemed to be less than 0%.
Any change in the ABR due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate, as the case may be, shall be effective as
of the opening of business on the effective day of the change in such rate.

 

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

 

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower or any Subsidiary.

 

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower or any Subsidiary.

 

1

 

 



“Acquisition”: as defined in the recitals hereto.

 

“Acquisition Agreement”: as defined in the recitals hereto.

 

“Acquisition Documents”: collectively, the Acquisition Agreement, together with
all of the other documents, agreements, certificates and other information
executed and/or delivered by or on behalf of the Borrower to Target pursuant or
in connection with the Acquisition Agreement or the Acquisition.

 

“Acquisition Holiday”: as defined in Section 7.1(b).

 

“Addendum”: an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.

 

“Administrative Agent”: BMO, in its capacity as the administrative agent for the
Lenders and the collateral agent for the Secured Parties under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

 

“Affected Lender”: as defined in Section 2.21.

 

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

 

“Agent Parties”: is defined in Section 10.2(d)(ii).

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate of the then unpaid principal amount of such
Lender’s Term Loans, (b) the amount of such Lender’s Revolving Commitment then
in effect (as decreased pursuant to Section 2.9) or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding, and (c) without duplication of clause
(b), the L/C Commitment of such Lender then in effect (as a sublimit of the
Revolving Commitment of such Lender).

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: as defined in the preamble hereto.

 

“Agreement Currency”: as defined in Section 10.19.

 

“Alternative Currency”: each of the following currencies: Australian Dollars,
Canadian Dollars, Euro, Japanese Yen and Sterling.

 

2

 

 



“Alternative Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Exchange Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Excess”: as defined in Section 2.10(b)(ii)

 

“Alternative Currency Sublimit”: an amount equal $5,000,000. The Alternative
Currency Sublimit is part of, and not in addition to, the Revolving Credit
Commitment.

 

“Annual Financial Statements”: the audited consolidated financial statements of
(a) the Borrower for the fiscal years ended September 30, 2017, 2018 and 2019
and (b) the Target for the fiscal years ended December 31, 2017 and 2018.

 

“Applicable Margin”: with respect to each Eurodollar Loan, each ABR Loan
(including each Swingline Loan), each Letter of Credit and the Commitment Fee
Rate, the applicable rates per annum set forth under the relevant column heading
below:

 



Level  Consolidated Leverage Ratio  Eurodollar
Loans–
Eurodollar Rate
Plus   ABR Loans–
ABR Plus   Swingline
Loans–
ABR Plus   Letters of
Credit–
Letter of Credit Fee   Commitment
Fee Rate  V  > 3.00:1.00   3.25%   2.25%   2.25%   3.25%   0.40% IV  > 2.50:1.00
but
< 3.00:1.00   2.75%   1.75%   1.75%   2.75%   0.35% III  > 2.00:1.00 but
< 2.50:1.00   2.25%   1.25%   1.25%   2.25%   0.30% II  > 1.00:1.00 but
< 2.00:1.00   1.75%   0.75%   0.75%   1.75%   0.25% I  <1.00:1.00   1.25% 
 0.25%   0.25%   1.25%   0.20%



 

Notwithstanding the foregoing, (a) until the delivery of the Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by the Borrower of the consolidated financial statements
required to be delivered to the Administrative Agent pursuant to Section 6.1 in
respect of the fiscal quarter of the Borrower ending on or about March 31, 2020,
the Applicable Margin shall be the rates corresponding to Level III in the
foregoing table, (b) if the Borrower fails to deliver the financial statements
required by Section 6.1 and the related Compliance Certificate required by
Section 6.2(b) by the respective date required thereunder after the end of any
related fiscal quarter of the Borrower, the Applicable Margin shall be the rates
corresponding to Level V in the foregoing table until such financial statements
and Compliance Certificate are delivered (after which delivery the Applicable
Margin shall be determined with reference to such financial statements and
Compliance Certificate), and (c) no reduction of the Applicable Margin shall
become effective at any time when an Event of Default has occurred and is
continuing.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date and with reference to any applicable period
then ended was inaccurate and (y) a proper calculation of the Consolidated
Leverage Ratio as of such date and with reference to such period would have
resulted in different pricing for any period, then (i) if the proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall automatically and retroactively be obligated to
pay to the Administrative Agent, for the benefit of the applicable Lenders,
promptly on demand by the Administrative Agent, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period by reason of such
higher pricing for such period; and (ii) if the proper calculation of the
Consolidated Leverage Ratio would have resulted in lower pricing for such
period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to the Borrower, nor shall the Borrower
or any other Loan Party have any right of offset against any subsequent payment
due and payable by any Loan Party under any Loan Document by reason of such
lower pricing for such period. Notwithstanding the foregoing or anything to the
contrary set forth in any Loan Document, the Borrower shall not be required to
pay any amounts pursuant to this paragraph as a result of any restatement of or
other adjustment to the financial statements of the Loan Parties that occurs
after the Discharge of Obligations.

 

3

 

 



“Applicable Time”: with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Application”: an application, in such form as any Issuing Lender may specify
from time to time, requesting such Issuing Lender to issue a Letter of Credit.

 

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent (to the
extent required by Section 10.6), in substantially the form of Exhibit E, or any
other form (including electronic documentation generated by an electronic
platform) approved by the Administrative Agent.

 

“Assumption Agreement”: any Assumption Agreement delivered pursuant to the
Guarantee and Collateral Agreement.

 

“Australian Dollar” and “AUD”: the lawful currency of Australia.

 

“Available Revolving Commitments”: at any time, an amount equal to (a) the Total
Revolving Commitments in effect at such time (as decreased pursuant to
Section 2.9), minus (b) the Dollar Equivalent of the aggregate issued but
undrawn amount of all outstanding Letters of Credit at such time, minus (c) the
Dollar Equivalent of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, minus
(d) the aggregate principal balance of any Revolving Loans outstanding at such
time; provided that for purposes of calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s available
Revolving Commitment pursuant to Section 2.8(a), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.

 

“Average Unused Total Revolving Commitments”: has the meaning specified in
Section 2.8(a).

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

4

 

 



“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Services”: any products, credit services and/or financial accommodations
previously, now, or hereafter provided to any Group Member by any Bank Services
Provider, including any letters of credit (other than any Letters of Credit
provided for the account of the Borrower hereunder), cash management services
(including merchant services, direct deposit payroll, business credit cards and
check cashing services), interest rate swap arrangements (other than to the
extent constituting Specified Swap Agreements), and foreign exchange services
(including with respect to FX Contracts), as any such products or services may
be identified in such Lender’s various agreements related thereto (each, a “Bank
Services Agreement”).

 

“Bank Services Agreement”: as defined in the definition of “Bank Services”.

 

“Bank Services Provider”: any Person that (a) at the time that it enters into a
Bank Services Agreement or an FX Contract, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Bank Services Agreement or an FX Contract, in each case, in its capacity as a
party to such Bank Services Agreement or FX Contract.

 

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”

 

“Benchmark Replacement”: the sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by the Administrative Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment”: with respect to any replacement of LIBOR
with an Unadjusted Benchmark Replacement for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower giving due consideration
to (i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR and the LIBOR Index Rate with
the applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes”: means, with respect to any Benchmark
Replacement, any purely technical, administrative or operational changes
(including changes to the definition of “Interest Period,” timing and frequency
of determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides in its reasonable discretion may
be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

5

 

 



“Benchmark Replacement Date”: the earlier to occur of the following events with
respect to LIBOR:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to LIBOR:

 

(1)            a public statement or publication of information by or on behalf
of the administrator of LIBOR announcing that such administrator has ceased or
will cease to provide LIBOR, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBOR;

 

(2)            a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for
LIBOR, a resolution authority with jurisdiction over the administrator for LIBOR
or a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

(3)            a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

 

“Benchmark Transition Start Date”: (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with the Section 2.25
and (y) ending at the time that a Benchmark Replacement has replaced LIBOR for
all purposes hereunder pursuant to Section 2.25.

 

6

 

 



“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” : means 31 C.F.R § 1010.230.

 

“BHC Act Affiliate”: with respect to any party, an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Blocked Person”: as defined in Section 7.25.

 

“BMO”: BMO Harris Bank N.A.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

 

“Business”: as defined in Section 4.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market, and

 

(a) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurodollar Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such Eurodollar Loan,
means a TARGET Day;

 

(b) if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(c) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurodollar Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurodollar Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

7

 

 



“Canadian Dollar” and “CAD”: the lawful currency of Canada.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing from such
Person; provided, however, that any Indebtedness convertible into Equity
Interests shall not constitute Capital Stock prior to the date of any applicable
conversion.

 

“Cash Collateralize”: to deposit in a blocked account at a commercial bank
selected by the Administrative Agent, in the name of the Borrower and under the
sole dominion and control (within the meaning of the UCC) of the Administrative
Agent, or to pledge and deposit with or deliver to (a) with respect to
Obligations in respect of Letters of Credit, the Administrative Agent, for the
benefit of one of more of the Issuing Lenders and one or more of the Lenders, as
applicable, as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or Deposit Account balances having an
aggregate value of at least 103% of the L/C Exposure or, if the Administrative
Agent and the applicable Issuing Lender shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Administrative Agent and such Issuing Lender;
(b) with respect to Obligations arising under any Bank Services Agreement in
connection with Bank Services, the applicable Bank Services Provider for its own
benefit, as provider of such Bank Services or FX Contracts, cash or Deposit
Account balances having an aggregate value of at least 103% of the aggregate
amount of the Obligations of the Group Members arising under all such Bank
Services Agreements and FX Contracts evidencing such Bank Services and FX
Contracts; or (c) with respect to Obligations in respect of any Specified Swap
Agreements, the applicable Qualified Counterparty, as Collateral for such
Obligations, cash or Deposit Account balances or, if such Qualified Counterparty
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to such Qualified
Counterparty. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of thirty-six months or less from the
date of acquisition issued (i) by any Lender or (ii) by any commercial bank
organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $250,000,000; (c) commercial paper
of an issuer rated at least A-1 by S&P or P-1 by Moody’s or such other rating as
may be acceptable to the Administrative Agent, or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within thirty-six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of thirty-six months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s or such other rating as may be acceptable to the
Administrative Agent; (f) securities with maturities of thirty-six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition; (g) money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s or such other rating as may be
acceptable to the Administrative Agent and (iii) have portfolio assets of at
least $5,000,000,000.

 

8

 

 



“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.

 

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 35% or more of the ordinary voting power for
the election of directors of the Borrower (determined on a fully diluted basis);
or (b)  at any time, the Borrower shall cease to own and control, of record and
beneficially, directly or indirectly, 100% (other than directors’ qualifying
shares) of each class of outstanding Capital Stock of each Guarantor free and
clear of all Liens (except Liens permitted by Section 7.3), other than as a
result of a Disposition permitted by Section 7.5 or a merger, consolidation or
amalgamation permitted by Section 7.4, in any such case, as a result of which
any applicable Guarantor ceases to be a Subsidiary.

 

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

 

“Closing Date Solvency Certificate”: the Solvency Certificate, dated the Closing
Date, delivered to the Administrative Agent pursuant to Section 5.1(l), which
Closing Date Solvency Certificate shall be in substantially the form of
Exhibit C to the Commitment Letter.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
Notwithstanding the foregoing or any contrary provision contained herein or in
any other Loan Document, no Excluded Asset (as such term is defined in the
Guarantee and Collateral Agreement) shall constitute “Collateral.”

 

“Collateral Information Certificate”: the Collateral Information Certificate
relating to the Loan Parties executed and delivered by the Borrower pursuant to
Section 5.1 on the Closing Date after giving effect to the Acquisition.

 

“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in
Section 6.6 of the Guarantee and Collateral Agreement), and all amounts for
which the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent under the Security
Documents for the account of any Loan Party.

 

9

 

 



“Commitment”: as to any Lender, the sum of its Term Commitment and its Revolving
Commitment.

 

“Commitment Fee”: as defined in Section 2.8(a).

 

“Commitment Fee Rate”: the rate per annum set forth under the relevant column
heading in the definition of Applicable Margin.

 

“Commitment Letter”: the Commitment Letter, dated November 7, 2019, by and among
the Borrower, Administrative Agent, and the Lead Arranger, as amended, restated,
amended and restated, modified, or supplemented from time to time in accordance
with the terms thereof.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. section 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications”: is defined in Section 10.2(d)(ii).

 

“Company Material Adverse Effect”: Material Adverse Effect as defined in the
Acquisition Agreement.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.

 

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures”: for any period, with respect to the
Borrower and its consolidated Subsidiaries, the aggregate of all expenditures
(whether paid in cash or other consideration or accrued as a liability and
including that portion of Capital Lease Obligations which is capitalized on the
consolidated balance sheet of the Borrower) by such Group Members during such
period for the acquisition or leasing (pursuant to a capital lease) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) that, in conformity with GAAP, are
included in “additions to property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of the Borrower; provided
that “Consolidated Capital Expenditures” shall not include (a) expenditures in
respect of normal replacements and maintenance which are properly charged to
current operations, (b) expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (i) from insurance
proceeds paid on account of the loss of or damage to the assets being replaced
or restored or (ii) with awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (c) expenditures
made as a tenant as leasehold improvements during such period to the extent
reimbursed by the landlord during such period, or (d) expenditures made in
connection with Permitted Acquisitions.

 

“Consolidated EBITDA”: with respect to the Borrower and its consolidated
Subsidiaries for any period,

 

(a) the sum, without duplication, of the amounts for such period of:

 

(i) Consolidated Net Income, plus, in the case of the following clauses
(a)(ii) through (a)(x), to the extent the same was deducted (and not added back)
in determining such Consolidated Net Income,

 

10

 

 



(ii) total interest expense (including that portion of any Capital Lease
Obligations that is treated as interest in accordance with GAAP) of the Borrower
and its consolidated Subsidiaries for such period with respect to all
outstanding Indebtedness of such Persons (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP), plus

 

(iii) provisions for taxes based on income, plus

 

(iv) total depreciation expense, plus

 

(v) total amortization expense, plus

 

(vi) non-cash compensation paid in Capital Stock, plus

 

(vii) without duplication, other non-cash items reducing Consolidated Net Income
(excluding any such non-cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period), subject to the limit set
forth below, plus

 

(viii) fees and out-of-pocket transaction costs and expenses incurred by the
Borrower or any of its consolidated Subsidiaries in connection with this
Agreement and the other Loan Documents, the Acquisition Agreement, and the
Transactions, subject to the limit set forth below; plus

 

(ix) fees and out-of-pocket transaction costs and expenses incurred by the
Borrower or any of its consolidated Subsidiaries after the Closing Date in
connection with Permitted Acquisitions (whether or not consummated), subject to
the limit set forth below, plus

 

(x) restructuring charges, extraordinary charges, including charges from any
Disposition; provided that the aggregate add-back for the items in clauses
(a)(vii) through this (a)(x) shall not exceed 10% of Consolidated EBITDA for
such period (calculated prior to giving effect to any such add-backs), plus

 

(xi) the amount of “run-rate” synergies, operating expense reductions and other
net cost savings projected by the Borrower in good faith to be realized as a
result of actions taken during such period (calculated on a pro forma basis as
though such cost savings, operating expense reductions, restructuring charges
and expenses and cost-saving synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions and net of the costs incurred during such period in connection
with such actions; provided, that the Compliance Certificate required to be
delivered pursuant to Section 6.2(b) shall include a certification from a
Responsible Officer of the Borrower certifying that (1) such “run-rate”
synergies, operating expense reductions and other net cost savings are
reasonably identifiable and factually supportable, (2) such “run-rate”
synergies, operating expense reductions and other net cost savings are expected
to be realized within 12 months of such actions being taken, (3) no “run-rate”
synergies, operating expense reductions and other net cost savings have been
added pursuant to this clause (xi) that are duplicative of any expenses or
charges relating thereto that are either excluded in computing Consolidated Net
Income or included (i.e., added back) in computing Consolidated EBITDA for such
period, (4) such adjustments are not duplicative of other pro forma adjustments
(but may be incremental to any other pro forma adjustments), provided, further,
that the aggregate add-backs pursuant to this clause (xi) shall not exceed
$2,500,000 in the aggregate for any period of four consecutive fiscal quarters;
plus

 

11

 

 



(xii) any loss or expense that any Lender sustains or incurs for which the
Borrower has to reimburse such Lender under Section 2.19 after any Benchmark
Transition Start Date;

 

minus

 

(b) the sum, without duplication of the amounts for such period of

 

(i) any extraordinary gains and non-cash items, including gains from any
Disposition, increasing Consolidated Net Income for such period, plus

 

(ii) interest income;

 

provided that for purposes of this Agreement, Consolidated EBITDA for any period
shall be determined on a Pro Forma Basis.

 

Notwithstanding the foregoing or anything to the contrary contained herein,
Consolidated EBITDA for the fiscal quarters ended on or about each of dates set
forth below is the amount set opposite such date:

 

Date  Consolidated EBITDA  September 30, 2018  $12,257,616  December 31, 2018 
$9,235,430  March 31, 2019  $10,678,585  June 30, 2019  $10,575,716 
September 30, 2019  $11,665,312 

 

“Consolidated Fixed Charge Coverage Ratio”: with respect to the Borrower and its
consolidated Subsidiaries for any period, the ratio of (a) the sum of
(i) Consolidated EBITDA for such period minus (ii) the aggregate amount of
dividends and distributions actually paid in cash by the Borrower during such
period in respect of any Capital Stock of the Borrower; minus (iii) the
aggregate amount actually paid in cash by the Borrower during such period on
account of the purchase, redemption, defeasance, retirement or other acquisition
of any Capital Stock of the Borrower; minus (iv) the aggregate amount actually
paid in cash by the Borrower and its consolidated Subsidiaries during such
period on account of Consolidated Capital Expenditures (excluding the principal
amount funded with Indebtedness (other than Revolving Loans)); to
(b) Consolidated Fixed Charges for such period. Each of the financial
performance measures specified in the foregoing clauses (a) and (b) of this
definition shall be calculated as follows for purposes of testing the Borrower’s
compliance with Section 7.1(a) as of the last day of any fiscal quarter of the
Borrower: each such financial performance measure shall mean an amount equal to
the amount of such financial performance measure for the four fiscal quarter
period then ended.

 

“Consolidated Fixed Charges”: with respect to the Borrower and its consolidated
Subsidiaries for any period ending on any determination date (the “determination
date”), the sum (without duplication) of (a) Consolidated Interest Expense for
such period; plus (b) all required scheduled payments made in cash during such
period on account of principal of Indebtedness of the Borrower and its
consolidated Subsidiaries (including scheduled principal payments in respect of
the Term Loans but excluding (i) principal payments in respect of the Revolving
Loans and (ii) any mandatory prepayments required by Section 2.10 (and, in each,
as such required scheduled payments may be reduced by the application of
prepayments made pursuant to Section 2.10); plus (c) any Earn Out Obligations
paid in cash during such period; plus (d) the portion of taxes based on income
actually paid in cash during such period.

 

12

 

 



“Consolidated Interest Expense”: for any period, total interest expense paid in
cash (including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of the Borrower and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Persons (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), but excluding the
amortization of any deferred financing costs in connection with such
Indebtedness.

 

“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) (i) Consolidated Total Funded Indebtedness as of the last day of such period
minus (ii) Unrestricted Cash as of such date up to a maximum amount not to
exceed $50,000,000, to (b) Consolidated EBITDA for such period.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or one of its Subsidiaries,
(b) the income (or deficit) of any such Person (other than a Subsidiary of the
Borrower) in which the Borrower or one of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions,
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any Requirement of Law
applicable to such Subsidiary or any owner of Capital Stock of such Subsidiary.

 

“Consolidated Total Current Assets” as of the date of any determination thereof,
total current assets of the Borrower and its consolidated Subsidiaries
calculated in accordance with GAAP on a consolidated basis as of such date.

 

“Consolidated Total Funded Indebtedness”: at any date, the aggregate principal
amount of all Indebtedness of the Borrower and its consolidated Subsidiaries at
such date referred to (a) in clauses (a), (c), and (e) of the definition of
“Indebtedness” and (b) in clause (g) of the definition of Indebtedness to the
extent relating to Indebtedness under said clauses (a), (c) and (e), all of such
Indebtedness determined on a consolidated basis in accordance with GAAP.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Copyright License”: any written agreement which (a) names a Loan Party as
licensor or licensee (including those listed on Schedule 6 of the Guarantee and
Collateral Agreement), or (b) grants any right under any Copyright owned by a
third party to a Loan Party, including any right to manufacture, distribute,
exploit and sell materials derived from any such Copyright.

 

“Copyrights”: (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6 of the Guarantee and Collateral Agreement), all computer programs,
computer databases, computer program flow diagrams, source codes, object codes
and all tangible property embodying or incorporating any copyrights, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
USCRO, and (b) the right to obtain any renewals thereof.

 

13

 

 



“Covered Entity”: any of the following:  (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party”: as defined in Section 10.23.

 

“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Debtor Relief Plan”: a plan of reorganization or plan of liquidation pursuant
to any Debtor Relief Laws.

 

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Default Rate”: as defined in Section 2.13(c).

 

“Default Right”: the meaning assigned to that term in, and shall be interpreted
in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

 

“Defaulting Lender”: subject to Section 2.22(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s reasonable determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.22(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender and each Lender.

 

14

 

 



“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

 

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Bank Services and FX
Contracts), which shall include the following actions: (a) the payment in full,
in cash of the principal of and interest on or other liabilities relating to
each Loan, all fees and all other expenses or amounts payable under any Loan
Document (other than inchoate indemnification obligations and any other
obligations which pursuant to the terms of any Loan Document specifically
survive repayment of the Loans for which no claim has been made), (b) no default
or termination event shall have occurred and be continuing under any Specified
Swap Agreements and any such Obligations in respect of Specified Swap Agreements
have, if required by the applicable Bank Services Provider or any applicable
Qualified Counterparties, as applicable, been paid in full or Cash
Collateralized, (c) no Letter of Credit shall be outstanding (or, as applicable,
each outstanding and undrawn Letter of Credit has been Cash Collateralized in
accordance with the terms hereof), (d) no Obligations in respect of any Bank
Services or FX Contracts are outstanding (or, as applicable, all such
outstanding Obligations in respect of Bank Services and FX Contracts have, if
required by the applicable Bank Services Provider or any applicable Qualified
Counterparties, as applicable, been Cash Collateralized in accordance with the
terms hereof), and (e) the aggregate Commitments of the Lenders are terminated.

 

“Disposition”: with respect to any property (including, without limitation, any
Capital Stock of any Person), any sale, lease, Sale Leaseback Transaction,
assignment, conveyance, transfer, encumbrance, Division or other disposition
thereof and any issuance of Capital Stock of the Borrower or any of its
Subsidiaries. The terms “Dispose” and “Disposed of” shall have correlative
meanings.

 

“Disqualified Institution”: means (i) any Person designated by the Borrower by
written notice to the Administrative Agent delivered on or before the Closing
Date, as a disqualified institution or (ii) any Person designated by the
Borrower, by written notice to the Administrative Agent delivered on or before
the Closing Date, that is an operating company competitor of the Borrower or its
Subsidiaries (“Competitor”) or (iii) any Affiliate of any Person referred to in
the foregoing clauses (i) or (ii), to the extent such Affiliate (x) is clearly
identifiable as an Affiliate based on the similarity of such Affiliate’s name
and (y) with respect to clause (ii) above, is not a bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business, other than a Person specifically designated as a
Disqualified Institution by the Borrower by written notice to the Administrative
Agent delivered on or before the Closing Date, provided, Disqualified
Institutions shall (A) exclude any Person that the Borrower has designated as no
longer being a Disqualified Institution by written notice delivered to the
Administrative Agent from time to time and (B) include any Person that is added,
pursuant to a written supplement to the list of Disqualified Institutions
(provided that any such written supplement of any Person other than a Competitor
must be reasonably approved by the Administrative Agent), that is delivered by
the Borrower after the Closing Date to the Administrative Agent; provided
further that (x) such supplement shall become effective three Business Days
after delivery to the Administrative Agent, (y) shall not apply retroactively to
disqualify the acquisition or transfer of an interest in the Loans that was
effective prior to the effective date of such supplement and (z) no supplements
shall be made to the disqualified institutions list from and including the
Closing Date through and including the Syndication Date (as defined in the
Commitment Letter) or during the continuance of an Event of Default.

 

15

 

 



“Disqualifying Event” as defined in “Eligible Currency”.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Foreign Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent, at such time on the basis of the Exchange Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction within the United States.

 

“Early Opt-in Election”: the occurrence of:

 

(1)            (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 3.25 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and

 

(2)            (i) the election by the Administrative Agent or (ii) the election
by the Required Lenders to declare that an Early Opt-in Election has occurred
and the provision, as applicable, by the Administrative Agent of written notice
of such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

 

“Earn Out Obligations” any cash earn out obligations, performance payments or
similar obligations of any Loan Party or any of their Subsidiaries to any
sellers arising out of or in connection with the Acquisition or a Permitted
Acquisition, but excluding any working capital adjustments or payments for
services or licenses provided by such sellers.

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

16

 

 



“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Election Period”: has the meaning specified in Section 2.24(b).

 

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)); provided, however, any Disqualified
Institution is subject to Section 10.6(k).

 

“Eligible Currency” each Alternative Currency that is readily available, freely
transferable and convertible into Dollars in the international interbank market
available to the Lenders in such market and as to which a Dollar Equivalent may
be readily calculated. If, with respect to any Alternative Currency, any change
in currency controls or exchange regulations or any change in the national or
international financial, political or economic conditions are imposed in the
country in which such currency is issued, result in, in the reasonable opinion
of the Administrative Agent, (a) such currency no longer being readily
available, freely transferable and convertible into Dollars, (b) a Dollar
Equivalent is no longer readily calculable with respect to such currency,
(c) providing such currency is impracticable for the Lenders or (d) no longer a
currency in which any Lender is willing to make such Revolving Loan (each of
(a), (b), (c), and (d), a “Disqualifying Event”), then the Administrative Agent
shall promptly notify the Borrower, and such country’s currency shall no longer
be an Alternative Currency until such time as the Disqualifying Event(s) no
longer exist.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the release of any
Materials of Environmental Concern into the environment, or (e) any contract or
agreement pursuant to which liability is assumed or imposed with respect to any
of the foregoing.

 

“Equity Interests”: with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

17

 

 



“ERISA”: the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.

 

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

 

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding such events as to which the PBGC by
regulation has waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; (b) [Intentionally
Omitted]; (c) a withdrawal by any Loan Party or any ERISA Affiliate thereof from
a Pension Plan or the termination of any Pension Plan resulting in liability
under Sections 4063 or 4064 of ERISA; (d) the withdrawal of any Loan Party or,
to the knowledge of any Loan Party, any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Loan Party or, to the knowledge of any Loan Party, any ERISA
Affiliate thereof of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title  I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) [Intentionally Omitted]; (l) the occurrence
of a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for
which any Loan Party or any Subsidiary thereof may be directly or indirectly
liable to the extent such transaction could reasonably be expected to result in
a Material Adverse Effect; (m) [Intentionally Omitted]; (n) the assertion of a
material claim (other than routine claim for benefits) against any Pension Plan
or the assets thereof, or against any Loan Party or any Subsidiary thereof in
connection with any such Pension Plan; (o) receipt from the IRS of notice of the
failure of any Pension Plan to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to fail to qualify for
exemption from taxation under Section 501(a) of the Code; or (p) the imposition
of any lien (or the fulfillment of the conditions for the imposition of any
lien) on any of the rights, properties or assets of any Loan Party or any ERISA
Affiliate thereof, in either case pursuant to Title I or IV, including
Section 302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the
Code.

 

18

 

 



“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans as set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

 

“EU Bail-In Legislation Schedule”: the EU Legislation Bail-In Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Euro”: the single currency of the participating member states of the European
Union.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan (a) denominated in a LIBOR Quoted Currency, the
rate per annum determined by the Administrative Agent by reference to the ICE
Benchmark Administration (or any successor thereto if the ICE Benchmark
Administration is no longer making a London Interbank Offered Rate available) as
the LIBO Rate or (b) denominated in a Non-LIBOR Quoted Currency, the rate per
annum as designated by the Administrative Agent and Lenders with respect to such
Alternative Currency (collectively, “LIBOR”) or a comparable or successor rate
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 A.M. (London, England time) two (2) Business Days prior to the beginning
of such Interest Period (as set forth by Bloomberg Information Service or any
successor thereto or any other commercially available service selected by the
Administrative Agent which provides quotations of LIBOR); provided that the
Eurodollar Base Rate shall not be less than 0%.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate (other than any ABR Loan which is determined by reference to
the Eurodollar Rate pursuant to clause (c) of the definition of “ABR”).

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, or with respect to any determination of the
ABR, a rate per annum determined for such day in accordance with the following
formula:

 

  Eurodollar Base Rate     1.00 - Eurocurrency Reserve Requirements  

 

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

 

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

19

 



 

“Excess Cash Flow”: with respect to the Borrower and its consolidated
Subsidiaries for any fiscal year, the sum of (a) Consolidated EBITDA for such
year, minus (b) Consolidated Interest Expense for such year, minus (c) the
portion of taxes based on income actually paid in cash during such year, minus
(d) payments made in cash during such year on account of principal of
Indebtedness of the Borrower and its consolidated Subsidiaries (including
scheduled principal payments in respect of the Term Loans but excluding
principal payments in respect of the Revolving Loans (except to the extent there
is an equivalent permanent reduction in Revolving Commitments), minus (e) the
aggregate amount actually paid in cash by the Borrower and its consolidated
Subsidiaries during such year on account of Consolidated Capital Expenditures or
Permitted Acquisitions (excluding, in each case, the principal amount funded
with Indebtedness (other than Revolving Loans)), minus (f) any earn-out payment
(however designated) made in cash during such year, minus (g) all cash items
specified in clauses (viii), (ix) and (x) of the definition of Consolidated
EBITDA added back to Consolidated Net Income in calculating Consolidated EBITDA
for such year, minus (h) solely to the extent added back to the calculation of
Consolidated EBITDA, to the extent not realized, the amount of “run-rate”
synergies, operating expense reductions and other net cost savings projected by
the Borrower in good faith to be realized, minus (i) increases in Working
Capital for such year, plus (j) decreases in Working Capital for such year.

 

“Exchange Act”: the Securities Exchange Act of 1934.

 

“Exchange Rate”: on any day, with respect to any Foreign Currency, the rate at
which such Foreign Currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M. (London, England time) two Business Days prior to the
date as of which such foreign exchange computation is made, on the relevant
Reuters World Currency Page for such Foreign Currency (subject to delivery to
the Borrower of a “screen shot” of such Reuters World Currency Page). In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate with respect to such Foreign Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be reasonably selected by the Administrative Agent or, in the event no
such service is selected, such Exchange Rate shall instead be calculated on the
basis of the arithmetical average of the spot exchange rates of the
Administrative Agent for such Foreign Currency on the London market at 11:00
A.M. (London, England time), on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.

 

“Excluded Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of
such Loan Party (a) that is a “controlled foreign corporation” as defined in
Section 957 of the Code, (b) that is a Subsidiary (whether direct or indirect)
of a “controlled foreign corporation” as defined in Section 957 of the Code, or
(c) substantially all of the assets of which are Equity Interests (or Equity
Interests and debt interests) in one or more “controlled foreign corporations”
as defined in Section 957 of the Code.

 

“Excluded Swap Obligations”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.6 of the Guarantee and Collateral
Agreement and any other “keepwell, support or other agreement” provided for the
benefit of such Guarantor and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time such Guarantee Obligation of such
Guarantor, or the grant by such Guarantor of such Lien, becomes effective with
respect to such Swap Obligation. If such a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee Obligation or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 



20

 

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i)  imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), or (ii) 
that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.21) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office; (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.18(f); and (d) any Taxes imposed under FATCA.

 

“Facility and Facilities”: each or all of (as applicable) (a) the Term Facility,
(b) the L/C Facility (which is a subfacility of the Revolving Facility), and
(c) the Revolving Facility.

 

“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.

 

“FATCA”: collectively, Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Administrative Agent from three federal
funds brokers of recognized standing selected by it.

 

“Fee Letter”: that certain Fee Letter, dated November 7, 2019, among the
Borrower, BMO Capital Markets Corp. and BMO.

 

“First Tier Foreign Subsidiary”: at any date of determination with respect to a
Loan Party, each direct Foreign Subsidiary in which such Loan Party, owns
directly more than 50%, in the aggregate, of the Voting Stock of such Foreign
Subsidiary.

 

“First Tier Foreign Subsidiary Holding Company”: at any date of determination
with respect to any Loan Party, each direct Domestic Subsidiary of such Loan
Party substantially all of the assets of which consist of Equity Interests (or
Equity Interests and debt interests) of Foreign Subsidiaries and assets
incidental thereto.

 



21

 

 

“Flood Insurance Laws”: (i) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statute
thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time, and
(iv) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.

 

“Flow of Funds Agreement”: the letter agreement between the Borrower and the
Administrative Agent regarding the disbursement of Loan proceeds on the Closing
Date (which shall include any proposed disbursements by the Administrative Agent
to consummate the Transactions), the funding and the payment of the
Administrative Agent’s reasonable and documented expenses and the reasonable and
documented expenses of the Administrative Agent’s counsel and the Borrower’s
counsel, and such other matters as may be agreed to by the Borrower and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.

 

“Foreign Currency”: lawful money of a country other than the United States.

 

“Foreign Disposition”: as defined in Section 2.10(d).

 

“Foreign Investment Limit”:  at any time, with respect to all of the Loan
Parties and in respect of (a) the aggregate amount of all Investments (other
than Investments that are intercompany Indebtedness) made by any Loan Party in
any Subsidiary (including any Foreign Subsidiary) that is not a Loan Party, in
each case to the extent such Investments are made on or after the Closing Date
and remain outstanding at such time, (b) the aggregate amount of all
intercompany Indebtedness incurred by any Subsidiary (including any Foreign
Subsidiary) that is not a Loan Party and owing to a Loan Party, in each case to
the extent such intercompany Indebtedness is incurred on or after the Closing
Date and remains outstanding at such time, (c) the aggregate amount of all
Restricted Payments made on or after the Closing Date by any Loan Party to any
Subsidiary (including any Foreign Subsidiary) that is not a Loan Party, (d) the
aggregate amount of all Dispositions made on or after the Closing Date by any
Loan Party to any Subsidiary (including any Foreign Subsidiary) that is not a
Loan Party and (e) without duplication, the book value of the assets of any Loan
Party that is merged or consolidated with or into any Subsidiary (including any
Foreign Subsidiary) that is not a Loan Party if the surviving entity in such
merger is not, or does not immediately become, a Loan Party, an aggregate amount
for all of the foregoing clauses (a) through (e) in an amount not exceeding 10%
of Consolidated Total Current Assets (measured as of the date of the financial
statements most recently delivered to the Administrative Agent pursuant to
Section 6.1 (or, prior to the date financial statements are first delivered to
the Administrative Agent pursuant to Section 6.1, as set forth in the Pro Forma
Financial Statements)).

 

“Foreign Law Pledge Agreement”: in respect of the grant by any Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of a Lien
on certain of the Equity Interests in any First Tier Foreign Subsidiary owned by
such Loan Party any pledge agreement (however designated) reasonably required by
the Administrative Agent to be prepared under the laws of the foreign
jurisdiction in which such First Tier Foreign Subsidiary is organized and
executed by such Loan Party (and, as applicable, such First Tier Foreign
Subsidiary) for the purpose of creating, perfecting and otherwise protecting
such Lien to the maximum extent possible under the laws of such foreign
jurisdiction.

 

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

 



22

 

 

“Foreign Pledge Documents”: collectively, in respect of the grant by any Loan
Party to the Administrative Agent (for the ratable benefit of the Secured
Parties) of a Lien on certain of the Equity Interests in any First Tier Foreign
Subsidiary owned by such Loan Party, any related Foreign Law Pledge Agreement,
any related filings, an opinion delivered by local counsel in the foreign
jurisdiction in which such First Tier Foreign Subsidiary is organized and
addressing the effectiveness of the pledge by such Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of the
pledged Equity Interests in such First Tier Foreign Subsidiary having been
issued to such Loan Party, any related authorizing resolutions adopted by the
Board of Directors (or equivalent) of such Loan Party in connection with such
pledge, any amendments to the organizational documents of such First Tier
Foreign Subsidiary required by the Administrative Agent to facilitate the pledge
by such Loan Party to the Administrative Agent (for the ratable benefit of the
Secured Parties) of such pledged Equity Interests, and any other agreements,
documents, instruments, notices, filings or other items reasonably required by
the Administrative Agent to be executed and/or delivered in connection with any
of the foregoing.

 

“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.

 

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lenders, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 

“Fund”: any Person (other than a natural Person (or a holding company,
investment vehicle or trust for, owned and operated for the primary benefit of,
a natural Person)) that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course of its activities.

 

“Funding Office”: the Revolving Loan Funding Office or the Term Loan Funding
Office, as the context requires.

 

“FX Contract”: is any foreign exchange contract by and between the Borrower or
another Group Member, on the one hand, and any Bank Services Provider, on the
other hand, under which the Borrower or such other Group Member, as applicable,
commits to purchase from or sell to such Bank Services Provider a specific
amount of a currency other than Dollars on a specified date.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees, if requested by the
Borrower or the Required Lenders in writing, to enter into negotiations to amend
such provisions of this Agreement so as to reflect equitably such Accounting
Changes with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

 



23

 

 

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing).

 

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the Closing Date, by the Borrower and each Guarantor in favor of the
Administrative Agent, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Guarantors”: a collective reference to the Borrower and each Subsidiary of the
Borrower which has become a Guarantor pursuant to the Guarantee and Collateral
Agreement. Notwithstanding the foregoing or any contrary provision herein or in
any other Loan Document no Excluded Foreign Subsidiary shall be a Guarantor.

 

“Increase Effective Date”: has the meaning specified in Section 2.24(c).

 



24

 

 

“Incremental Loans”: has the meaning specified in Section 2.24(a).

 

“Incremental Revolving Credit Commitment”: has the meaning specified in
Section 2.24(a).

 

“Incremental Revolving Loans”: has the meaning specified in Section 2.24(a).

 

“Incremental Term Loan” and “Incremental Term Loans”: have the meanings
specified in Section 2.24(a).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business); (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments; (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (e) all Capital Lease Obligations and all Synthetic
Lease Obligations of such Person; (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements; (g) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (f) above, (h) all obligations of the kind
referred to in clauses (a) through (g) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation (but only to the extent of such Lien if such Indebtedness is
non-recourse), and (i) the net obligations of such Person in respect of Swap
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Indemnitee”: is defined in Section 10.5(b).

 

“Initial Term Commitment”: as to any Term Lender, the obligation of such Lender
to make one or more Initial Term Loans hereunder on the Closing Date under this
Agreement in an aggregate principal amount not to exceed, with respect to a
particular Lender, the respective amount set forth opposite such Lender’s name
under the heading “Initial Term Commitment” on Schedule 1.1A. The original
aggregate principal amount of the Initial Term Commitments as of the Closing
Date is $50,000,000.

 

“Initial Term Lender”: each Lender that has an Initial Term Commitment or that
holds an Initial Term Loan.

 

“Initial Term Loan”: any of the term loans made by the Initial Term Lenders to
the Borrower pursuant to Section 2.1.

 

“Initial Term Percentage”: as to any Initial Term Lender at any time, the
percentage which the amount of such Lender’s aggregate respective Initial Term
Commitments then constitutes of the aggregate Initial Term Commitments of all of
the Initial Term Lenders at such time or, at any time from and after the Closing
Date, the percentage which the respective aggregate principal amount of such
Lender’s Initial Term Loans then outstanding constitutes of the aggregate
principal amount of the Initial Term Loans of all of the Initial Term Lenders
then outstanding.

 



25

 

 

“Insider Indebtedness”: any Indebtedness referred to in clauses (a) or (c) of
the definition of “Indebtedness” owing by any Loan Party to any Group Member or
officer, director, shareholder or employee of any Group Member.

 

“Insider Subordinated Indebtedness”: is any Insider Indebtedness which is also
Subordinated Indebtedness.

 

“Insolvency Proceeding”: is (a) any case, action or proceeding before any court
or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including any Debtor Relief Law.

 

“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent (for
the ratable benefit of the Secured Parties) pursuant to the terms of the
Guarantee and Collateral Agreement, together with each other intellectual
property security agreement and supplement thereto delivered pursuant to
Section 6.11, in each case as amended, restated, supplemented or otherwise
modified from time to time.

 

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last Business Day of
such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months (or, if such day is not
a Business Day, the Business Day next succeeding such date) after the first day
of such Interest Period and the last Business Day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than 12:00
P.M., Central time, on the date that is three Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:

 



26

 

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (in the case of
Revolving Facility) or beyond the Term Loan Maturity Date (in the case of Term
Loans);

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

 

“Interim Financial Statements”: the unaudited consolidated financial statements
of the Borrower for the nine-month period ended June 30, 2019 and the Target for
the nine-month period ended September 30, 2019 (as presented on an unaudited
basis by management of the Target to the Borrower).

 

“Inventory”: all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

 

“Investments”: as defined in Section 7.7.

 

“IRS”: the Internal Revenue Service, or any successor thereto.

 

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender”: as the context may require, (a) BMO, or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit and (b) any other Lender that
may become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender. Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.

 

“Issuing Lender Fees”: as defined in Section 3.3(a).

 

“Japanese Yen” and “¥”: the lawful currency of Japan.

 

“Judgment Currency”: as defined in Section 10.19.

 



27

 

 

“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

 

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the amount of any such obligation may be
(i) changed from time to time pursuant to the terms hereof, or (ii) limited by
restrictions on availability set forth herein (including Sections 2.4 and
3.1(a)). For the avoidance of doubt, (x) the original amount of the Total L/C
Commitments is $10,000,000, subject to the availability limitations set forth
herein, (y) the Total L/C Commitments are a sublimit of, and not in addition to,
the Total Revolving Commitments, and (z) the aggregate amount of the respective
L/C Commitments of the Lenders shall not exceed the amount of the Total L/C
Commitments at any time.

 

“L/C Disbursements”: a payment or disbursement made by any Issuing Lender
pursuant to a Letter of Credit.

 

“L/C Exposure”: at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time, plus
(b) the Dollar Equivalent of the aggregate amount of all L/C Disbursements that
have not yet been reimbursed or converted into Revolving Loans at such time. The
L/C Exposure of any L/C Lender at any time shall equal its L/C Percentage of the
aggregate L/C Exposure at such time.

 

“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

 

“L/C Fee Payment Date”: as defined in Section 3.3(a).

 

“L/C Lender”: a Lender with an L/C Commitment.

 

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.21.

 

“L/C-Related Documents”: collectively, each Letter of Credit, all applications
for any Letter of Credit (and applications for the amendment of any Letter of
Credit) submitted by the Borrower to any Issuing Lender and any other document,
agreement and instrument relating to any Letter of Credit, including any of such
Issuing Lender’s standard form documents for letter of credit issuances.

 

“Lead Arrangers”: collectively, each Lead Arranger and Co-Syndication Agent
listed on the cover page to this Agreement.

 

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lenders and the Swingline Lender.

 

“Letter of Credit”: as defined in Section 3.1(a).

 

“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

 



28

 

 

“Letter of Credit Fees”: as defined in Section 3.3(a).

 

“Letter of Credit Fronting Fees”: as defined in Section 3.3(a).

 

“Letter of Credit Maturity Date”: the date occurring 30 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”

 

“LIBOR Quoted Currency”: Dollars, Euro, Yen and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.

 

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

 

“Limited Condition Acquisition”: any Permitted Acquisition whose consummation is
not conditioned on the availability of, or on obtaining, third-party financing.

 

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, each Security Document, each Assignment and
Assumption, each Addendum, each Note, the Fee Letter, the Flow of Funds
Agreement, the Closing Date Solvency Certificate, the Collateral Information
Certificate, each L/C-Related Document, each Compliance Certificate, each Notice
of Borrowing, each Notice of Conversion/Continuation, and any amendment, waiver,
supplement or other modification to any of the foregoing.

 

“Loan Parties”: the Borrower and each Guarantor. Notwithstanding the foregoing
or any contrary provision herein or in any other Loan Document, no Excluded
Foreign Subsidiary shall be a Loan Party.

 

“Material Adverse Effect”: (a) on the Closing Date, a Company Material Adverse
Effect and (b) after the Closing Date, the occurrence of any of (i) a material
adverse change in, or a material adverse effect on, the operations, business,
assets, properties, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole; (ii) a material impairment
of the rights and remedies (taken as a whole) of the Administrative Agent or the
Lenders under the Loan Documents, or of the ability of any Loan Party to perform
its respective Obligations under the Loan Documents (taken as a whole) to which
it is a party; (iii) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of the Loan Documents
(taken as a whole) to which it is a party; or (iv) a material impairment in the
perfection or priority of the Administrative Agent’s Lien in the Collateral
(held for the ratable benefit of the Secured Parties).

 

“Material Real Property”: any fee-owned real property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $10,000,000 (as reasonably estimated by the Borrower in good faith).

 

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

 



29

 

 

“Merger Sub”: as defined in the recitals hereto.

 

“MFN Protection”: has the meaning specified in Section 2.24(h).

 

“Minority Lender”: as defined in Section 10.1(b).

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Mortgages”: collectively, the deeds of trust, trust deeds and mortgages made by
the Loan Parties in favor or for the benefit of the Administrative Agent on
behalf of the Secured Parties creating and evidencing a Lien on a Material Real
Property in form and substance reasonably satisfactory to the Administrative
Agent and any other mortgage executed and delivered pursuant to Section 6.11, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

 

“Mortgaged Properties”: as defined in Section 6.17.

 

“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated to make, contributions, or to which any Loan
Party or any ERISA Affiliate thereof may have any liability.

 

“Net Cash Proceeds”: (a) in connection with any Disposition of property or
series of related Dispositions of property the proceeds thereof in the form of
cash and Cash Equivalents (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received), net of (w) attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Disposition (other than any Lien pursuant to a Security Document) and other
customary costs, fees and expenses actually incurred in connection therewith,
(x) taxes paid and such Person’s reasonable and good faith estimate of income,
franchise, sales, and other applicable taxes required to be paid by such Person
in connection with such Disposition in the taxable year that such Disposition is
consummated, the computation of which shall, in each such case, take into
account the reduction in tax liability resulting from any available operating
losses and net operating loss carryovers, tax credits, and tax credit carry
forwards, and similar tax attributes, (y) the amount of any reasonable reserve
established in accordance with GAAP against any liabilities (other than any
taxes deducted pursuant to clause (x) above) (A) associated with the assets that
are the subject of such event and (B) retained by any Group Member, provided
that the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Cash Proceeds of such event occurring on the date of such reduction and
(z) the pro rata portion of the Net Cash Proceeds thereof (calculated without
regard to this clause (z)) attributable to minority interests and not available
for distribution to or for the account of any Group Member as a result thereof,
and (b) in connection with any issuance or sale of Capital Stock or any
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary costs, fees and
expenses actually incurred (or reasonably expected to be incurred) in connection
therewith.

 

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all (or all affected) Lenders in
accordance with the terms of Section 10.1 and (b) has been approved by the
Required Lenders.

 



30

 

 

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency”: any currency other than a LIBOR Quoted Currency.

 

“Note”: a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.

 

“Notice of Borrowing”: a notice substantially in the form of Exhibit I.

 

“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit J.

 

“Obligations”: (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, any Issuing Lender, any other Lender, any Bank Services
Provider (in its or their capacity as provider of Bank Services and/or FX
Contracts), and any Qualified Counterparty party to a Specified Swap Agreement,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document (including, for the avoidance of
doubt, any Bank Services Agreement), the Letters of Credit, any Specified Swap
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, payment obligations, fees, indemnities, costs, expenses (including
all reasonable and documented fees, charges and disbursements of counsel to the
Administrative Agent, any Issuing Lender, any other Lender, any Bank Services
Provider, to the extent that any applicable Bank Services Agreement or FX
Contract requires the reimbursement by any applicable Group Member of any such
expenses), and any Qualified Counterparty party to a Specified Swap Agreement
that are required to be paid by any Loan Party pursuant any Loan Document, Bank
Services Agreement or FX Contract or otherwise, and (b) any obligations of any
other Group Member arising in connection with any Bank Services Agreement or FX
Contract. For the avoidance of doubt, the Obligations shall not include solely
with respect to any Guarantor that is not a Qualified ECP Guarantor, any
Excluded Swap Obligations of such Guarantor.

 

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.

 

“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

 

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 



31

 

 

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.21).

 

“Participant”: as defined in Section 10.6(d).

 

“Participant Register”: as defined in Section 10.6(d).

 

“Patent License”: any written agreement which (a) names a Loan Party as licensor
or licensee and (b) grants to such Loan Party any right under a Patent owned by
a third party, including the right to manufacture, use or sell any invention
covered in whole or in part by such Patent, including any such agreements
referred to on Schedule 6 of the Guarantee and Collateral Agreement.

 

“Patents”: (a) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to on
Schedule 6 of the Guarantee and Collateral Agreement, (b) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to on Schedule 6 of the Guarantee and Collateral
Agreement, and (c) all rights to obtain any reissues or extensions of the
foregoing.

 

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

 

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan”: an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan that is subject to the provisions of Title IV of
ERISA or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and
in respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.

 

“Permitted Acquisition”: is any purchase or other acquisition by any Group
Member of the Capital Stock in a Person that, upon the consummation thereof,
will be a Subsidiary (including as a result of a merger or consolidation from
which a Loan Party is the continuing or surviving Person) or all or
substantially all of the assets of, or assets constituting one or more business
units of, any Person; provided that, with respect to each such purchase or other
acquisition:

 

(i)            the newly-created or acquired Subsidiary (or assets acquired in
connection with an asset sale) shall (A) be in a line of business permitted
pursuant to Section 7.16 and (B) have its primary business activities (I) in the
United States or Canada or (II) if total acquisition consideration (including
the maximum amount of Earn Out Obligations) is less than $50,000,000, any other
country that is not a Designated Jurisdiction;

 

(ii)           all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

 

(iii)          no Loan Party shall, as a result of or in connection with any
such purchase or acquisition, assume or incur any direct or contingent
liabilities (whether relating to environmental, tax, litigation or other
matters) that, as of the date of such purchase or acquisition, could reasonably
be expected to result in the existence or incurrence of a Material Adverse
Effect;

 



32

 

 

(iv)          the Borrower shall give the Administrative Agent (A) if the total
acquisition consideration (including the maximum amount of Earn Out Obligations)
is less than or equal $10,000,000, at least five Business Days’ prior written
notice (or such shorter period as may be agreed by Administrative Agent in its
sole discretion) of any such purchase or acquisition and (B) if the total
acquisition consideration (including the maximum amount of Earn Out Obligations)
is greater than $10,000,000 (x) at least 10 Business Days prior written notice
(or such shorter period as may be agreed by Administrative Agent in its sole
discretion) of any such purchase or acquisition and (y) draft acquisition
documents together with a due diligence package reasonably requested by the
Administrative Agent to include, without limitation, a pro forma balance sheet,
pro forma financial projections and historical financial statements, and if
total acquisition consideration (including the maximum amount of any Earn Out
Obligations) exceeds $50,000,000, a quality of earnings or similar report from a
nationally recognized accounting firm (or another third party firm reasonably
acceptable to the Administrative Agent) ;

 

(v)           if the total acquisition consideration (including the maximum
amount of Earn Out Obligations) is greater than $10,000,000, the Borrower shall
provide to the Administrative Agent a copy of any executed purchase agreement or
similar agreement with respect to any such purchase or acquisition prior to the
consummation of such acquisition, to the extent required in the acquisition
documents, evidence of receipt of all required regulatory and third party
approvals;

 

(vi)          any such newly-created or acquired Subsidiary, or the Loan Party
that is the acquirer of assets in connection with an asset acquisition, shall
comply with the requirements of Section 6.11 to the extent applicable, except to
the extent compliance with Section 6.11 is prohibited by pre-existing
Contractual Obligations or Requirements of Law binding on such Subsidiary or its
properties;

 

(vii)         (x) immediately before and immediately after giving effect to any
such purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, based upon financial statements delivered to the
Administrative Agent for the most recently ended period of four fiscal quarters,
which give effect, on a Pro Forma Basis, to such acquisition or other purchase,
the Borrower and its Subsidiaries (A) shall be in compliance Section 7.1(a) and
(B) shall have a Consolidated Leverage Ratio that is at least 0.25 less than the
maximum Consolidated Leverage Ratio permitted by Section 7.1(b) at such date or,
if a Limited Condition Acquisition, at the date of the signing of the
acquisition agreement, in each case, without giving effect to any temporary
increase in the Consolidated Leverage Ratio as a result of an Acquisition
Holiday;

 

(viii)        [intentionally omitted];

 

(ix)           no Indebtedness is assumed or incurred in connection with any
such purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2, provided, that (A) any Indebtedness owing to any sellers in
connection with such acquisition shall be Subordinated Indebtedness and (B) any
Earn Out Obligations payable in connection with such acquisition shall be
unsecured;

 

(x)            such purchase or acquisition shall not constitute an Unfriendly
Acquisition;

 

(xi)           [Intentionally Omitted]; and

 



33

 

 

(xiii)         the Borrower shall have delivered to the Administrative Agent, at
least three Business Days prior to the date on which any such purchase or other
acquisition is to be consummated, a certificate of a Responsible Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this definition have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition.

 

“Permitted Encumbrance”: is, with respect to each fee-owned or leasehold real
property of any Group Member (or similar property interests under local law),
any lien, encumbrance or other matter affecting title, zoning, building codes,
land use and other similar Requirements of Law and municipal ordinances and
other similar items, which in any such case, do not impair, in any material
respect, the use or ownership of such property for its intended purpose, in the
ordinary course of business.

 

“Permitted Refinancing Indebtedness”: Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) such Refinancing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantee Obligation thereof or any security therefor are
subordinated to the Obligations, such Refinancing Indebtedness and any Guarantee
Obligations thereof and any security therefor remain so subordinated on terms no
less favorable to the Lenders and the other Secured Parties, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding extension, renewal or replacement are the only obligors on such
Refinancing Indebtedness and (e) any Guarantee Obligations which constitute all
or a portion of such Refinancing Indebtedness, taken as a whole, are determined
in good faith by a Responsible Officer of such Person to be no less favorable to
such Person and the Lenders and the other Secured Parties in any material
respect than the covenants and events of default or Guarantee Obligations, if
any, applicable to such Refinanced Indebtedness.

 

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

 

“Platform”: is defined in Section 10.2(d)(i).

 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

“Pledge Supplement”: any Pledge Supplement delivered pursuant to the Guarantee
and Collateral Agreement.

 

“Preferred Stock”: the preferred Capital Stock of any Loan Party.

 

“Prime Rate”: the rate of interest per annum from time to time published in the
money rates Section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates Section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by BMO as its prime rate in effect at its principal office in the
State of New York (such BMO announced Prime Rate not being intended to be the
lowest rate of interest charged by BMO in connection with extensions of credit
to debtors).

 



34

 

 

“Pro Forma Basis”: with respect to any Disposition of all or substantially all
of a division or a line of business or for any acquisition, whether actual or
proposed, for purposes of determining compliance with the financial covenants
set forth in Section 7.1, each such transaction or proposed transaction shall be
deemed to have occurred on and as of the first day of the applicable measurement
period, and the following pro forma adjustments shall be made:

 

(a)       in the case of an actual or proposed Disposition, all income statement
items (whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such measurement period;

 

(b)      in the case of an actual or proposed acquisition, income statement
items (whether positive or negative) attributable to the property, line of
business or the Person subject to such acquisition shall be included in the
results of the Borrower and its Subsidiaries for such measurement period;

 

(c)       interest accrued during the relevant measurement period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such measurement period; and

 

(d)      any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable measurement period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
measurement period.

 

To the extent that pro forma effect is to be given to an acquisition or
Disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of such Loan Party in accordance with Regulation S-X under
the Securities Act based upon the most recent four full fiscal quarters for
which the relevant financial information is available.

 

“Pro Forma Financial Statements”: a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Borrower as of and for
the twelve-month period ending on September 30, 2019, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
or at the beginning of such period, as applicable, it being understood that
(a) such Pro Forma Financial Statements shall not include any purchase
accounting adjustments and (b) financial information regarding the Target is
based on the consolidated balance sheet and related statement of income of the
Target as of, and for the twelve-month period ending on, June 30, 2019.

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“QFC”: the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support”: as defined in Section 10.22.

 

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the date hereof, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.

 



35

 

 

“Qualified ECP Guarantor”: in respect of any Swap Obligation, (a) each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
Obligation of such Guarantor provided in respect of, or the Lien granted by such
Guarantor to secure, such Swap Obligation (or guaranty thereof) becomes
effective with respect to such Swap Obligation, and (b) any other Guarantor that
(i) constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder, or (ii) can cause another Person
(including, for the avoidance of doubt, any other Guarantor not then
constituting a “Qualified ECP Guarantor”) to qualify as an “eligible contract
participant” at such time by entering into a “keepwell, support, or other
agreement” as contemplated by Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

“Recipient”: the Administrative Agent or a Lender, as applicable.

 

“Refunded Swingline Loans”: as defined in Section 2.7(b).

 

“Register”: is defined in Section 10.6(c).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Replacement Lender”: as defined in Section 2.21.

 

“Required Lenders”: at least two Lenders who hold more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding,
and (ii) the Total Revolving Commitments (including, without duplication, the
L/C Commitments) then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding; provided
that (A) the outstanding principal amount of the Term Loans held by any
Defaulting Lender and the Revolving Commitments of, and the portion of the
Revolving Loans and participations in L/C Exposure and Swingline Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders and (B) any Lender and its Affiliates shall
constitute a single Lender.

 

“Requirement of Law”: as to any Person, (a) the Operating Documents of such
Person, (b) any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority (including, for the
avoidance of doubt, the Basel Committee on Banking Supervision and any successor
thereto or similar authority or successor thereto) and (c) the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, and any rules, regulations,
interpretations, guidelines, or directives promulgated thereunder in each case
of the foregoing clauses (a), (b) and (c), applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of an applicable
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of such Loan Party and,
solely for purposes of notices given pursuant to Section 2, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a written notice delivered to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 



36

 

 

“Restricted Payments”: as defined in Section 7.6.

 

“Revaluation Date”: with respect to any (a) Revolving Loan, each date a
Eurodollar Loan denominated in an Alternative Currency is made and/or continued
and (b) Letter of Credit, each of the following: (i) a date on or about the date
on which the applicable Issuing Lender receives a request from the Borrower for
the issuance of a Letter of Credit denominated in Euros or Canadian Dollars,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by any Issuing
Lender under any Letter of Credit denominated in Euros or Canadian Dollars, and
(iv) during an Event of Default, such additional dates as the Administrative
Agent or any Issuing Lender shall reasonably request.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and to participate in Swingline Loans and Letters of
Credit in an aggregate principal amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as the amount of any such obligation may be (a) changed from time
to time pursuant to the terms hereof (including (i) in connection with
assignments permitted hereunder, (ii) pursuant to Section 2.9 and (iii) in
connection with Incremental Revolving Credit Commitments pursuant to
Section 2.24), or (b) limited by restrictions on availability set forth herein
(including in Section 2.4).

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Excess”: as defined in Section 2.10(b).

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the Dollar Equivalent of the aggregate undrawn amount of all
outstanding Letters of Credit at such time, plus (c) such Lender’s L/C
Percentage of the Dollar Equivalent of the aggregate amount of all L/C
Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time, plus (d) such Lender’s Revolving Percentage of the aggregate
principal amount of Swingline Loans then outstanding.

 

“Revolving Facility”: the Revolving Commitments, any Incremental Revolving
Credit Commitments and the extensions of credit made thereunder.

 

“Revolving Lender”: each Lender that has a Revolving Commitment, an Incremental
Revolving Credit Commitment or that holds Revolving Loans.

 

“Revolving Loan Conversion”: as defined in Section 3.5(b).

 

“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

 

“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as the same
may be amended, supplemented or otherwise modified from time to time.

 



37

 

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

 

“Revolving Termination Date”: is the date occurring on the five-year anniversary
of the Closing Date.

 

“S&P”: S&P Global Ratings, a division of S&P Global Inc.

 

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

 

“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including OFAC or the U.S. Department of State),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.

 

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as an Issuing Lender and
any Swingline Lender in its capacity as Swingline Lender), any Bank Services
Provider (in its or their respective capacities as providers of Bank Services or
FX Contracts), and any Qualified Counterparties.

 

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

 

“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b)  each Intellectual Property Security Agreement,
(c) each Foreign Pledge Document, (d) all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the Obligations of any Loan Party arising under any Loan
Document, (e) each Pledge Supplement, (f) each Assumption Agreement, (g) each
Mortgage, and (h) all financing statements, fixture filings, Patent, Trademark
and Copyright filings, assignments, acknowledgments and other filings, documents
and agreements made or delivered pursuant to any of the foregoing.

 

“Shareholders’ Equity”: as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 



38

 

 

 

“SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition,
(i) ”debt” means liability on a “claim,” and (ii) ”claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Acquisition Agreement Representations”: each of the representations
made by or on behalf of the Target and its Subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders (in their capacities
as such), but only to the extent that the Borrower or an Affiliate thereof has
the right (taking into account any applicable cure provisions) to terminate its
obligations under the Acquisition Agreement (in accordance with the terms
thereof), as a result of a breach of such representations in the Acquisition
Agreement.

 

“Specified Representations”: those representations and warranties made with
respect to the U.S. Loan Parties by the Borrower in Section 4.3(a), Section 4.4,
Section 4.5 (solely with respect to the Requirement of Law), Section 4.11,
Section 4.14 (solely with respect to the Investment Company Act), Section 4.19,
Section 4.20, and Section 4.24 (solely with respect to the use of proceeds of
the Loans and Letters of Credit).

 

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of currencies or interest rates.

 

“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by any Loan Party or any of their respective Subsidiaries
and evidencing Subordinated Indebtedness of such Loan Party or such Subsidiary.

 

“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations or the Guaranteed Obligations, as applicable, pursuant to
subordination terms (including payment, lien and remedies subordination terms,
as applicable) reasonably acceptable to the Administrative Agent.

 



39

 

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Supported QFC”: as defined in Section 10.23.

 

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

 

“Swap Obligation”: with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).

 

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000 (as such amount may be adjusted from time
to time pursuant to the terms hereof).

 

“Swingline Lender”: BMO, in its capacity as the lender of Swingline Loans.

 

“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Swingline Loans”: as defined in Section 2.6.

 

“Swingline Participation Amount”: as defined in Section 2.7(c).

 

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 



40

 

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Target”: Opengear, Inc., a Utah corporation.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Target Loan Parties”: as of the Closing Date and after giving effect to the
Acquisition, the Target and all Domestic Subsidiaries of the Target.

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make one or more Term Loans, including Initial Term Loans, as set forth on
Schedule 1.1A , as the same may be amended, restated, amended and restated or
supplemented in accordance with Section 2.24.

 

“Term Commitment Increase”: as defined in Section 2.24(a).

 

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

 

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: any of the term loans made by the Lenders to the Borrower pursuant
to Section 2.1 or Section 2.24, which shall include, for the avoidance of doubt,
all Initial Term Loans and all Incremental Term Loans.

 

“Term Loan Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“Term Loan Maturity Date”: is the date occurring on the five-year anniversary of
the Closing Date.

 

“Term Loan Note”: a promissory note in the form of Exhibit H-3, as the same may
be amended, supplemented, amended and restated or otherwise modified from time
to time.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which the
amount of such Lender’s aggregate respective Term Commitments then constitutes
of the aggregate Term Commitments of all of the Term Lenders at such time or, at
any time from and after the Closing Date or any subsequent date or dates
occurring after any Incremental Term Loans are made pursuant to and in
accordance with the terms and provisions hereof, the percentage which the
respective aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans of
all of the Term Lenders then outstanding.

 

“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments, Revolving Extensions of Credit and outstanding Term Loans of such
Lender at such time.

 



41

 

 

“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.9 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$10,000,000, which Total L/C Commitments are part of, and not in addition to,
the Revolving Commitments.

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. For the avoidance of doubt, the amount of
the Total Revolving Commitments in effect as of the Closing Date is
$100,000,000, subject to the availability limitations set forth herein, and the
Total L/C Commitments, Alternative Currency Sublimit and the Swingline
Commitment are sublimits of, and not in addition to, the Total Revolving
Commitments.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Trade Date”: is defined in Section 10.6(b)(i)(B).

 

“Trademark License”: any written agreement which (a) names a Loan Party as
licensor or licensee and (b) grants to such Loan Party any right to use any
Trademark owned by a third party, including any such agreement referred to on
Schedule 6 of the Guarantee and Collateral Agreement.

 

“Trademarks”: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
logos, Internet domain names and other source or business identifiers, and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications in connection
therewith, whether in the USPTO or in any similar office or agency of the United
States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including any
of the foregoing referred to on Schedule 6 of the Guarantee and Collateral
Agreement, and (b) the right to obtain all renewals thereof.

 

“Transactions”: collectively, (a) the Acquisition, (b) the execution and
delivery of the Loan Documents on the Closing Date and the funding on the
Closing Date of the Initial Term Loans and any other Loans hereunder, (c) the
consummation of any other transactions in connection with any of the foregoing
and (d) the payment of the fees and expenses incurred in connection with any of
the foregoing.

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Unadjusted Benchmark Replacement”: the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.

 



42

 

 

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

 

“United States” and “U.S.”: the United States of America.

 

“Unrestricted Cash”: as of any date of determination, the aggregate amount of
all domestic cash and Cash Equivalents maintained in the United States on the
consolidated balance sheet of the Borrower and its Subsidiaries that are not
“restricted” for purposes of GAAP.

 

“USCRO”: the US Copyright Office.

 

“U.S. Loan Party”: Borrower or any Guarantor that is a Domestic Subsidiary.

 

“U.S. Person”: any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“USPTO”: the US Patent and Trademark Office.

 

“U.S. Tax Compliance Certificate”: as defined in Section 2.18(f).

 

“Voting Stock”: as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) of such Person having ordinary voting power for the
election of directors or similar governing body of such Person.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Guarantor that is a Wholly Owned
Subsidiary of a Loan Party.

 

“Withholding Agent”: any Loan Party and the Administrative Agent, as the context
may require.

 

“Working Capital”: with respect to the Borrower and its consolidated
Subsidiaries for any period as of any determination date, the sum of (a) current
assets of the Borrower and its consolidated Subsidiaries on such date minus
(b) current liabilities of the Borrower and its consolidated Subsidiaries on
such date, determined on a consolidated basis in accordance with GAAP.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Other Definitional Provisions.

 

(a)            Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 



43

 

 

(b)            As used herein and in the other Loan Documents, and in any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement and each other Loan Document) or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time. Notwithstanding the foregoing clause (i),
for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Indebtedness of any
Group Member shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(c)            Notwithstanding any other provision contained herein, unless the
Borrower has requested an amendment with respect to the treatment of operating
leases and capital leases and until such amendment has become effective, all
obligations of any Person that were or would have been treated as operating
leases for public companies for purposes of GAAP prior to December 31, 2018
shall continue to be accounted for as operating leases for such purposes of all
financial definitions and calculations for purposes of this Agreement (whether
or not such operating lease obligations were in effect on such date) regardless
of any change in or application of GAAP following such date pursuant to ASC 842
or otherwise that would require such leases (on a prospective or retroactive
basis or otherwise) to be treated as capital leases in the financial statements
to be delivered pursuant to Section 6.1.

 

(d)            The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

 

(e)            The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.

 

(f)            Whenever pursuant to this Agreement Administrative Agent
exercises any right given to it to approve or disapprove, or if any arrangement
or term is to be satisfactory to, or determined by, Administrative Agent, the
decision of Administrative Agent to approve or disapprove, to decide whether
arrangements or terms are satisfactory or not satisfactory, or to determine any
arrangement or term shall, except as expressly provided otherwise, be in the
reasonable discretion of Administrative Agent.

 

1.3           Exchange Rates; Currency Equivalents.

 

(a)            The Administrative Agent shall determine the Exchange Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts. Such
Exchange Rates shall become effective as of such Revaluation Date and shall be
the Exchange Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by the Company hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

 



44

 

 

(b)            Wherever in this Agreement in connection with the making,
conversion, continuation or prepayment of a Eurodollar Loan, an amount, such as
a required minimum or multiple amount, is expressed in Dollars, but such
Eurodollar Loan is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent.

 

1.4          Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any L/C-Related Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the Dollar Equivalent of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 

1.5          Limited Condition Acquisitions. In the event that the Borrower
notifies the Administrative Agent in writing that any proposed acquisition is a
Limited Condition Acquisition and that the Borrower wishes to test the
conditions to such Limited Condition Acquisition and any Incremental Term Loan
or Incremental Revolving Credit Commitment that is to be used to finance such
acquisition in accordance with this Section 1.5, then, the following provisions
shall apply:

 

(a)           any condition to such Limited Condition Acquisition or such
Indebtedness that requires that no Default or Event of Default shall have
occurred and be continuing at the time of such Limited Condition Acquisition or
the incurrence of such Indebtedness, shall be satisfied if (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Limited Condition Acquisition (the “LCA
Test Date”) and (ii) no Event of Default under any of Section 8.1(a) or
8.1(f) shall have occurred and be continuing both immediately before and
immediately after giving effect to such Limited Condition Acquisition and any
Indebtedness incurred in connection therewith (including any such additional
Indebtedness);

 

(b)           any condition to such Limited Condition Acquisition or such
Indebtedness that the representations and warranties in this Agreement and the
other Loan Documents shall be true and correct at the time of consummation of
such Limited Condition Acquisition or the incurrence of such Indebtedness shall
be deemed satisfied if (i) all representations and warranties in this Agreement
and the other Loan Documents are true and correct in all material respects
(except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects) as of the LCA Test Date, or if such
representation speaks as of an earlier date, as of such earlier date and (ii) as
of the date of consummation of such Limited Condition Acquisition, (A) the
representations and warranties under the relevant definitive agreement governing
such Limited Condition Acquisition as are material to the lenders providing such
Indebtedness shall be true and correct, but only to the extent that the Borrower
or its applicable Subsidiary has the right to terminate its obligations under
such agreement or otherwise decline to close such Limited Condition Acquisition
as a result of a breach of such representations and warranties or the failure of
those representations and warranties to be true and correct and (B) certain of
the representations and warranties in this Agreement and the other Loan
Documents which are similar to the Specified Representations and customary for
similar “funds certain” financings and required by the lenders providing such
Indebtedness shall be true and correct in all material respects (except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects);

 



45

 

 

(c)           any financial ratio test or condition to be tested in connection
with such Limited Condition Acquisition and the availability of such
Indebtedness will be tested as of the LCA Test Date, in each case, after giving
effect to the relevant Limited Condition Acquisition and related incurrence of
Indebtedness, on a Pro Forma Basis where applicable, and, for the avoidance of
doubt, (i) such ratios and baskets shall not be tested at the time of
consummation of such Limited Condition Acquisition and (ii) if any of such
ratios are exceeded or conditions are not met following the LCA Test Date, but
prior to the closing of such Limited Condition Acquisition, as a result of
fluctuations in such ratio or amount (including due to fluctuations in
Consolidated EBITDA of the Borrower or the Person subject to such Limited
Condition Acquisition), at or prior to the consummation of the relevant
transaction or action, such ratios will not be deemed to have been exceeded and
such conditions will not be deemed unmet as a result of such fluctuations solely
for purposes of determining whether the relevant transaction or action is
permitted to be consummated or taken;

 

(d)           except as provided in the last sentence of this clause (d), in
connection with any subsequent calculation of any ratio or basket, and
determining compliance therewith by the Borrower and its consolidated
Subsidiaries, on or following the relevant LCA Test Date and prior to the
earlier of the date on which such Limited Condition Acquisition is consummated
and the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition (the “LCA Intervening Period”), any such ratio or basket
shall be calculated (and compliance shall be determined) (i) on a Pro Forma
Basis assuming such Limited Condition Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated and (ii) assuming such Limited Condition Acquisition and
other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have not been consummated, it being understood and
agreed that the Borrower shall be required to satisfy the tests in both of
clauses (i) and (ii) during any LCA Intervening Period. Notwithstanding the
foregoing, any calculation of a ratio in connection with determining the
Applicable Margin and determining whether or not the Borrower and its
consolidated Subsidiaries are in compliance with the financial covenants set
forth in Section 7.1 shall, in each case, be calculated assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
the incurrence or assumption of Indebtedness) have not been consummated.

 

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested.

 

1.6          Divisions. For all purposes under the Loan Documents, in connection
with any Division: (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.

 

1.7          Change of Currency.

 

(a)            Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption. If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Loan in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Loan, at the end of the then current Interest
Period.

 

46

 



 

(b)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)            Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

Section 2
AMOUNT AND TERMS OF COMMITMENTS

 

2.1          Term Commitments. Subject to the terms and conditions hereof, each
Initial Term Lender agrees to make an Initial Term Loan to the Borrower on the
Closing Date in Dollars in an amount equal to the amount of the Initial Term
Commitment of such Lender. Such Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.11, and once repaid
in accordance with the provisions hereof may not be reborrowed.

 

2.2           Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing (which must be received
by the Administrative Agent prior to 12:00 P.M., Central time, one Business Day
prior to the anticipated Closing Date) requesting that the Term Lenders make
Initial Term Loans on the Closing Date and specifying the amount to be borrowed.
Upon receipt of any such Notice of Borrowing, the Administrative Agent shall
promptly notify each Term Lender thereof. Not later than 12:00 P.M., Central
time, on the Closing Date, each Term Lender shall make available to the
Administrative Agent at the Term Loan Funding Office an amount in immediately
available funds equal to the Initial Term Loan or Initial Term Loans to be
funded by such Lender on such Borrowing Date. The Administrative Agent shall
distribute the proceeds of the Initial Term Loans in accordance with the Flow of
Funds Agreement.

 

2.3          Repayment of Term Loans.

 

(a)            Term Loans. The principal amount of the Initial Term Loans of the
Initial Term Lenders will be subject to amortization in accordance with the
table appearing immediately below on the last Business Day of each calendar
quarter, beginning on March 31, 2020, with a final payment on the Term Loan
Maturity Date of all remaining Initial Term Loan principal then outstanding. In
respect of each calendar quarter indicated below, the Borrower shall pay to the
Administrative Agent in Dollars the portion of the outstanding Initial Term Loan
principal indicated below opposite of such calendar quarter, and the
Administrative Agent shall distribute each such installment payment made by the
Borrower to the Initial Term Lenders in accordance with the respective Initial
Term Percentages of such Initial Term Lenders.

 



47

 

 

Calendar Quarters from and after the
Closing Date Quarterly Amortization of Original Aggregate
Term Loan Principal Amounts Quarters 1-8 1.25% per quarter (aggregate of 5.0%
annually) Quarters 9-16 1.875% per quarter (aggregate of 7.5% annually) Quarters
17-19 2.50% per quarter (aggregate of 10% annually) Term Loan Maturity Date
67.50%

 

(b)            Incremental Term Loans. The amortization of Incremental Term
Loans shall be as agreed between the Borrower, the Administrative Agent and the
Lenders funding such Incremental Term Loans, in each case, subject to the
provisions of Section 2.24(g).

 

For the avoidance of doubt, to the extent not previously paid, all then
outstanding Term Loans (including all then outstanding principal of any Initial
Term Loans and any Incremental Term Loans) shall be due and payable on the Term
Loan Maturity Date, together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of payment.

 

2.4           Revolving Commitments.

 

(a)            Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans in Dollars or in one or more
Alternative Currencies (each, a “Revolving Loan” and, collectively, the
“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount with respect to all such
Revolving Loans at any one time outstanding which, when added to the aggregate
principal amount of any then outstanding Revolving Loans, any Swingline Loans,
the aggregate undrawn amount of all then outstanding Letters of Credit, and the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans, incurred on behalf of the Borrower and owing to
such Lender, does not exceed (i) the amount of such Lender’s Revolving
Commitment and (ii) to the extent any of the foregoing are denominated in
Alternative Currencies, the Alternative Currency Sublimit. In addition, the
amount of the Total Revolving Extensions of Credit outstanding after giving
effect to any requested borrowing of Revolving Loans shall not exceed the
Available Revolving Commitments then in effect. During the Revolving Commitment
Period, the Borrower may use the Available Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.11,
provided that all Revolving Loans denominated in an Alternative Currency shall
be Eurodollar Loans. Notwithstanding anything to the contrary contained herein,
during the existence and continuation of an Event of Default, no Revolving Loan
may be borrowed as, converted to or continued as a Eurodollar Loan.

 

(b)            The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

 



48

 

 

2.5          Procedure for Revolving Loan Borrowing. The Borrower may borrow up
to the Available Revolving Commitments under the Revolving Commitments during
the Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 12:00 P.M., Central time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans denominated in Dollars, (b) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
Borrowing Date, in the case of Eurodollar Loans denominated in Alternative
Currencies, or (c) on the date of the requested borrowing, in the case of ABR
Loans), in each such case specifying (i) the amount and Type of Revolving Loans
to be borrowed, (ii) the requested Borrowing Date, (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor, and
(iv) instructions for remittance of the proceeds of the applicable Loans to be
borrowed. Each borrowing of, conversion to or continuation of a Eurodollar Loan
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount). Except as provided in
Sections 3.5(b)  and 2.7(b), each borrowing of or conversion to ABR Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$500,000, such lesser amount). Upon receipt of any such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof. Each Revolving Lender will make the amount of its pro rata share
of each such borrowing available to the Administrative Agent for the account of
the Borrower at the Revolving Loan Funding Office prior to 2:00 P.M., Central
time in the case of any Loan denominated in Dollars, and prior to the Applicable
Time specified by the Administrative Agent in the case of any Loan in an
Alternative Currency, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting such
account as is designated in writing to the Administrative Agent by the Borrower
with the aggregate of the amounts made available to the Administrative Agent by
the Revolving Lenders and in like funds as received by the Administrative Agent.

 

2.6          Swingline Commitment. Subject to the terms and conditions hereof,
the Swingline Lender agrees to make available a portion of the credit
accommodations otherwise available to the Borrower under the Revolving
Commitments from time to time during the Revolving Commitment Period by making
swing line loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower; provided that (a) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect, (b) the Borrower shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the Available Revolving
Commitments would be less than zero, and (c) the Borrower shall not use the
proceeds of any Swingline Loan to refinance any then outstanding Swingline Loan.
During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only and shall
be made only in Dollars. To the extent not otherwise required by the terms
hereof to be repaid prior thereto, the Borrower shall repay to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the Revolving
Termination Date.

 

2.7          Procedure for Swingline Borrowing; Refunding of Swingline Loans.

 

(a)            Whenever the Borrower desires that the Swingline Lender make
Swingline Loans the Borrower shall give the Swingline Lender irrevocable
telephonic notice (which telephonic notice must be received by the Swingline
Lender not later than 3:00 P.M., Central time, on the proposed Borrowing Date)
confirmed promptly in writing by a Notice of Borrowing, specifying (i) the
amount to be borrowed, (ii) the requested Borrowing Date (which shall be a
Business Day during the Revolving Commitment Period), and (iii) instructions for
the remittance of the proceeds of such Loan. Each borrowing under the Swingline
Commitment shall be made in whole multiples of $500,000. Promptly thereafter, on
the Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Borrower an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by
depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower. Unless a Swingline Loan is sooner
refinanced by the advance of a Revolving Loan pursuant to Section 2.7(b), such
Swingline Loan shall be repaid by the Borrower no later than five (5) Business
Days after the advance of such Swingline Loan.

 



49

 

 

(b)            The Swingline Lender, at any time and from time to time in its
sole and absolute discretion, may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s telephonic notice given by the Swingline Lender no later than 3:00 P.M.,
Central time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender. Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 12:00 P.M., Central time, one Business Day after the date of such
notice. The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

 

(c)            If prior to the time that the Borrower has repaid the Swingline
Loans pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its reasonable discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one Business Day’s notice
to the Revolving Lenders), purchase for cash an undivided participating interest
in the then outstanding Swingline Loans by paying to the Swingline Lender an
amount (the “Swingline Participation Amount”) equal to (i) such Revolving
Lender’s Revolving Percentage times (ii) the aggregate principal amount of the
outstanding Swingline Loans that were to have been repaid with such Revolving
Loans.

 

(d)            Whenever, at any time after the Swingline Lender has received
from any Revolving Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

 

(e)            Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 



50

 

 

(f)            The Swingline Lender may resign at any time by giving 30 days’
prior notice to the Administrative Agent, the Lenders, and the Borrower. After
the resignation of the Swingline Lender hereunder, (i) the retiring Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans, and
(ii) another Lender may be appointed as the new Swingline Lender hereunder so
long as (A) each of the Borrower and the Administrative Agent agree in writing
and in their reasonable discretion to such appointment and (B) the Borrower, the
Administrative Agent and the applicable Lenders execute and deliver any such
Swingline Loan Note and amendments to the Loan Documents as are reasonably
deemed necessary by the Administrative Agent to give effect to such appointment.

 

2.8          Fees.

 

(a)            Commitment Fee. As additional compensation for the Total
Revolving Commitments, the Borrower shall pay to the Administrative Agent for
the account of the Lenders, a fee for the Borrower’s non-use of available funds
under the Revolving Facility (the “Commitment Fee”), payable quarterly in
arrears on the first Business Day of each calendar quarter occurring prior to
the Revolving Termination Date, and on the Revolving Termination Date, in an
amount equal to the Commitment Fee Rate multiplied by the average unused portion
of the Total Revolving Commitments, as reasonably determined by the
Administrative Agent. The average unused portion of the Total Revolving
Commitments measured as of any date and for any period ending on such date (the
“Average Unused Total Revolving Commitments” as of such date and for such
period), for purposes of this calculation, shall equal the difference between
(i) the Total Revolving Commitments as of such date (as the same shall be
reduced from time to time pursuant to Section 2.9), and (ii) the sum of (A) the
average for such period of the daily closing balance of the Revolving Loans
outstanding, (B) the aggregate undrawn amount of all Letters of Credit
outstanding as of such date, and (C) the aggregate amount of all L/C
Disbursements that have not yet been reimbursed or converted into Revolving
Loans as of such date. For the avoidance of doubt, the amount of any Swingline
Loans at any time outstanding during such period shall not be counted towards or
considered usage of the Total Revolving Commitments for purposes of determining
the Commitment Fee.

 

(b)            Fee Letter Fees. The Borrower agrees to pay to the Administrative
Agent and each Lender and/or their respective Affiliates, as applicable, the
fees in the amounts and on the dates specified in the Fee Letter, and to perform
any other obligations contained therein.

 

(c)            Fees Nonrefundable. All fees payable under this Section 2.8 shall
be fully earned on the date paid and nonrefundable.

 

2.9          Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments.

 

(a)            Termination or Reduction of Total Revolving Commitments. The
Borrower shall have the right, upon not less than five Business Days’ written
notice delivered to the Administrative Agent, to terminate the Total Revolving
Commitments or from time to time to reduce the amount of the Total Revolving
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans
and Swingline Loans to be made on the effective date thereof the amount of the
Total Revolving Extensions of Credit then outstanding would exceed the Total
Revolving Commitments then in effect. Any such reduction shall be in an amount
equal to $5,000,000, or a whole multiple of $1,000,000 in excess thereof (or if
less, not less than an amount equal to the remaining outstanding Total Revolving
Extensions of Credit), and shall reduce permanently the Total Revolving
Commitments then in effect; provided that, if in connection with any such
reduction or termination of the Total Revolving Commitments a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.19.
Any reduction of the Total Revolving Commitments shall be applied to the
Revolving Commitments of each Lender according to its respective Revolving
Percentage. All fees accrued until the effective date of any termination of the
Total Revolving Commitments shall be paid on the effective date of such
termination. Notwithstanding the foregoing, any notice to reduce the Total
Revolving Commitment delivered in connection with any refinancing of all of the
Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such identifiable event or condition
and may be revoked by the Borrower in the event such contingency is not met.

 



51

 

 

(b)            Termination or Reduction of Total L/C Commitments. The Borrower
shall have the right, upon not less than five Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total L/C Commitments
available to the Borrower or, from time to time, to reduce the amount of the
Total L/C Commitments available to the Borrower; provided that, in any such
case, no such termination or reduction of the Total L/C Commitments shall be
permitted if, after giving effect thereto, the Total L/C Commitments shall be
reduced to an amount that would result in the aggregate L/C Exposure exceeding
the Total L/C Commitments (as so reduced). Any such reduction shall be in an
amount equal to $2,000,000, or a whole multiple of $1,000,000 in excess thereof,
and shall reduce permanently the Total L/C Commitments then in effect. Any
reduction of the Total L/C Commitments shall be applied to the L/C Commitments
of each Lender according to its respective L/C Percentage. All fees accrued
until the effective date of any termination of the Total L/C Commitments shall
be paid on the effective date of such termination.

 

2.10        Loan Prepayments.

 

(a)            Optional Prepayments Generally. The Borrower may at any time and
from time to time prepay the Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 12:00 P.M., Central time, (i) three Business Days prior thereto, in the
case of Eurodollar Loans denominated in Dollars, (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior thereto, in
the case of Eurodollar Loans denominated in Alternative Currencies, or (iii) on
the date thereof, in the case of ABR Loans, which notice shall specify the date
and amount of the proposed prepayment; provided that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.19;
provided further that if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds of a refinancing or in connection
with the consummation of a specified transaction, such notice of prepayment may
be revoked if the financing or specified transaction is not consummated. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given and not revoked, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of Revolving Loans that are ABR Loans and
Swingline Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Term Loans and Revolving Loans shall be in an aggregate principal
amount of $2,000,000 or a whole multiple of $1,000,000 in excess thereof.
Partial prepayments of Swingline Loans shall be in an aggregate principal amount
of $100,000 or a whole multiple thereof. Prepayments of the Term Loans made
pursuant to this Section 2.10(a) shall be applied to the prepayment of
installments due in respect of the Term Loans in inverse order of maturity and
in accordance with Section 2.3 and 2.16(b).

 

(b)            Revolving Excess; Alternative Currency No Longer Eligible
Currency.

 

(i)            If for any reason Total Revolving Extensions of Credit at any
time exceed the Total Revolving Commitments then in effect (a “Revolving
Excess”), the Borrower shall promptly prepay Revolving Loans and Swingline Loans
and/or Cash Collateralize the L/C Exposure of the Issuing Lenders in an
aggregate amount equal to such Revolving Excess; provided that the Borrower
shall not be required to Cash Collateralize the L/C Exposure of the Issuing
Lenders pursuant to this Section 2.10(b) unless after the prepayment in full of
the Revolving Loans and Swingline Loans such Total Revolving Extensions of
Credit exceed the Total Revolving Commitments then in effect.

 



52

 

 

(ii)           If for any reason Total Revolving Extensions of Credit
denominated in Alternative Currencies at any time exceeds the Alternative
Currency Sublimit then in effect (a “Alternative Currency Excess”), the Borrower
shall promptly prepay Revolving Loans denominated in Alternative Currencies in
an aggregate amount equal to such Alternative Currency Excess.

 

(iii)          If any Alternative Currency ceases to be an Eligible Currency as
a result of any Disqualifying Event, within five Business Days after receipt of
notice from the Administrative Agent of such Disqualifying Event, the Borrower
shall repay all Revolving Loans in such currency to which the Disqualifying
Event applies or convert such Loans into the Dollar Equivalent of Revolving
Loans in Dollars, subject to the other terms contained herein.

 

(c)            Dispositions. If the Borrower or any of its Subsidiaries makes
any Disposition or series of related Dispositions pursuant to Section 7.5(h),
(l) or (t)  which results in the realization or receipt by any Group Member of
Net Cash Proceeds in an aggregate amount for all such transactions in excess of
$5,000,000 in any fiscal year, then (x) the Borrower shall promptly, and in any
event not later than five Business Days after receipt of such Net Cash Proceeds,
notify the Administrative Agent of such Disposition (including the amount of Net
Cash Proceeds to be received thereof) and (y) promptly upon receipt by such
Group Member of such Net Cash Proceeds of such Disposition, the Borrower shall
apply an aggregate amount equal to 100% of the amount of all such Net Cash
Proceeds (in the amount of such excess) less any amount that such Group Member
plans to reinvest as permitted pursuant to the subsequent sentence to prepay the
Term Loans and the installments thereof on a pro rata basis. With respect to any
Net Cash Proceeds received with respect to any such Disposition, at the option
of the Borrower, upon notice to the Administrative Agent, any Group Member may
reinvest all or any portion of such Net Cash Proceeds in assets used or useful
for its business within 12 months following receipt of such Net Cash Proceeds
(or 18 months following the receipt thereof if the Borrower enters into a
legally binding commitment to invest such Net Cash Proceeds within 12 months
after the receipt thereof); provided that, if any Net Cash Proceeds (i) are no
longer intended to be or cannot be so reinvested at any time after delivery of a
notice of reinvestment election, an amount equal to any such Net Cash Proceeds
shall be applied within five Business Days after the Borrower reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested to the prepayment of installments due in respect of the Term Loans
on a pro rata basis and in accordance with Section 2.3 and 2.16(b) and (ii) are
received by a Loan Party in respect of a Disposition of Collateral, if a
reinvestment election is made, such Net Cash Proceeds must be reinvested in
assets constituting Collateral owned by a Loan Party, as applicable.

 

(d)            Limitations on Repatriation. Notwithstanding any other provisions
of this Section 2.10, (i) to the extent that any or all of the Net Cash Proceeds
of any Disposition by a Foreign Subsidiary giving rise to a prepayment event
pursuant to Section 2.10(c) (a “Foreign Disposition”) are prohibited, delayed or
restricted by (I) applicable local law or (II) the material constituent
documents of any Subsidiary, in any case, from being repatriated to the
Borrower, an amount equal to the portion of such Net Cash Proceeds so affected
will not be required to be applied to repay Term Loans at the times provided in
Section 2.10(c) but may be retained by the applicable Subsidiary so long, but
only so long, as (x) the applicable local law will not permit repatriation to
the Borrower (the Borrower hereby agreeing to use commercially reasonable
efforts to cause the applicable Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation) or
(y) the material constituent documents of the applicable Subsidiary (including
as a result of minority ownership) will not permit repatriation to the Borrower,
and once such repatriation of any of such affected Net Cash Proceeds is
permitted under the applicable local law or applicable material constituent
documents, such repatriation will be promptly effected and an amount equal to
such repatriated Net Cash Proceeds will be promptly (and in any event not later
than five Business Days after such repatriation) applied (net of additional
taxes payable or reserved against pursuant to applicable local law and not, for
the avoidance of doubt, U.S. law, as a result thereof) to the repayment of the
Term Loans pursuant to Section 2.10(c) to the extent provided herein and (ii) to
the extent that the Borrower has determined in good faith that repatriation of
any or all of the Net Cash Proceeds of any Foreign Disposition attributable to
Foreign Subsidiaries would have an adverse tax consequence (other than a de
minimis amount) (as determined in good faith by the Borrower) with respect to
such Net Cash Proceeds, the Net Cash Proceeds so affected will not be required
to be applied to repay Term Loans at the times provided in Section 2.10(c) but
may be retained by the applicable Foreign Subsidiary until such time as it may
repatriate such amount without incurring such adverse tax consequences (at which
time the Borrower shall make a payment to repay the Term Loans to the extent
provided herein).

 



53

 

 

(e)            Indebtedness. If the Borrower or any of its Subsidiaries incurs
any Indebtedness, other than Indebtedness permitted under Section 7.2, which
results in the realization or receipt by any Group Member of Net Cash Proceeds,
then (i) the Borrower shall promptly, and in any event not later than five
Business Days after receipt of the Net Cash Proceeds, notify the Administrative
Agent of the same (including the amount of Net Cash Proceeds to be received) and
(ii) promptly upon receipt by such Group Member of such Net Cash Proceeds, the
Borrower shall apply an aggregate amount equal to 100% of the amount of all such
Net Cash Proceeds to the prepayment of installments due in respect of the Term
Loans on a pro rata basis and in accordance with Section 2.3 and 2.16(b).

 

(f)            Excess Cash Flow. Until the Term Loan Maturity Date, as the case
may be, commencing with the fiscal year ending September 30, 2021, the Borrowers
shall, within 90 days after the end of each fiscal year of the Borrower, prepay
the Term Loans on a pro rata basis, until the Terms Loans have been repaid in
full in an amount equal to (i) 50% of Excess Cash Flow for the immediately
preceding fiscal year if the Consolidated Leverage Ratio as determined on the
last day of such fiscal year, for the period of four fiscal quarters then
ending, was greater than or equal to 2.00 to 1.00, (ii) 25% of Excess Cash Flow
for the immediately preceding fiscal year if the Consolidated Leverage Ratio as
determined on the last day of such fiscal year, for the period of four fiscal
quarters then ending, was less than 2.00 to 1.00, but greater than or equal to
1.00 to 1.00 and (iii) 0% of Excess Cash Flow for the immediately preceding
fiscal year if the Consolidated Leverage Ratio as determined on the last day of
such fiscal year, for the period of four fiscal quarters then ending, was less
than 1.00 to 1.00. Each Excess Cash Flow prepayment shall be accompanied by a
certificate signed by a Responsible Officer of the Company certifying the manner
in which Excess Cash Flow and the resulting prepayment were calculated, which
certificate shall be in form and substance satisfactory to Administrative Agent.
Each Excess Cash Flow prepayment will be applied to the prepayment of
installments due in respect of the Term Loans on a pro rata basis and in
accordance with Section 2.3 and 2.16(b).

 

2.11        Conversion and Continuation Options.

 

(a)            The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
in a Notice of Conversion/Continuation of such election no later than 12:00
P.M., Central time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. Subject to Section 2.15,
the Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice (which notice
shall specify the length of the initial Interest Period therefor) in a Notice of
Conversion/Continuation of such election no later than 12:00 P.M., Central time,
(i) three Business Days prior to the date of the requested conversion, in the
case of Eurodollar Loans denominated in Dollars, and (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the date
of the requested conversion, in the case of Eurodollar Loans denominated in
Alternative Currencies; provided that no ABR Loan may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
relevant Lender thereof.

 



54

 

 

(b)            Subject to Section 2.15, any Eurodollar Loan may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Borrower giving irrevocable notice in a Notice of
Conversion/Continuation to the Administrative Agent by no later than 12:00 P.M.,
Central time, (i) three Business Days prior to the date of the requested
continuation, in the case of Eurodollar Loans denominated in Dollars, and
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the date of the requested continuation, in the case of
Eurodollar Loans denominated in Alternative Currencies, and provided that such
notice is otherwise in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1 and specifies the length of the next
Interest Period to be applicable to such Loans; provided further that no
Eurodollar Loan may be continued as such when any Event of Default has occurred
and is continuing; provided further that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso, such Loans shall automatically
be converted to ABR Loans on the last day of such then expiring Interest Period
and any or all of the then outstanding Eurodollar Loans denominated in an
Alternative Currency shall be prepaid, or redenominated into Dollars in the
amount of the Dollar Equivalent thereof. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

2.12        Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that no more than seven Eurodollar
Tranches shall be outstanding at any one time.

 

2.13        Interest Rates and Payment Dates.

 

(a)            Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin.

 

(b)            Each ABR Loan (including any Swingline Loan) shall bear interest
at a rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.

 

(c)            If requested by Required Lenders in writing during the
continuance of an Event of Default, all outstanding Loans and other amounts
hereunder shall bear interest at a rate per annum equal to the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2.00% (the “Default Rate”), provided that for any Eurodollar Loan
denominated in an Alternative Currency that is not redenominated into Dollars at
the end of the applicable Interest Period, the Default Rate for such Loans shall
be a rate per annum equal to the sum of (i) the Applicable Margin for Eurodollar
Loans plus (ii) two percent (2%) plus (iii) the rate of interest per annum as
determined by the Administrative Agent (rounded upwards, if necessary, to the
next higher 1/100,000 of 1%) at which overnight or weekend deposits (or, if such
amount due remains unpaid more than three Business Days, then for such other
period of time not longer than one month as the Administrative Agent may
determine) of the relevant Alternative Currency for delivery in immediately
available and freely transferable funds would be offered by the Administrative
Agent to major banks in the interbank market upon request of such major banks
for the applicable period as determined above and in an amount comparable to the
unpaid principal amount of any such Eurodollar Loan (or, if the Administrative
Agent is not placing deposits in such currency in the interbank market, then the
Administrative Agent’s cost of funds in such currency for such period); provided
further that the Default Rate shall apply to all outstanding Loans automatically
and without any Required Lender notice thereof upon the occurrence of any Event
of Default arising under Section 8.1(a) or Section 8.1(f); and provided further,
that the Default Rate shall be automatically suspended when any Event of Default
is waived.

 



55

 

 

(d)            Interest on the outstanding principal amount of each Loan shall
be payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to Section 2.13(c) shall be payable from time to time on
demand.

 

2.14        Computation of Interest and Fees.

 

(a)            Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed (or, in the case of
Eurodollar Loans denominated in Alternative Currencies as to which market
practice differs, in accordance with market practice), except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate (or, as applicable, on the basis of the Eurodollar Rate), the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate (and, as applicable, of the
determination of the Eurodollar Rate applicable to such ABR Loan). Any change in
the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

 

(b)            Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).

 

2.15        Inability to Determine Interest Rate.

 

(a)            If prior to the first day of any Interest Period (or, as
applicable, on any day on which an ABR Loan bearing interest determined by
reference to the Eurodollar Rate, is outstanding), the Administrative Agent
shall have determined (which determination shall be conclusive and binding upon
the Borrower) in connection with any request for a Eurodollar Loan, a request
for an ABR Loan to bear interest with reference to the Eurodollar Rate, or a
conversion to or a continuation of either of the foregoing that, by reason of
circumstances affecting the relevant market, (i) Dollar or Alternative Currency,
as applicable, deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (ii) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(iii) the Eurodollar Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period, then, in any such case (i), (ii) or (iii),
the Administrative Agent shall promptly notify the Borrower and the relevant
Lenders thereof as soon as practicable thereafter. Any such determination shall
specify the basis for such determination and shall, in the absence of manifest
error, be conclusive and binding for all purposes. Thereafter, (i) any
Eurodollar Loans under the relevant Facility requested to be made on the first
day of such Interest Period shall be made as ABR Loans, (ii) any such requested
ABR Loans which were to have utilized the Eurodollar Rate component in
determining the ABR shall not utilize a Eurodollar Rate component in determining
the ABR applicable to such requested ABR Loan, (iii) any Loans under the
relevant Facility that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as ABR Loans and (iv) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans, and the utilization of the Eurodollar Rate component in
determining ABR shall be suspended.

 



56

 

 

 

2.16        Pro Rata Treatment and Payments.

 

(a)           Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments shall be made pro rata according to the respective Term
Percentages, L/C Percentages or Revolving Percentages, as the case may be, of
the relevant Lenders.

 

(b)           Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders. The amount of each
principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Term Loans pro rata based upon the respective then
remaining principal amounts thereof. Any prepayment of Loans shall be applied to
the then outstanding Term Loans on a pro rata basis regardless of type. Amounts
prepaid on account of the Term Loans may not be reborrowed.

 

(c)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.

 

(d)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 2:00 P.M., Central time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office or, if such payment is to be made in an Alternative
Currency, no later than the Applicable Time to such office as the Administrative
Agent has previously specified in a notice to the Borrower for such currency, in
each case for the benefit of the Lender(s) or L/C Issuer entitled thereto;
provided that payments in an Alternative Currency shall be made in a
jurisdiction located in the European Union or a former member of the European
Union that is customary for settlement of such currency. All such payments shall
be made (i) in Dollars, in immediately available funds at the place of payment,
or (ii) in the case of amounts payable hereunder in an Alternative Currency, in
such Alternative Currency in such funds then customary for the settlement of
international transactions in such currency, in each case without set-off or
counterclaim. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. Any payment received by
the Administrative Agent after 2:00 P.M. Central time, shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Requirement of Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount.

 



 57 

 

 

(e)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the date of any borrowing that such Lender will
not make the amount that would constitute its share of such borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent on such date
in accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate, and
(B) a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, and with respect to any
Alternative Currency, as is current market practice in such currency, and
(ii) in the case of a payment to be made by the Borrower, the rate per annum
applicable to ABR Loans under the relevant Facility. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(f)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower is making such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and with respect to any
Alternative Currency, as is current market practice in such currency. Nothing
herein shall be deemed to limit the rights of Administrative Agent or any Lender
against any Loan Party.

 

(g)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(h)           The obligations of the Lenders hereunder to (i) make Term Loans,
(ii) make Revolving Loans, (iii) to fund its participations in L/C Disbursements
in accordance with its respective L/C Percentage, (iv) to fund its respective
Swingline Participation Amount of any Swingline Loan, and (v) to make payments
pursuant to Section 9.7, as applicable, are several and not joint. The failure
of any Lender to make any such Loan, to fund any such participation or to make
any such payment under Section 9.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.7.

 



 58 

 

 

(i)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(j)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(k)           If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it, its
participation in the L/C Exposure or other obligations hereunder, as applicable
(other than pursuant to a provision hereof providing for non-pro rata
treatment), in excess of its Term Percentage, Revolving Percentage or L/C
Percentage, as applicable, of such payment on account of the Loans or
participations obtained by all of the Lenders, such Lender shall forthwith
advise the Administrative Agent of the receipt of such payment, and within five
Business Days of such receipt purchase (for cash at face value) from the other
Term Lenders, Revolving Lenders or L/C Lenders, as applicable (through the
Administrative Agent), without recourse, such participations in the Term Loans
or Revolving Loans made by them and/or participations in the L/C Exposure held
by them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective Term
Percentages, Revolving Percentages or L/C Percentages, as applicable; provided,
however, that if all or any portion of such excess payment is thereafter
recovered by or on behalf of the Borrower from such purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this
Section 2.16(k) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation. No
documentation other than notices and the like referred to in this
Section 2.16(k) shall be required to implement the terms of this
Section 2.16(k). The Administrative Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 2.16(k) and shall in each case notify the
Term Lenders, the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase. The provisions of this Section 2.16(k) shall not be construed
to apply to (i) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender),
(ii) the application of Cash Collateral provided for in Section 3.10, or
(iii) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply unless such assignment is consented to by the Required
Lenders). The Borrower consents on behalf of itself and each other Loan Party to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation. For
the avoidance of doubt, no amounts received by the Administrative Agent or any
Lender from any Guarantor that is not a Qualified ECP Guarantor shall be applied
in partial or complete satisfaction of any Excluded Swap Obligations.

 



 59 

 

 

(l)           Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or any Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

 

2.17        Illegality; Requirements of Law.

 

(a)          Illegality. If any Lender determines that any Requirement of Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Loans whose interest is
determined with reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended; provided that such
Lender shall make and continue ABR Loans in a manner consistent with the terms
hereof, and (ii) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the Eurodollar Rate component of the ABR, the interest on such ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
ABR, in each case, until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to ABR Loans (the interest on which
ABR Loans of such Lender shall, if necessary to avoid the illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the ABR), either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans, and (y) if such notice asserts the illegality of such Lender
determining or charging interest based upon the Eurodollar Rate, the
Administrative Agent shall, during the period of such suspension, compute the
ABR applicable to such Lender without reference to the Eurodollar Rate component
of the ABR until the Administrative Agent is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
based on the Eurodollar Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

(b)          Requirements of Law. If the adoption of or any change in any
Requirement of Law or in the administration, interpretation, implementation or
application thereof by a Governmental Authority having jurisdiction or the
making or issuance of any request, rule, guidance or directive (whether or not
having the force of law) by any Governmental Authority made subsequent to the
date hereof:

 

(i)               shall subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)              shall impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar
Rate); or

 



 60 

 

 

(iii)             impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing, maintaining or participating in Letters of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce any amount receivable or received by such Lender or other
Recipient hereunder in respect thereof (whether in respect of principal,
interest or any other amount), then, in any such case, upon the request of such
Lender or other Recipient (which request shall include an explanation of the
basis for such request), the Borrower shall promptly pay such Lender or other
Recipient, as the case may be, any additional amounts necessary to compensate
such Lender or other Recipient, as the case may be, for such increased cost or
reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

(c)          If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by any Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time, upon the request of
such Lender (which request shall include an explanation of the basis for such
request) the Borrower will pay to such Lender or such Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
for any such reduction suffered.

 

(d)          For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, or
directives in connection therewith are deemed to have gone into effect and been
adopted after the date of this Agreement, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a change in any Requirement of
Law, regardless of the date enacted, adopted or issued.

 

(e)          A reasonably detailed written certificate as to any additional
amounts payable pursuant to paragraphs (b), (c), or (d) of this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt of such certificate. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
Notwithstanding anything to the contrary in this Section 2.17, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.17 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of the change in the Requirement of Law giving rise to
such increased costs and reductions, and of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect. The obligations of the
Borrower arising pursuant to this Section 2.17 shall survive the Discharge of
Obligations and the resignation of the Administrative Agent.

 



 61 

 

 

2.18        Taxes. For purposes of this Section 2.18, the term “Lender” includes
each Issuing Lender and the term “applicable law” includes FATCA.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.18. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes. The Borrower shall, and shall cause each
other Loan Party to, timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes applicable to such Loan
Party.

 

(c)           Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.18, the Borrower shall, or shall cause such other Loan Party to,
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(d)           Indemnification by Loan Parties. The Borrower shall, and shall
cause each other Loan Party to, jointly and severally indemnify each Recipient,
within 10 days after demand therefor for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.18) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto (including any
recording and filing fees with respect thereto or resulting therefrom and any
liabilities with respect to, or resulting from, any delay in paying such
Indemnified Taxes), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. For avoidance of doubt, if any Loan Party
fails to pay any Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, such Loan Party shall indemnify the Administrative Agent
and the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.

 

(e)           Indemnification by Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 



 62 

 

 

(f)           Status of Lenders.

 

(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.18(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), copies of
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, copies of executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 



 63 

 

 

(2)            copies of executed originals of IRS Form W-8ECI;

 

(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) copies of executed originals of IRS Form W-8BEN
or IRS Form W-8BEN-E; or

 

(4)            to the extent a Foreign Lender is not the beneficial owner,
copies of executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), copies of executed originals of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)         Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

 



 64 

 

 

(g)           Treatment of Certain Refunds. If any party determines, in its
reasonable discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.18
(including by the payment of additional amounts pursuant to this Section 2.18),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)            Survival. Each party’s obligations under this Section 2.18 shall
survive the resignation or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, and the Discharge of
Obligations.

 

2.19        Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such losses and expenses shall be equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, reduced, converted or continued, for
the period from the date of such prepayment or of such failure to borrow,
reduce, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, reduce, convert or continue, the Interest Period
that would have commenced on the date of such failure) in each case at the
applicable rate of interest or other return for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any), over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the Discharge of Obligations.

 

2.20        Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.17(a),
Section 2.17(b), Section 2.17(c), Section 2.18(a), Section 2.18(b) or
Section 2.18(d) with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate a different lending office for funding or booking its
Loans affected by such event or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, in each case, with the object
of avoiding the consequences of such event; provided that such designation is
made on terms that, in the sole judgment of such Lender, cause such Lender and
its lending office(s) to suffer no economic, legal, regulatory or other
disadvantage; provided further that nothing in this Section shall affect or
postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.17(a), Section 2.17(b), Section 2.17(c), Section 2.18(a),
Section 2.18(b) or Section 2.18(d). The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment made at the request of the Borrower.

 



 65 

 

 

2.21       Substitution of Lenders. Upon the receipt by the Borrower of any of
the following (or in the case of clause (a) below, if the Borrower is required
to pay any such amount), with respect to any Lender (any such Lender described
in clauses (a) through (d) below being referred to as an “Affected Lender”
hereunder):

 

(a)           a request from a Lender for payment of Indemnified Taxes or
additional amounts under Section 2.18 or of increased costs pursuant to
Section 2.17 (and, in any such case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.20 or is a
Non-Consenting Lender);

 

(b)           a notice from the Administrative Agent under Section 10.1(b) that
one or more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent;

 

(c)           notice from the Administrative Agent that a Lender is a Defaulting
Lender; or

 

(d)           notice from a Lender that a Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make, maintain, or fund Loans whose interest is determined
with reference to the Eurodollar Rate (and, in any such case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.20);

 

then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments; or (ii) designate a replacement lending institution (which
shall be an Eligible Assignee) to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitments (the replacing Lender or lender in
(i) or (ii) being a “Replacement Lender”); provided, however, that the Borrower
shall be liable for the payment upon demand of all costs and other amounts
arising under Section 2.19 that result from the acquisition of any Affected
Lender’s Loan and/or Commitments (or any portion thereof) by a Lender or
Replacement Lender, as the case may be, on a date other than the last day of the
applicable Interest Period with respect to any Eurodollar Loans then
outstanding. The Affected Lender replaced pursuant to this Section 2.21 shall be
required to assign and delegate, without recourse, all of its interests, rights
and obligations under this Agreement and the related Loan Documents to one or
more Replacement Lenders that so agree to acquire and assume all or a ratable
part of such Affected Lender’s Loans and Commitments upon payment to such
Affected Lender of an amount (in the aggregate for all Replacement Lenders)
equal to 100% of the outstanding principal of the Affected Lender’s Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from such Replacement Lenders (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including amounts under Section 2.19
hereof). Any such designation of a Replacement Lender shall be effected in
accordance with, and subject to the terms and conditions of, the assignment
provisions contained in Section 10.6 (with the assignment fee to be paid by the
Borrower in such instance), and, if such Replacement Lender is not already a
Lender hereunder or an Affiliate of a Lender or an Approved Fund, shall be
subject to the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld). Notwithstanding the foregoing, with respect
to any assignment pursuant to this Section 2.21, (a) in the case of any such
assignment resulting from a claim for compensation under Section 2.17 or
payments required to be made pursuant to Section 2.18, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.21, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

 



 66 

 

 

2.22       Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.1 and in the definition of
Required Lenders.

 

(ii)            Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and
(y) be held as Cash Collateral for the future funding obligations of such
Defaulting Lender of any participation in any future Letter of Credit; sixth, to
the payment of any amounts owing to any L/C Lender, any Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any L/C Lender, any Issuing Lender or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Advances were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Advances owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Advances owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Advances and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility without
giving effect to Section 2.22(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 



 67 

 

 

(iii)         Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.8(a) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

 

(B)          Each Defaulting Lender shall be limited in its right to receive
Letter of Credit Fees as provided in Section 3.3(d).

 

(C)          With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such Letter of Credit Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the applicable
Issuing Lender the amount of any such Letter of Credit Fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such Letter of Credit Fee, as applicable.

 

(iv)         Reallocation of Pro Rata Share to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each Non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
Non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then outstanding Letters of
Credit plus the aggregate amount of that Lender’s Revolving Percentage of then
outstanding Swingline Loans that have not been converted into Revolving Loans,
and (C) the conditions set forth in Section 5.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time).
Subject to Section 10.23, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)          Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure, and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 3.10.

 



 68 

 

 

(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Lenders agree in writing in their
reasonable discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages, L/C Percentages and Term Percentages, as
applicable (without giving effect to Section 2.22(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided further
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.

 

(c)           New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure in respect of Letters of Credit
after giving effect thereto.

 

(d)           Termination of Defaulting Lender. The Borrower may terminate the
unused amount of the Revolving Commitment of any Revolving Lender that is a
Defaulting Lender upon not less than ten Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.22(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, any Issuing Lender,
the Swingline Lender or any other Lender may have against such Defaulting
Lender.

 

2.23        Notes. If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent), the Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

 

2.24        Incremental Loans and Commitments.

 

(a)           Incremental Loans and Commitments. At any time during the period
commencing on the Closing Date and ending on the Business Day prior to the Term
Loan Maturity Date, provided no Default or Event of Default has occurred and is
continuing and subject to the conditions set forth in clause (d) below, upon
notice to the Administrative Agent, the Borrower may, from time to time, request
(i) an increase in the aggregate principal amount of the Term Loans then
outstanding (each, a “Term Commitment Increase”), (ii) the addition of one or
more new term loan facilities (which may take the form of a “term loan B”
facility) (any Term Loan under clauses (i) and (ii), an “Incremental Term Loan”
and, collectively, the “Incremental Term Loans”) from one or more existing
Lenders and/or from other Eligible Assignees reasonably acceptable to the
Administrative Agent and the Borrower and (iii) new revolving credit commitments
under this Agreement on the terms set forth in this Section 2.24 (each, an
“Incremental Revolving Credit Commitment” and, the Loans thereunder, the
“Incremental Revolving Loans” and together with the Incremental Term Loans, the
“Incremental Loans”). The aggregate original principal amount for all such
Incremental Term Loans, together with any Incremental Revolving Credit
Commitments established at any time, shall not exceed the sum of $50,000,000 so
long as, on a pro forma basis, determined on the basis of the financial
statements most recently required to be delivered to the Administrative Agent
pursuant to Section 6.1(a) or (b), as the case may be (and assuming in the case
of any Incremental Revolving Credit Commitment, that any such Incremental
Revolving Credit Commitments are drawn in full and excluding the cash proceeds
of any such Incremental Term Loans or Incremental Revolving Credit Commitments)
and after giving effect to any Permitted Acquisition consummated in connection
therewith, the Consolidated Leverage Ratio shall not exceed the maximum
Consolidated Leverage Ratio then permitted under Section 7.1(b), without giving
effect to any temporary increase in the Consolidated Leverage Ratio as a result
of an Acquisition Holiday. Any Incremental Term Loan or Incremental Revolving
Credit Commitment shall be in a minimum amount of $5,000,000 (or such lower
amount that represents all remaining Incremental Term Loan and Incremental
Revolving Credit Commitment availability under this Section 2.24(a)) and
integral multiples of $1,000,000 in excess thereof (or such lower amount that
represents all remaining Incremental Term Loan and Incremental Revolving Credit
Commitment availability under this Section 2.24(a)).

 



 69 

 

 

(b)           Lender Election to Increase; Prospective Lenders. At the time of
sending any such notice requesting an Incremental Term Loan or Incremental
Revolving Credit Commitments, the Borrower (in consultation with the
Administrative Agent) shall specify the time period (such period, the “Election
Period”) within which each Lender is requested to respond (which Election Period
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Lenders), and the Administrative Agent shall promptly
thereafter notify each Lender of the Borrower’s request for such Incremental
Term Loan, the purpose for which the proceeds of such requested Incremental Term
Loan will be used by the Borrower and the Election Period during which each
Lender is requested to respond to such Borrower request; provided that, if such
notice indicates that such notice is conditioned upon the occurrence of a
specified event, the Borrower may revoke such notice if such event does not
occur prior to the requested funding date (but the Borrower shall be responsible
for paying any indemnified costs pursuant to Section 2.19). No Lender shall be
obligated to participate in any Incremental Term Loan or Incremental Revolving
Credit Commitment, and each such Lender’s determination to participate in any
such Incremental Term Loan or Incremental Revolving Credit Commitment shall be
in such Lender’s sole and absolute discretion. Any Lender not responding by the
end of such Election Period shall be deemed to have declined to participate in
any such Incremental Term Loan or Incremental Revolving Credit Commitment. To
the extent a sufficient number of Lenders (or their Affiliates) do not agree to
provide a requested Incremental Term Loan or Incremental Revolving Credit
Commitment on terms acceptable to the Borrower, the Borrower may invite any
prospective lender that satisfies the criteria of being an “Eligible Assignee”
and that is reasonably satisfactory to the Administrative Agent to become a
Lender pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent in connection with the proposed
Incremental Term Loan and, if applicable, the proposed Incremental Revolving
Credit Commitment (provided that the joinder of any such “Lender” for the
purpose of providing all or any portion of any such Incremental Term Loan shall
not require the consent of any other Lender (including any other “Lender” that
is joining this Agreement) to provide all or part of such Incremental Term
Loan). Notwithstanding anything in this Agreement to the contrary, no
prospective lender of Incremental Term Loans (other than Incremental Term Loans
that are part of a “term loan B” facility) that is not already a Lender
hereunder shall provide any Incremental Term Loan unless such lender
(i) purchases from the Revolving Lenders and assumes, in accordance with
Section 10.6, Revolving Commitments and Revolving Extensions of Credit or
(ii) provides Incremental Revolving Credit Commitments, in each case, in an
amount such that such prospective lender’s Revolving Percentage equals such
prospective lender’s Term Percentage (calculated after giving pro forma effect
to the incurrence of such Incremental Term Loans and the provision of such
Incremental Revolving Credit Commitments).

 

(c)           Effective Date and Allocations. If an Incremental Term Loan or
Incremental Revolving Credit Commitment is to be made or established in
accordance with this Section 2.24, the Administrative Agent and the Borrower
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such Incremental Term Loan and, if applicable, Incremental
Revolving Credit Commitment among the Lenders. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
Incremental Term Loan, Incremental Revolving Credit Commitment (if applicable)
and the Increase Effective Date.

 



 70 

 

 

(d)          Conditions Precedent. Each of the following shall be the only
conditions precedent to the making of an Incremental Term Loan and establishment
of any Incremental Revolving Credit Commitment:

 

(i)            The Borrower shall deliver to the Administrative Agent a
certificate of the Borrower, dated as of the Increase Effective Date (in
sufficient copies for each Lender), signed by a Responsible Officer of the
Borrower and certifying the attachment of the resolutions adopted by each Loan
Party, if any, approving or consenting to such Incremental Term Loan and, if
applicable, Incremental Revolving Credit Commitment or, as applicable, the
guaranty of the Obligations of the Borrower in respect thereof.

 

(ii)           Each of the conditions precedent set forth in Sections 5.2(a) –
(c) shall be satisfied (subject to Section 1.5 with respect to a Limited
Condition Acquisition).

 

(iii)          The Borrower shall demonstrate to the reasonable satisfaction of
the Administrative Agent (including by delivery of the Compliance Certificate
contemplated by clause (iv) immediately below) that the maximum Consolidated
Leverage Ratio, calculated as of the last day of the most recently completed
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.1 (or, prior to the date financial statements are first delivered to
the Administrative Agent pursuant to Section 6.1, as set forth in the Pro Forma
Financial Statements), but giving effect, on a pro forma basis, to the requested
Incremental Term Loan and, if applicable, Incremental Revolving Credit
Commitment (as if such requested Incremental Term Loan had been made on such day
and assuming the full amount available under any Incremental Revolving Credit
Commitment is drawn and excluding the cash proceeds of any such Incremental Term
Loans or Incremental Revolving Credit Commitments), shall be no greater than the
maximum Consolidated Leverage Ratio required by Section 7.1(b) to have been
observed as of such day without giving effect to any temporary increase in the
Consolidated Leverage Ratio as a result of an Acquisition Holiday (subject to
Section 1.5 with respect to a Limited Condition Acquisition).

 

(iv)          The Borrower shall have delivered to the Administrative Agent a
Compliance Certificate certifying as to compliance with the requirements of
clauses (ii) and (iii) above, together with all reasonably detailed calculations
evidencing compliance with clause (iii) above.

 

(v)           The Borrower shall (x) deliver to any Lender providing any portion
of any such newly requested Incremental Term Loan or Incremental Revolving
Credit Commitment any new or replacement Notes requested by such Lender, and
(y) have executed any amendments to this Agreement and the other Loan Documents
as may be reasonably required by the Administrative Agent to effectuate the
provisions of this Section 2.24, including, if applicable, any amendment that
may be necessary to ensure and demonstrate that the Liens and security interests
granted by the Loan Documents are perfected under the UCC or other applicable
law to secure the Obligations in respect of such Incremental Term Loans and, if
applicable, Incremental Revolving Credit Commitments.

 

(vi)          The Borrower shall have paid to the Administrative Agent any fees
(including any upfront fees) required to be paid pursuant to the terms of any
fee letter in connection with such Incremental Term Loan and, if
applicable, Incremental Revolving Credit Commitment and shall have paid to any
Lender any fees required to be paid to such Lender in connection with such
Incremental Term Loan and, if applicable, Incremental Revolving Credit
Commitment.

 



 71 

 

 

(vii)         Solely in connection with any such Incremental Term Loan and, if
applicable, Incremental Revolving Credit Commitment that is being requested by
the Borrower for the sole purpose of financing the consideration payable by the
Borrower in connection with a Permitted Acquisition undertaken from and after
the Closing Date, the Borrower shall demonstrate to the reasonable satisfaction
of the Administrative Agent that such acquisition is a Permitted Acquisition.

 

(e)          Distribution of Revised Commitments Schedule. The Administrative
Agent shall promptly distribute to the parties an amended Schedule 1.1A (which
shall be deemed incorporated into this Agreement), to reflect the addition of
any new Lenders that have provided a portion of any such Incremental Term Loan
and, if applicable, Incremental Revolving Credit Commitment, and the respective
Term Percentages of the Term Lenders resulting therefrom and Revolving
Percentages of the Revolving Lenders resulting therefrom.

 

(f)           Conflicting Provisions. This Section shall supersede any
provisions in Section 2.16 or Section 10.1 to the contrary.

 

(g)          Incremental Loans as Loans. Subject to the provisions of clause
(h) of this Section 2.24, any Incremental Term Loans provided pursuant to a Term
Commitment Increase shall, for purposes of principal repayment and interest, be
treated substantially the same as the Initial Term Loans funded on the Closing
Date, and shall be made on the same terms (including with respect to pricing,
and maturity date) as the Initial Term Loans. Any Incremental Revolving Credit
Commitments and Incremental Revolving Loans shall, for purposes of principal
repayment and interest, be treated the same as the Revolving Commitments and
Revolving Loans on the Closing Date, and shall be made on the same terms
(including with respect to pricing, commitment fees and maturity date) as the
Revolving Loans and the Revolving Commitments in effect on the Closing Date.

 

(h)          Terms of Incremental Loans. The Incremental Term Loans provided
pursuant to a Term Commitment Increase shall, for purposes of prepayments, be
treated substantially the same as any previously funded Term Loans and shall
have the same terms as such previously funded Term Loans, except as may be
mutually agreed among the Borrower, the Administrative Agent and the Required
Lenders (not to be unreasonably withheld or delayed); provided that, in any
case, (x) no Incremental Term Loan shall have a final maturity date that is
earlier than the Term Loan Maturity Date, (y) the amortization schedule relating
to any Incremental Term Loan provided pursuant to a Term Commitment Increase
shall not have a weighted average life to maturity that is shorter than the
remaining weighted average life to maturity of any previously funded Term Loan,
and (z) to the extent the initial yield (including any original issue discount
or similar yield-related discounts, deductions or payments but excluding any
customary arrangement or commitment fees payable to the Administrative Agent)
applicable to any Incremental Term Loan is higher than the initial yield
applicable to such previously funded Term Loans (without giving effect to the
application of any Default Rate), by more than 0.50%, the Borrower shall enter
into an amendment to this Agreement to increase the Applicable Margin applicable
to previously funded Term Loans other than such Incremental Term Loan, to the
extent necessary so that the Applicable Margin on such Incremental Term Loan is
no more than 0.50% greater than the applicable margin related to such previously
funded Term Loans (the “MFN Protection”).

 

2.25        Effect of Benchmark Transition Event.

 

(a)           Notwithstanding anything to the contrary herein or in any other
Loan Document. upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace LIBOR and the LIBOR Index Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section titled “Effect of Benchmark Transition
Event” will occur prior to the applicable Benchmark Transition Start Date.

 



 72 

 

 

(b)          In connection with the implementation of a Benchmark Replacement,
the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(c)          The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section titled “Effect of
Benchmark Transition Event,” including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section titled “Effect of
Benchmark Transition Event.

 

(d)          Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any request for a
borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period, the component of the ABR based upon LIBOR will not be
used in any determination of the ABR.

 

Section 3
LETTERS OF CREDIT

 

3.1          L/C Commitment.

 

(a)           Subject to the terms and conditions hereof, each Issuing Lender
agrees to issue letters of credit (each, a “Letter of Credit” and, collectively,
the “Letters of Credit”) for the account of the Borrower on any Business Day
during the Letter of Credit Availability Period in such form as may reasonably
be approved from time to time by such Issuing Lender; provided that no Issuing
Lender shall have any obligation to issue any Letter of Credit if, after giving
effect to such issuance, either the L/C Exposure would exceed the Total L/C
Commitments or the Available Revolving Commitments would be less than zero. Each
Letter of Credit shall (i) be denominated in Dollars, Euros or Canadian Dollars,
and (ii) expire no later than the earlier of (x) the first anniversary of its
date of issuance and (y) the Letter of Credit Maturity Date, provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above). For the avoidance of doubt, no commercial
letters of credit shall be issued by any Issuing Lender to any Person under this
Agreement.

 



 73 

 

 

(b)          No Issuing Lender shall at any time be obligated to issue any
Letter of Credit if:

 

(i)             such issuance would conflict with, or cause such Issuing Lender
or any L/C Lender to exceed any limits imposed by, any applicable Requirement of
Law;

 

(ii)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to such Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not otherwise compensated) not in effect on the Closing Date,
or shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Issuing Lender in
good faith deems material to it;

 

(iii)           such Issuing Lender has received written notice from any Lender,
the Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied (which notice shall contain a
description of any such condition asserted not to be satisfied);

 

(iv)           any requested Letter of Credit is not in form and substance
acceptable to such Issuing Lender, or the issuance, amendment or renewal of a
Letter of Credit shall violate any applicable laws or regulations or any
applicable policies of such Issuing Lender;

 

(v)            such Letter of Credit contains any provisions providing for
automatic reinstatement of the stated amount after any drawing thereunder;

 

(vi)           except as otherwise agreed by the Administrative Agent and such
Issuing Lender, such Letter of Credit is in an initial face amount less than the
Dollar Equivalent of $100,000; or

 

(vii)          any Lender is at that time a Defaulting Lender, unless such
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral pursuant to Section 3.10, satisfactory to such Issuing Lender (in its
sole discretion) with the Borrower or such Defaulting Lender to eliminate such
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.22(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which such Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

3.2          Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit for the
account of the Borrower by delivering to the applicable Issuing Lender at its
address for notices specified herein an Application therefor, completed to the
satisfaction of the applicable Issuing Lender, and such other certificates,
documents and other papers and information as the applicable Issuing Lender may
request. Upon receipt of any Application, the applicable Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
applicable Issuing Lender and the Borrower. Each Issuing Lender shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof. Each Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance (or
amendment, renewal or extension) of each Letter of Credit (including the amount
thereof).

 



 74 

 

 

3.3          Fees and Other Charges.

 

(a)           The Borrower agrees to pay, in Dollars, with respect to each
outstanding Letter of Credit issued for the account of (or at the request of)
the Borrower, (i)  a fronting fee of 0.125% per annum on the Dollar Equivalent
of the daily amount available to be drawn under each such Letter of Credit to
the applicable Issuing Lender for its own account (a “Letter of Credit Fronting
Fee”), (ii) a letter of credit fee equal to the Applicable Margin relating to
Letters of Credit multiplied by the Dollar Equivalent of the daily amount
available to be drawn under each such Letter of Credit on the drawable amount of
such Letter of Credit to the Administrative Agent for the ratable account of the
L/C Lenders (determined in accordance with their respective L/C Percentages) (a
“Letter of Credit Fee”), and (iii) each Issuing Lender’s standard and reasonable
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit issued for the account of (or at the request of) the Borrower or
processing of drawings thereunder (the fees in this clause (iii), collectively,
the “Issuing Lender Fees”). The Issuing Lender Fees shall be paid when required
by the applicable Issuing Lender, and the Letter of Credit Fronting Fee and the
Letter of Credit Fee shall be payable quarterly in arrears on the last Business
Day of March, June, September and December of each year and on the Letter of
Credit Maturity Date (each, an “L/C Fee Payment Date”) after the issuance date
of such Letter of Credit. All Letter of Credit Fronting Fees and Letter of
Credit Fees shall be computed on the basis of the actual number of days elapsed
in a year of 360 days.

 

(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender, in Dollars, for the Dollar Equivalent of such
customary and documented costs and expenses as are incurred or charged by such
Issuing Lender in issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit.

 

(c)           The Borrower shall furnish to the applicable Issuing Lender and
the Administrative Agent such other documents and information pertaining to any
requested Letter of Credit issuance, amendment or renewal, including any
L/C-Related Documents, as such Issuing Lender or the Administrative Agent may
require. This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

 

(d)           Any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Issuing Lender pursuant to Section 3.10 shall be payable, to the
maximum extent permitted by applicable law, in accordance with
Section 2.21(a)(iii)(C).

 

(e)           All fees payable pursuant to this Section 3.3 shall be
fully-earned on the date paid and shall not be refundable for any reason.

 



 75 

 

 

3.4          L/C Participations. Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Lender, and, to induce such Issuing Lender to
issue Letters of Credit, each L/C Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in such Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Lender agrees with such Issuing Lender that, if a draft is paid under any Letter
of Credit for which such Issuing Lender is not reimbursed in full by the
Borrower pursuant to Section 3.5(a), such L/C Lender shall pay to such Issuing
Lender upon demand at such Issuing Lender’s address for notices specified herein
an amount equal to such L/C Lender’s L/C Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed. Each L/C Lender’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against such Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

 

3.5          Reimbursement.

 

(a)           If any Issuing Lender shall make any L/C Disbursement in respect
of a Letter of Credit, such Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
such Issuing Lender an amount equal to the Dollar Equivalent of the entire
amount of such L/C Disbursement not later than (i) the immediately following
Business Day if such Issuing Lender issues such notice before 12:00 P.M. Central
time on the date of such L/C Disbursement, or (ii) on the second following
Business Day if such Issuing Lender issues such notice at or after 12:00
P.M. Central time on the date of such L/C Disbursement. Each such payment shall
be made to such Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.

 

(b)           If any Issuing Lender shall not have received from the Borrower
the payment that it is required to make pursuant to Section 3.5(a) with respect
to a Letter of Credit within the time specified in such Section, such Issuing
Lender will promptly notify the Administrative Agent of the L/C Disbursement and
the Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
such Issuing Lender upon demand in Dollars at such Issuing Lender’s address for
notices specified herein an amount equal to such L/C Lender’s L/C Percentage of
the Dollar Amount of such L/C Disbursement (and the Administrative Agent may
apply Cash Collateral provided for this purpose) and upon such payment pursuant
to this paragraph to reimburse such Issuing Lender for any L/C Disbursement, the
Borrower shall be required to reimburse the L/C Lenders for such payments
(including interest accrued thereon from the date of such payment until the date
of such reimbursement at the rate applicable to Revolving Loans that are ABR
Loans plus 2% per annum) on demand; provided that if at the time of and after
giving effect to such payment by the L/C Lenders, the conditions to borrowings
and Revolving Loan Conversions set forth in Section 5.2 are satisfied, the
Borrower may, by written notice to the Administrative Agent certifying that such
conditions are satisfied and that all interest owing under this paragraph has
been paid, request that such payments by the L/C Lenders be converted into
Revolving Loans (a “Revolving Loan Conversion”), in which case, if such
conditions are in fact satisfied, the L/C Lenders shall be deemed to have
extended, and the Borrower shall be deemed to have accepted, a Revolving Loan in
the aggregate principal amount of the Dollar Equivalent of such payment without
further action on the part of any party, and the Total L/C Commitments shall be
permanently reduced by such amount; any amount so paid pursuant to this
paragraph shall, on and after the payment date thereof, be deemed to be
Revolving Loans for all purposes hereunder; provided that such Issuing Lender,
at its option, may effectuate a Revolving Loan Conversion regardless of whether
the conditions to borrowings and Revolving Loan Conversions set forth in
Section 5.2 are satisfied.

 



 76 

 

 

3.6          Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lenders that the Issuing Lenders shall not be responsible for, and the
Borrower’s obligations hereunder shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of the Borrower against any beneficiary of such Letter
of Credit or any such transferee. No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Issuing Lender. The Borrower agrees
that any action taken or omitted by any Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender to the
Borrower.

 

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save each Issuing
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and allocated costs of internal counsel) that such Issuing Lender may incur
or be subject to as a consequence, direct or indirect, of (a) the issuance of
any Letter of Credit, or (b) the failure of any Issuing Lender or of any L/C
Lender to honor a demand for payment under any Letter of Credit thereof as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority, in each case
other than to the extent solely as a result of the gross negligence or willful
misconduct of such Issuing Lender or such L/C Lender (as finally determined by a
court of competent jurisdiction).

 

3.7          Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the applicable Issuing Lender shall promptly
notify the Borrower and the Administrative Agent of the date and the Dollar,
Canadian Dollar, or Euro, as applicable, amount thereof. The responsibility of
any Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

3.8          Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

3.9          Interim Interest. If any Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless either the Borrower
shall have reimbursed such L/C Disbursement in full within the time period
specified in Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C
Disbursement in full on such date as provided in Section 3.5(b), in each case
the unpaid amount thereof shall bear interest for the account of such Issuing
Lender, for each day from and including the date of such L/C Disbursement to but
excluding the earlier of the date of payment by the Borrower, at the rate per
annum that would apply to such amount if such amount were a Revolving Loan that
is an ABR Loan; provided that the provisions of Section 2.13(c) shall be
applicable to any such amounts not paid when due.

 

77

 

 



3.10       Cash Collateral.

 

(a)           Certain Credit Support Events. Upon the request of the
Administrative Agent or any Issuing Lender (i) if such Issuing Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Advance by all the L/C Lenders that is not
reimbursed by the Borrower or converted into a Revolving Loan pursuant to
Section 3.5(b), or (ii) if, as of the Letter of Credit Maturity Date, any L/C
Exposure for any reason remains outstanding, the Borrower shall, in each case,
promptly Cash Collateralize the then effective L/C Exposure in an amount equal
to 103% of such L/C Exposure.

 

At any time that there shall exist a Defaulting Lender, within one Business Day
following the request of the Administrative Agent or the applicable Issuing
Lender (with a copy to the Administrative Agent), the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover 103%
of the Fronting Exposure relating to Letters of Credit (after giving effect to
Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

 

(b)           Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lenders and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 103% of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).

 

(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 3.10,
Section 2.22 or otherwise in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)          Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure in respect of Letters of
Credit or other Obligations shall no longer be required to be held as Cash
Collateral pursuant to this Section 3.10 following (i) the elimination of the
applicable Fronting Exposure and other Obligations giving rise thereto
(including by the termination of the Defaulting Lender status of the applicable
Lender), or (ii) a determination by the Administrative Agent that there exists
excess Cash Collateral; provided, however, (A) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of an
Event of Default, and (B) that, subject to Section 2.22, the Person providing
such Cash Collateral and the Issuing Lenders may agree that such Cash Collateral
shall not be released but instead shall be held to support future anticipated
Fronting Exposure or other obligations, and provided further, that to the extent
that such Cash Collateral was provided by the Borrower or any other Loan Party,
such Cash Collateral shall remain subject to any security interest and Lien
granted pursuant to the Loan Documents or any applicable Bank Services Agreement
or FX Contract.

 

78

 

 



3.11        Additional Issuing Lenders. The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld, conditioned or delayed) and such Lender or
Lenders, as applicable, designate one or more additional Lenders to act as a
Letter of Credit issuing bank under the terms of this Agreement. Any Lender
designated as a Letter of Credit issuing bank pursuant to this paragraph shall
be deemed to be an “Issuing Lender” (in addition to being a Lender) in respect
of Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Lenders and such Lender.

 

3.12        Resignation of the Issuing Lender. Any Issuing Lender may resign at
any time by giving at least 60 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Subject to the next succeeding paragraph,
upon the acceptance of any appointment as an Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as an Issuing Lender hereunder by
a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents (other than with respect to
the rights of the retiring Issuing Lender with respect to Letters of Credit
issued by such retiring Issuing Lender) and (ii) references herein and in the
other Loan Documents to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the resignation of
an Issuing Lender hereunder, the retiring Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend, renew or increase any existing
Letter of Credit.

 

3.13       Applicability of ISP. Unless otherwise expressly agreed by any
Issuing Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.

 

3.14        Notices. Each Issuing Lender shall furnish to the Administrative
Agent, from time to time, within a reasonable time after written request by the
Administrative Agent, a summary report on the status of the Letters of Credit
issued by such Issuing Lender, including the outstanding amount of each such
Letter of Credit, since the date of the most recent notice delivered pursuant to
this Section 3.14, any amendment to or increase or decrease in the outstanding
amount of any Letters of Credit issued by such Issuing Lender, any Letters of
Credit issued by such Issuing Lender since the date of the most recent notice
delivered pursuant to this Section 3.14 and such other information as may be
reasonably requested by the Administrative Agent.

 

Section 4

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make any requested Loans on the Closing Date and to make Loans and to issue
the Letters of Credit thereafter, each Loan Party hereby represents and warrants
to the Administrative Agent and each Lender, as to itself, each of its
Subsidiaries, as applicable, that:

 

79

 

 

4.1          Financial Condition.

 

(a)           The Pro Forma Financial Statements have been prepared giving
effect (as if such events had occurred as of the last day of the fiscal quarter
of the Borrower ended September 30, 2019) to the consummation of the
Transactions. The Pro Forma Financial Statements have been prepared in good
faith based on information available to the Borrower as of the date thereof, and
present fairly in all material respects on a Pro Forma Basis the estimated and
projected consolidated financial position of Borrower and its Subsidiaries as of
September 30, 2019, assuming that the events specified in the preceding sentence
had actually occurred at such date and it being understood that the financial
information regarding the Target is based on the consolidated balance sheet and
related statement of income of the Target as of, and for the six-month period
ending on, June 30, 2019.

 

(b)           The Annual Financial Statements of the Borrower reported on by and
accompanied by an unqualified report from Grant Thornton LLP and of the Target
reported on by and accompanied by an unqualified report from Stayner Bates &
Jensen, P.C., present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries or the Target and its
Subsidiaries as at such date (other than any qualifications as may be required
as a result of (x) an actual or prospective default or event of default with
respect to a financial covenant under this Agreement and the definitive
documentation governing any material Indebtedness (including the financial
covenants set forth in Section 7.1) or (y) the impending maturity of any
material Indebtedness), and the consolidated results of its operations and
consolidated cash flows for the respective fiscal year then ended. The Interim
Financial Statements of the Borrower and its Subsidiaries present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates, and the consolidated results of its operations
and its consolidated cash flows for the periods then ended (subject to the
absence of footnotes and normal year-end audit adjustments). All such financial
statements, including the related schedules and notes thereto and all financial
statements delivered by the Borrower to the Administrative Agent pursuant to
Section 6.1 have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). None of any Group Member had, as of the
Closing Date, any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or Foreign Currency swap or exchange
transaction or other obligation in respect of derivatives, that, to the extent
required to be shown in accordance with GAAP, are not reflected in the most
recent financial statements referred to in this paragraph, other than certain
liabilities of the Target Loan Parties for which indemnification is specifically
provided for under the Acquisition Agreement or has been reflected as a
reduction in purchase price under the Acquisition Agreement. During the period
from June 30, 2019 to and including the Closing Date, there has been no
Disposition by any Group Member of any material part of its business or
property, except with respect to the Acquisition.

 

4.2          No Change. Since the date of the Acquisition Agreement, there has
been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

4.3          Existence; Compliance with Law. Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation, as applicable, (b) has the
power and authority, and the legal right, to own and operate its material
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where the failure to be so qualified could reasonably be expected
to have a Material Adverse Effect, and (d) is in material compliance with all
Requirements of Law except in such instances in which (i) such Requirement of
Law is being contested in good faith by appropriate proceedings diligently
conducted and the prosecution of such contest could not reasonably be expected
to result in a Material Adverse Effect, or (ii) the failure to comply therewith,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

80

 

 

4.4          Power, Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) the filings referred to in
Section 4.19, and (ii) any approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect. Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document constitutes or, upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles and
principles of good faith and fair dealing (whether enforcement is sought by
proceedings in equity or at law).

 

4.5          No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit,
consummation of the Transactions, the borrowings hereunder and the use of the
proceeds thereof will not violate any material Requirement of Law or any
Operating Document of any Loan Party or any material Contractual Obligation of
any Loan Party and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
material Requirement of Law or any such material Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.

 

4.6          Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the Transactions contemplated hereby or thereby, or
(b) except as specifically described in Schedule 4.6, that could reasonably be
expected to have a Material Adverse Effect. There has been no adverse change in
the status or financial effect on any Group Member of the matters described in
Schedule 4.6.

 

4.7          No Default. No Group Member is in default beyond applicable notice
and cure periods under or with respect to any of its Contractual Obligations in
any respect that could reasonably be expected to have a Material Adverse Effect.
No Default or Event of Default has occurred and is continuing, nor shall either
result from the making of a requested credit extension.

 

4.8          Ownership of Property; Liens; Investments. Each Group Member has
title in fee simple to, or a valid leasehold interest in, all of its real
property, and good title to, or a valid leasehold interest in, all of its other
material property, and none of such property is subject to any Lien except as
permitted by Section 7.3. No Loan Party owns any Investment except as permitted
by Section 7.7. Other than as set forth in Schedule 4.8, no Loan Party owns any
fee interest in real estate as of the date hereof. Section 10 of the Collateral
Information Certificate sets forth a complete and accurate list of all leases of
real property under which any Loan Party is the lessee as of the date hereof.

 

81

 

 

4.9          Intellectual Property. Each Group Member owns, or is licensed to
use, all material Intellectual Property necessary for the conduct of its
business as currently conducted. No claim has been asserted and is pending by
any Person challenging or questioning any Group Member’s use of any Intellectual
Property or the validity or effectiveness of any such Group Member’s
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim, unless such claim could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Loan Parties, the use of
Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement could not reasonably
be expected to have a Material Adverse Effect, and, to the knowledge of the
Borrower, there are no claims pending or threatened in writing to such effect.

 

4.10       Taxes. Each Group Member has filed or caused to be filed all Federal,
all income and all other material state and other tax returns that are required
to be filed by it and has paid all material taxes shown to be due and payable by
it on said returns or on any material assessments made against it or any of its
property and all other material taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than (i) any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member and (ii) any amount that may
be owed by the Target Loan Parties for which indemnification is specifically
provided for under the Acquisition Agreement or has been reflected as a
reduction in purchase price under the Acquisition Agreement); no material tax
Lien has been filed against any Group Member (other than Liens permitted by
Section 7.3(a)), and, to the knowledge of the Borrower, no material claim is
being asserted, with respect to any such tax, fee or other charge, as of the
date hereof.

 

4.11        Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

 

4.12        Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened in writing; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

 

4.13        ERISA. (a) Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

(i)            each Loan Party and each of its respective ERISA Affiliates are
in compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have materially
performed all their obligations under each Pension Plan;

 

(ii)           no ERISA Event has occurred;

 

82

 

 

(iii)          each Loan Party and each of its respective ERISA Affiliates has
met all applicable requirements under the ERISA Funding Rules with respect to
each Pension Plan, and no waiver of the minimum funding standards under the
ERISA Funding Rules has been applied for or obtained;

 

(iv)          as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and no Loan Party nor any of its respective ERISA
Affiliates knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage to fall below 60% as of the
most recent valuation date;

 

(v)           [Intentionally Omitted];

 

(vi)          the execution and delivery of this Agreement and the consummation
of the Transactions contemplated hereunder will not, to the knowledge of the
Loan Parties, involve any transaction that is subject to the prohibitions of
Section 406 of ERISA or in connection with which taxes could be imposed pursuant
to Section 4975(c)(1)(A)-(D) of the Code; and

 

(b)          (i) no Loan Party is nor will any such Loan Party be a “plan”
within the meaning of Section 4975(e) of the Code; (ii) the respective assets of
the Loan Parties do not and will not constitute “plan assets” within the meaning
of the United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101, as modified by Section 3(42) of ERISA of one or more Benefit Plans,
provided, that no Loan Party makes any representation as to any assets received
by any Loan Party from any Lender pursuant to the Loans, the Letters of Credit
or the Commitments; and (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA

 

4.14        Investment Company Act; Other Regulations. No Loan Party is an
“investment company,” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth in Schedule 4.5, no such Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board), including the Federal
Power Act, that may limit its ability to incur Indebtedness or that may
otherwise render all or any portion of the Obligations unenforceable.

 

4.15        Subsidiaries. As of the date hereof, (a) Schedule 4.15 sets forth
the name and jurisdiction of organization of the Borrower and each Subsidiary of
the Borrower and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Subsidiary of the Borrower, except as may be created by the Loan Documents and
except as are disclosed on Schedule 4.15.

 

4.16        Use of Proceeds. The proceeds of the Term Loans and the Revolving
Loans shall be used (a) on the Closing Date, to finance the Acquisition, (b) to
finance Permitted Acquisitions from and after the Closing Date, (c) to pay
related fees and expenses in connection with each of the foregoing, and (d) for
general corporate purposes. All or a portion of the proceeds of the Revolving
Loans, Swingline Loans and the Letters of Credit, shall be used for general
corporate purposes.

 

4.17        Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

 

(a)            Except as disclosed on Schedule 4.17, the facilities and
properties owned, leased or operated by any Group Member (the “Properties”) do
not contain, and, to the knowledge of the Borrower, have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
that constitute or have constituted a violation of any Environmental Law;

 

83

 

 

(b)          no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”);

 

(c)          no Group Member has transported or disposed of Materials of
Environmental Concern from the Properties in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
has any Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

 

(d)          no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

(e)          there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;

 

(f)           the Properties and all operations of the Group Members at the
Properties are in compliance in all material respects, and have in the last five
years been in compliance in all material respects, with all applicable
Environmental Laws, and except as disclosed on Schedule 4.17, to the knowledge
of the Borrower, there is no contamination at, under or about the Properties or
violation of any Environmental Law with respect to the Properties or the
Business; and

 

(g)          no Group Member has assumed any liability of any other Person
(other than any other Group Member) under Environmental Laws.

 

4.18        Accuracy of Information, Etc. No written statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the Transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished when taken as a whole, any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements contained
herein or therein not misleading in any material respect. The projections and
pro forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

 

4.19        Security Documents. Subject to the terms of Sections 5.1 and 5.3,
the Security Documents are effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof. In the case of the Pledged Stock, if any, described in the
Guarantee and Collateral Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(15) of the New York UCC or the corresponding code or
statute of any other applicable jurisdiction, when certificates representing
such Pledged Stock are delivered to the Administrative Agent, and, in the case
of the other Collateral constituting personal property described in the Security
Documents, when financing statements and other filings specified on Schedule
4.19 in appropriate form are filed in the offices specified on Schedule 4.19,
the Administrative Agent, for the benefit of the Secured Parties, shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3).

 

84

 

 

4.20        Solvency. The Borrower and its consolidated Subsidiaries, taken as a
whole, are, and immediately after giving effect to, as applicable, the
consummation of the Transactions and the incurrence of all Indebtedness,
Obligations and obligations being incurred in connection herewith and therewith,
will be Solvent.

 

4.21        [Intentionally Omitted].

 

4.22        Insurance. All insurance maintained by the Loan Parties is in full
force and effect, all premiums have been duly paid, no Loan Party has received
written notice of violation or cancellation thereof, and there exists no default
beyond applicable notice and cure periods under any requirement of such
insurance. Each Loan Party maintains, with financially sound and reputable
insurance companies, insurance on all its property (and also with respect to its
foreign receivables) in at least such amounts and against at least such risks
(but including in any event public liability and product liability) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.

 

4.23        No Casualty. No Loan Party has received any written notice of, nor
does any Loan Party have any knowledge of, the occurrence or pendency or
contemplation of any Casualty Event affecting all or any material portion of its
property.

 

4.24        OFAC. No Loan Party, nor, to the knowledge of any Responsible
Officer of any Loan Party, any Related Party, (i) is currently the subject of
any Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) to the knowledge of any Loan Party, is or has been
(within the previous five years) engaged in any transaction with any Person who
is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan, nor the proceeds from any
Loan, has been used, directly or, to the knowledge of any Responsible Officer of
the Borrower, indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, any Lead Arranger, the Administrative Agent, any Issuing Lender or the
Swing Line Lender) of Sanctions.

 

4.25        Anti-Corruption Laws. Since January 1, 2012, the Borrower and its
Subsidiaries have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

4.26        EEA Financial Institution. No Loan Party is an EEA Financial
Institution or a Covered Entity.

 

85

 

 

4.27        Beneficial Ownership Certification. To the extent delivered, the
information included in the Beneficial Ownership Certification most recently
delivered to each Lender is true and correct in all respects.

 

4.28        Brokers. Except as disclosed on Schedule 4.28, no broker or finder
brought about the obtaining, making or closing of the Transactions, and no Loan
Party or Affiliate thereof has any obligation to any Person in respect of any
finder’s or brokerage fees in connection therewith.

 

Section 5

CONDITIONS PRECEDENT

 

5.1          Conditions to Effectiveness of this Agreement. The effectiveness of
this Agreement and the obligation of each Lender to make its extension of credit
hereunder on the Closing Date shall be subject to the satisfaction or waiver,
prior to or concurrently with the making of each such extension of credit on the
Closing Date, of the following conditions precedent:

 

(a)           This Agreement. To the extent requested, each Lender shall have
received Notes to evidence such Lender’s Loans, and the Administrative Agent
shall have received in form and substance satisfactory to the Administrative
Agent, this Agreement and each of the other Loan Documents, executed and
delivered by the Borrower and the Loan Parties party thereto;

 

(b)           Specified Acquisition Agreement Representations and Specified
Representations. The Specified Acquisition Agreement Representations and the
Specified Representations shall be true and correct in all material respects
(except in the case of any Specified Acquisition Agreement Representation or
Specified Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided that to the extent that any of the Specified Acquisition Agreement
Representations are qualified by or subject to a “material adverse effect”,
“material adverse change” or similar term or qualification, the definition
thereof shall be a Company Material Adverse Effect for purposes of any such
representations and warranties made or deemed made on, or as of, the Closing
Date (or any date prior thereto).

 

(c)           Secretary’s Certificates; Certified Operating Documents; Good
Standing Certificates. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date and executed by the
Secretary, managing member or equivalent officer of such Person with appropriate
insertions and attachments, including (i) the Operating Documents of such Person
(and, for the avoidance of doubt, the certificate of incorporation (or
equivalent) of the applicable Person shall be certified by the Governmental
Authority of the respective jurisdiction in which such Person is organized),
(ii) in the case of each Loan Party, the relevant board resolutions or written
consents adopted by the such Loan Party for purposes of authorizing the such
Loan Party to enter into and perform the Loan Documents, (iii) the names,
titles, incumbency and signature specimens of those representatives of such
Person who have been authorized by such resolutions and/or written consents to
execute Loan Documents on behalf of such Person and (iv) a good standing
certificate for such Person certified as of a recent date by the appropriate
Governmental Authority of its respective jurisdiction of organization.

 

(d)           Responsible Officer’s Certificate. The Administrative Agent shall
have received a certificate signed by a Responsible Officer of the Borrower,
dated as of the Closing Date and in form and substance reasonably satisfactory
to the Administrative Agent, certifying that the conditions set forth clauses
(b), (j) and (m) of this Section 5.1 have been satisfied.

 

86

 

 

(e)           Collateral Matters.

 

(i)            Lien Searches. The Administrative Agent shall have received the
results of recent lien searches in each jurisdiction where any Loan Party was
formed or organized, and such searches shall reveal no liens on any of the
assets of such Person except for Liens permitted by Section 7.3 or liens to be
discharged on or prior to the Closing Date (which liens shall be discharged
pursuant to documentation reasonably satisfactory to the Administrative Agent).

 

(ii)           Pledged Stock; Stock Powers; Pledged Notes. Subject to the last
paragraph of this clause (e) and Section 5.3, to the extent required to be
delivered pursuant to the Guarantee and Collateral Agreement, the Administrative
Agent shall have received original versions of (A) any certificates representing
equity interests (that do not constitute Excluded Assets), together with an
undated stock power or other instrument of transfer for each such certificate
executed in blank by a duly authorized officer of the applicable Loan Party, and
(B) each promissory note (if any) (that does not constitute an Excluded Asset),
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the applicable Loan Party.

 

(iii)          Filings, Registrations, Recordings, Agreements, Etc. To the
extent not having been made prior to the Closing Date or, as applicable,
delivered to the Administrative Agent prior to the Closing Date, each document
(including any UCC financing statements or filings of any Intellectual Property
Security Agreements) required by the Loan Documents or under applicable law or
reasonably requested by the Administrative Agent to be filed, executed,
registered or recorded to create in favor of the Administrative Agent (for the
ratable benefit of the Secured Parties) a perfected Lien on any Collateral (and
not Excluded Assets) as of the Closing Date, prior and superior in right and
priority to any Lien in such Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed (if applicable) and delivered to the Administrative Agent in proper
form for filing, registration or recordation.

 

Notwithstanding the foregoing or anything to the contrary, to the extent any
security interest in the Collateral or any deliverable related to the perfection
of security interests in the Collateral (other than any Collateral the security
interest in which may be perfected by the filing of a UCC financing statement,
filings of any Intellectual Property Security Agreements or the possession of
stock certificates of any Domestic Subsidiary (to the extent, with respect to
the Target Loan Parties, such stock certificates are received from the Target on
or prior to the Closing Date)) is not or cannot be provided and/or perfected on
the Closing Date (1) without undue burden or expense or (2) after the Borrower’s
use of commercially reasonable efforts to do so, then the provision and/or
perfection of such security interests or deliverable shall not constitute a
condition precedent to the obligation of each Lender to make its extension of
credit on the Closing Date but shall be required to be delivered after the
Closing Date pursuant to arrangements and timing to be mutually agreed by the
Administrative Agent and the Borrower (but in any event no earlier than 90 days
after Closing Date or such longer period as may be agreed by the Administrative
Agent in its reasonable discretion).

 

(f)            [Reserved.]

 

(g)           Insurance. Subject to Section 5.3 and the last paragraph of clause
(e) above, the Administrative Agent shall have received, after giving effect to
the consummation of the Transactions and to the extent not having been delivered
to the Administrative Agent previously, insurance certificates (and related
insurance endorsements) satisfying the requirements of Section 6.5 hereof and
Section 5.2(b) of the Guarantee and Collateral Agreement.

 

87

 

 



(h)          Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid on or prior to the Closing Date pursuant to the
Commitment Letter and the Fee Letter and reasonable and documented out-of-pocket
expenses required to be paid on the Closing Date pursuant to the Commitment
Letter, to the extent invoiced at least three (3) business days prior to the
Closing Date. All such amounts will be paid with proceeds of Loans made on the
Closing Date and will be reflected in the Flow of Funds Agreement.

 

(i)           Legal Opinions. The Administrative Agent shall have received a
customary legal opinion of Faegre Baker Daniels LLP, as counsel for the
Borrower, and together with an opinion from local counsel in the State of Utah.

 

(j)           Consummation of Acquisition. Substantially concurrently with the
funding of the Initial Term Loans, the Acquisition shall be consummated, in all
material respects, in accordance with the terms of the Acquisition Agreement.

 

(k)          Borrowing Notices. The Administrative Agent shall have received,
(i) in respect of the Initial Term Loans to be made on the Closing Date, a
completed Notice of Borrowing executed by the Borrower and otherwise complying
with the requirements of Section 2.2, and (ii) in respect of any Revolving Loans
to be made on the Closing Date, a completed Notice of Borrowing executed by the
Borrower and otherwise complying with the requirements of Section 2.5.

 

(l)           Closing Date Solvency Certificate. The Administrative Agent shall
have received a Closing Date Solvency Certificate from the chief financial
officer or treasurer of the Borrower, substantially in the form of Exhibit C to
the Commitment Letter.

 

(m)         No Material Adverse Effect. There shall not have occurred and be
continuing since the date of the Acquisition Agreement any event or condition
that has had or that could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

(n)          Patriot Act, etc. The Administrative Agent and each Lender shall
have received, at least three business days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act, in each case to the extent
requested of the Borrower at least fifteen (15) Business Days prior to the
Closing Date.

 

(o)          Beneficial Ownership Certification. At least three (3) Business
Days prior to the Closing Date, the Borrower, if it qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, shall have delivered to
each Lender a Beneficial Ownership Certification in relation to Borrower, to the
extent requested of the Borrower at least fifteen (15) Business Days prior to
the Closing Date.

 

(p)          Financial Statements. The Administrative Agent shall have received
the Annual Financial Statements, Interim Financial Statements and Pro Forma
Financial Statements, in form and substance acceptable to the Administrative
Agent, together with evidence satisfactory to the Administrative Agent that the
Consolidated Leverage Ratio, calculated as set forth in the Pro Forma Financial
Statements, is less than or equal to 2.00 to 1.00.

 

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement (whether or not on the
Closing Date or pursuant to an Addendum and an Assignment and Assumption) and
made Loans to the Borrower on the Closing Date or thereafter shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
Transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage or Term Percentage, as the case may be,
of such requested extension of credit.

 

88

 

 

5.2          Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it hereunder on
any date (including its Loans disbursed on the Closing Date (except with respect
to clause (a) and (d)) but excluding (x) any Revolving Loan Conversion, (y) any
conversion of a Eurodollar Loan into an ABR Loan pursuant to Section 2.11(a) and
(z) any continuation of Loans pursuant to Section 2.11(b)) is subject to the
satisfaction of the following conditions precedent:

 

(a)         Representations and Warranties. Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all respects or all material respects, as required, as of such
earlier date.

 

(b)         Availability. With respect to any requests for any Revolving
Extensions of Credit, after giving effect to such Revolving Extension of Credit,
the availability and borrowing limitations specified in Section 2.4 shall be
complied with.

 

(c)         Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing in connection with any such request for extension of credit
which complies with the requirements hereof, and if such Loan is to be
denominated in an Alternative Currency, such Alternative Currency remains an
Eligible Currency.

 

(d)         No Default. No Default or Event of Default shall have occurred and
be continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion (excluding (x) any Revolving Loan
Conversion, (y) any conversion of a Eurodollar Loan into an ABR Loan pursuant to
Section 2.11(a) and (z) any continuation of Loans pursuant to Section 2.11(b))
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit, Revolving Loan Conversion or conversion, as
applicable, that the conditions contained in this Section 5.2 have been
satisfied.

 

5.3          Post-Closing Conditions Subsequent. Notwithstanding anything to the
contrary set forth in this Agreement, the Borrower agrees, except as otherwise
provided on Schedule 5.3, to use commercially reasonable efforts to deliver to
the Administrative Agent, on behalf of the Lenders, the documents set forth on
Schedule 5.3, in form and substance reasonably satisfactory to the
Administrative Agent, and/or take the actions set forth on Schedule 5.3, in a
manner reasonably acceptable to the Administrative Agent, on or before the
deadlines set forth on Schedule 5.3 (as such deadlines may be extended by the
Administrative Agent in its reasonable discretion). To the extent there is any
conflict between the provisions of any Loan Document and Schedule 5.3, the
provisions of Schedule 5.3 shall control. To the extent any representation and
warranty contained herein or in any other Loan Document would not be true or any
provision of any covenant contained herein or in any other Loan Document would
be breached because the foregoing actions were not taken on the Closing Date,
the respective representation and warranty shall be required to be true and
correct in all material respects and the respective covenant complied with at
the time the respective action is taken (or was required to be taken) in
accordance with this Section 5.3 (and the corresponding Schedule 5.3).

 

89

 

 

Section 6

AFFIRMATIVE COVENANTS

 

Each Loan Party hereby agrees that, at all times prior to the Discharge of
Obligations, each Loan Party shall, and, where applicable, shall cause each of
its Subsidiaries to:

 

6.1          Financial Statements. Furnish to the Administrative Agent, for
distribution to each Lender:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income and
of cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit (other than any qualifications as may be required as a result of
(x) an actual or prospective default or event of default with respect to a
financial covenant under this Agreement and the definitive documentation
governing any material Indebtedness (including the financial covenants set forth
in Section 7.1) or (y) the impending maturity of any material Indebtedness), by
Grant Thornton LLP or other independent certified public accountants of
nationally recognized standing;

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarterly periods of each fiscal year of
the Borrower (commencing with the fiscal quarter ended December 31, 2019), the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of income and of cash flows for such fiscal quarter and
the portion of the fiscal year through the end of such fiscal quarter, setting
forth in each case in comparative form the figures from the budget and for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments) and inclusive
of any management discussion and analysis accompanying such financial
statements;

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto, either: (i) on the Borrower’s website on
the Internet at the website address listed in Section 10.2; or (ii) when such
documents are posted electronically on the Borrower’s behalf on an internet or
intranet website to which each Lender and the Administrative Agent has access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any; provided that: (A) the Borrower shall deliver
paper copies of such documents to the Administrative Agent upon its request to
the Borrower to deliver such paper copies until written request to cease
delivering paper copies is given by the Administrative Agent; and (B) upon
request by the Administrative Agent to the Borrower, the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by email
electronic versions (i.e. soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

90

 

 

6.2          Certificates; Reports; Other Information. Furnish to the
Administrative Agent, for distribution to each Lender:

 

(a)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, and with respect to the last day of the applicable
fiscal quarter or year to which such financial statements relate, a reasonably
detailed report (in form and substance reasonably satisfactory to the
Administrative Agent) that details the respective amounts of cash, Cash
Equivalents and Investments held as of such date by each Subsidiary of the
Borrower that is not a Loan Party as of such date;

 

(b)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, a Compliance Certificate (i) containing all information
and calculations necessary for determining compliance by each Group Member with
the provisions of this Agreement referred to therein as of the last day of the
applicable fiscal quarter or fiscal year of the Borrower, as the case may be,
(ii) containing a certification by a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate, (iii) containing a
certification from a Responsible Officer of the Borrower with respect to the
items described in clause (xi) of the definition of “Consolidated EBITDA” and
(iii) to the extent not previously disclosed to the Administrative Agent,
containing, (A) as applicable, a description of any change in the jurisdiction
of organization of any Loan Party and a list of any Intellectual Property,
Chattel Paper (as defined in the Guarantee and Collateral Agreement), Commercial
Tort Claim (as defined in the Guarantee and Collateral Agreement) and
Letter-of-Credit Rights (as defined in the Guarantee and Collateral Agreement)
issued to or acquired by any Loan Party since the date of the most recent
Compliance Certificate delivered pursuant to this Section 6.2(b)(B) and (B) a
description of each event, condition or circumstance during the last fiscal
quarter or fiscal year covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.10(c) or (e) (to the extent notice of such
event has not been previously furnished to the Administrative Agent);

 

(c)           as soon as available, and in any event no later than 75 days after
the end of each fiscal year of the Borrower (commencing with the fiscal year of
the Borrower beginning on October 1, 2020), a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries, the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income as of the end of each fiscal quarter and a description of the underlying
assumptions applicable thereto ), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer of the Borrower stating
that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect (it being
recognized by the Administrative Agent and the Lenders that any projections and
forecasts provided by the Borrower are based on good faith estimates and
assumptions believed by the Borrower to be reasonable as of the date of delivery
of the applicable projections or assumptions and that actual results during the
period or periods covered by any such projections and forecasts may differ from
projected or forecasted results);

 

91

 

 

(d)          promptly, and in any event within ten Business Days after receipt
thereof by a Responsible Officer of any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof (other than routine comment letters from the staff of the SEC
relating to the Borrower’s filings with the SEC) if, and only to the extent that
such Loan Party or Subsidiary may provide such information in accordance with
any applicable Requirements of Law;

 

(e)          within five days after the same are sent, copies of each annual
report, proxy or financial statement or other material report that the Borrower
sends to the holders of any class of the Borrower’s debt securities having an
aggregate principal amount in excess of $5,000,000 or public equity securities
and, within five days after the same are filed, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file with the SEC under Section 13 or 15(d) of the Exchange Act, or with any
national securities exchange, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(f)           within five days after the same are sent or received, copies of
all material correspondence, material reports, material documents and other
material filings with any Governmental Authority (i) regarding any
non-compliance with or any failure to maintain any Governmental Approvals or
Requirements of Law applicable to any Loan Party, or (ii) that could reasonably
be expected to have a Material Adverse Effect;

 

(g)          concurrently with the delivery of the financial statements referred
to in Section 6.1(a), updated insurance certificates with respect to the
insurance coverage required to be maintained pursuant to Section 6.5 and the
terms of the Guarantee and Collateral Agreement, together with any supplemental
reports with respect thereto which the Administrative Agent may reasonably
request;

 

(h)          promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request; and

 

(i)           promptly following any request therefor, information and
documentation reasonably requested in writing by the Administrative Agent or any
Lender for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation.

 

6.3          Payment of Obligations; Taxes.

 

(a)          Pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its material obligations
(including all material Taxes and material Other Taxes imposed by law on an
applicable Loan Party) of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

 

(b)          File or cause to be filed all Federal, all income and all other
material state and other material tax returns that are required to be filed.

 

92

 

 

6.4          Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect its organizational existence, and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
rights, privileges and franchises necessary or desirable in the normal conduct
of such Group Member’s business or necessary for the performance by such Group
Member of its Obligations under any Loan Document, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) comply with all Contractual Obligations (including
with respect to leasehold interests of the Borrower or any such Subsidiary) and
Requirements of Law except to the extent that a failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect; and (c) comply with all Governmental Approvals, and any term, condition,
rule, filing or fee obligation, or other requirement related thereto, except to
the extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.5          Maintenance of Property; Insurance.

 

(a)           Keep all material property useful and necessary in its respective
business in good working order and condition, ordinary wear and tear excepted;

 

(b)           maintain with financially sound and reputable insurance companies
insurance on all of the property of the Borrower or such Subsidiary, as
applicable, in at least such amounts and against at least such risks (but
including in any event public liability and product liability) as are usually
insured against in the same general area by companies engaged in the same or a
similar business. Without limiting the foregoing, (i) within 30 days after the
first date on which the Collateral includes any improved real property of any
Loan Party on any Material Real Property that is located in an area identified
by the Federal Emergency Management Agency or any successor thereto as an area
having special flood hazards pursuant to the National Flood Insurance Reform Act
of 1994 or (ii) if any Material Real Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, and
shall cause each other Loan Party, to (x) maintain, if available, fully paid
flood hazard insurance on all such improved real property of such Loan Party
that constitutes Collateral, on such terms and in such amounts as are required
by the National Flood Insurance Reform Act of 1994 or as otherwise required by
the Administrative Agent, (y) furnish to the Administrative Agent evidence of
the renewal of (and payment of renewal premiums in respect of) all such policies
prior to the expiration or lapse thereof, and (z) furnish to the Administrative
Agent prompt written notice of any redesignation of any such improved real
property into or out of a special flood hazard area.

 

6.6           Inspection of Property; Books and Records; Discussions. With
respect to each Loan Party, (a) keep proper books of records and account in
which full, true and correct entries in conformity with GAAP (consistently
applied as in effect from time to time) and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities, and (b) permit representatives and independent contractors of (and
reasonably selected by) the Administrative Agent or, as applicable, any Lender
to visit and inspect any of the respective properties of the Loan Parties
(provided that, with respect to any leased properties, such inspection shall not
violate the terms of the applicable lease), and examine and make abstracts from
any of their respective books and records at any reasonable time (during normal
business hours and, so long as no Event of Default has occurred and is
continuing, upon reasonable advance notice to such Loan Party) and as often as
may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Loan Parties with officers, directors
and employees of the Loan Parties and with their independent certified public
accountants; provided that such inspections shall not be undertaken more
frequently than once per year, unless an Event of Default has occurred and is
continuing, in which case such inspections and audits may occur as often as the
Administrative Agent shall reasonably determine is necessary.

 

93

 

 

6.7          Notices. Promptly after a Responsible Officer of the Borrower, any
other Loan Party, or any other officer or employee of the Borrower responsible
for administering any of the Loan Documents or monitoring compliance with any of
the provisions thereof, in any such case, obtains knowledge thereof, notify the
Administrative Agent in writing of:

 

(a)          the occurrence of any Default or Event of Default;

 

(b)          any (i) default or event of default under any Contractual
Obligation of any Group Member that, if not cured or if adversely determined, as
the case may be, could reasonably be expected to have a Material Adverse Effect;
and (ii) litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority that, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;

 

(c)          any litigation or proceeding affecting any Group Member (i) in
which, if such litigation or proceeding was determined adversely to any Group
Member it could reasonably be expected to have a Material Adverse Effect or
(ii)  which relates to the performance of any Group Member’s Obligations under
any Loan Document;

 

(d)          (i)            promptly after the Borrower has knowledge or becomes
aware of the occurrence of any of the following events affecting any Loan Party
or any of its respective ERISA Affiliates (but in no event more than ten days
after any such event), the occurrence of any of the following events, and shall
provide the Administrative Agent with a copy of any notice with respect to such
event that may be required to be filed with a Governmental Authority and any
notice delivered by a Governmental Authority to the Borrower or any of its ERISA
Affiliates with respect to such event, if such event could reasonably be
expected to result in liability in excess of $5,000,000 of any Loan Party or any
of their respective ERISA Affiliates: (A) an ERISA Event, (B) the adoption of
any new Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of
any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), or (D) the commencement of contributions by the
Borrower or any ERISA Affiliate to any Pension Plan that is subject to Title IV
of ERISA or Section 412 of the Code;

 

(ii)          upon the reasonable request of the Administrative Agent after the
giving, sending or filing thereof, or the receipt thereof, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Loan Party or any of its respective ERISA Affiliates with the IRS with
respect to each Pension Plan; and

 

(iii)         promptly after the receipt thereof by any Loan Party or any of its
respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that could reasonably be expected to result in a
liability in excess of $2,500,000 of any Loan Party or any of its respective
ERISA Affiliates;

 

(e)          [Intentionally Omitted];

 

(f)          any material change in accounting policies or financial reporting
practices by any Loan Party; and

 

(g)          any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

94

 

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

 

6.8           Environmental Laws.

 

(a)           Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with, and maintain any and all licenses, approvals,
notifications, registrations or permits required by, all applicable
Environmental Laws.

 

(b)           Except as could not reasonably be expected to result in a Material
Adverse Effect, conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

 

6.9           Operating Accounts. Within 180 days after the closing date, each
of the Loan Parties will establish and thereafter maintain the Administrative
Agent as its principal depository bank.

 

6.10        Audits. At reasonable times, on 10 Business Days’ prior notice
(provided that no notice shall be required if an Event of Default has occurred
and is continuing), the Administrative Agent, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy any and all of
any Loan Party’s books and records including ledgers, federal and state tax
returns, records regarding assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs or storage or any
equipment containing such information (provided that with respect to any leased
property, such inspection shall not violate the terms of the applicable lease).
Any of foregoing inspections and audits that are ordered or commenced during the
continuance of an Event of Default shall be at the Borrower’s expense, and the
charge therefor shall be $1,000 per person per day (or such reasonably higher
amount as shall represent the Administrative Agent’s then-current standard
charge for the same), plus reasonable and documented out-of-pocket expenses.
Such inspections and audits shall not be undertaken more frequently than once
per year, unless an Event of Default has occurred and is continuing, in which
case such inspections and audits shall occur as often as the Administrative
Agent shall reasonably determine is necessary.

 

6.11        Additional Collateral, Etc.

 

(a)           With respect to any property (to the extent included in the
definition of Collateral and not constituting Excluded Assets) acquired after
the Closing Date by any Loan Party (other than (x) any property described in
paragraph (b) or (c) below, and (y) any property subject to a Lien expressly
permitted by Section 7.3(g)) as to which the Administrative Agent, for the
ratable benefit of the Secured Parties, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement, or such other documents as the
Administrative Agent may reasonably deem necessary or advisable to evidence that
such Loan Party is a Guarantor and to grant to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in such property and
(ii) take all actions necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a perfected first priority (except as expressly
permitted by Section 7.3) security interest and Lien in such property, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement, or by law or as
may be requested by the Administrative Agent.

 

95

 



 

(b)          With respect to Target and any new direct or indirect Domestic
Subsidiary of the Borrower created or acquired after the Closing Date (including
any such Domestic Subsidiary acquired pursuant to a Permitted Acquisition),
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent reasonably
deems necessary or advisable to grant to the Administrative Agent, for the
ratable benefit of the Secured Parties, a perfected first priority security
interest and Lien in the Capital Stock of such new Domestic Subsidiary that is
owned directly or indirectly by the Borrower, (ii) deliver to the Administrative
Agent such documents and instruments as may be reasonably required to grant,
perfect, protect and ensure the priority of such security interest, including
but not limited to, the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or any other applicable Loan Party, (iii) cause such new
Domestic Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement as a Grantor and a Guarantor thereunder, (B) to take such actions as
are necessary or advisable in the opinion of the Administrative Agent to grant
to the Administrative Agent for the ratable benefit of the Secured Parties a
perfected first priority security interest and Lien in the Collateral described
in the Guarantee and Collateral Agreement, with respect to such new Domestic
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Administrative Agent, (C) to
become a Loan Party by executing a joinder agreement in form and substance
acceptable to Administrative Agent in its reasonable discretion and (D) to
deliver to the Administrative Agent a certificate of the secretary (or other
equivalent officer) of such Domestic Subsidiary of the type described in
Section 5.1(c), in form reasonably satisfactory to the Administrative Agent,
with appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
addressing such matters as the Administrative Agent may reasonably specify,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, any
Subsidiary created for the purpose of consummating an acquisition and that the
Borrower plans to merge out of existence in connection with such acquisition
shall not be required to comply with the foregoing clause (b) provided that such
Subsidiary is actually merged out of existence in connection with such
acquisition.

 

(c)          With respect to any new First Tier Foreign Subsidiary or any First
Tier Foreign Subsidiary Holding Company, as applicable, created or acquired
after the Closing Date by any Loan Party, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent reasonably deems necessary or advisable to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a perfected first priority security interest and Lien in the Capital
Stock of such new First Tier Foreign Subsidiary or First Tier Foreign Subsidiary
Holding Company, as applicable, that is owned by any such Loan Party (provided
that in no event shall more than 66% of the total outstanding voting Capital
Stock of any such new First Tier Foreign Subsidiary or First Tier Foreign
Subsidiary Holding Company, as applicable, be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock (if certificated), together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
and take such other action (including, as applicable, the delivery of any
Foreign Pledge Documents reasonably requested by the Administrative Agent for
any Foreign Subsidiaries that contribute more than $1,500,000 in revenue) as may
be necessary or, in the reasonable opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s security interest therein, and
(iii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 



 96 

 

 

(d)          Each Loan Party shall use commercially reasonable efforts to obtain
a landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location and from the lessor of or the bailee related to any other
location where in excess of $1,500,000 of Collateral is stored or located, in
each case, if requested by the Administrative Agent, which agreement or letter,
in any such case, shall contain a waiver or subordination of all Liens or claims
that the landlord or bailee may assert against the Collateral at that location,
and shall otherwise be reasonably satisfactory in form and substance to the
Administrative Agent. Each Loan Party shall pay and perform its material
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located.

 

(e)          Not later than 120 days (or such longer period as the
Administrative Agent may agree in writing in its discretion) after (i) any
Material Real Property is acquired by a Loan Party after the Closing Date or
(ii) an entity becomes a Loan Party if such entity owns Material Real Property
at the time it becomes a Loan Party, cause such Material Real Property to be
subject to a Lien and Mortgage in favor of the Administrative Agent for the
benefit of the Secured Parties and take, or cause the relevant Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, in each case to
the extent required by, and subject to the limitations and exceptions of, the
Loan Documents and to otherwise comply with the requirements of the Loan
Documents. Notwithstanding anything to the contrary contained in this
Section 6.11(e), prior to the execution of any Mortgage for any such Material
Real Property, (x) the Borrower shall deliver to the Administrative Agent
advance notice of the address of any such Material Real Property and (y) the
Administrative Agent shall provide the Lenders with at least 30 days’ prior
written notice of the address of such Material Real Property (it being
understood that the Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into the accuracy of any such address, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to provide any such notice).

 

Notwithstanding the foregoing, the Administrative Agent shall not enter into any
Mortgage in respect of any real property acquired by any Loan Party after the
Closing Date until the date that occurs thirty (30) days after the
Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area”, (A) a notification to
the Borrower (or applicable Loan Party) of that fact and (if applicable)
notification to the Borrower  that flood insurance coverage is not available and
(B) evidence of the receipt by the Borrower  of such notice; and (iii) if such
notice is required to be provided to the Borrower and flood insurance is
available in the community in which such real property is located, evidence of
required flood insurance.

 

6.12       Anti-Corruption Laws. Conduct its business in compliance with all
applicable anti-corruption laws and maintain policies and procedures designated
to promote and achieve compliance with such laws.

 

6.13       Insider Subordinated Indebtedness. Cause any Insider Indebtedness in
excess of $1,000,000 owing by any Loan Party to any Person that is not a Loan
Party to become Insider Subordinated Indebtedness (a) on or prior to the Closing
Date, in respect of any such Insider Indebtedness in existence as of the Closing
Date or (b) contemporaneously with the incurrence thereof, in respect of any
such Insider Indebtedness incurred at any time after the Closing Date; provided
that no Insider Indebtedness shall in any event and under any circumstances be
secured by any assets of any Group Member.

 

6.14       Use of Proceeds. Use the proceeds of each credit extension only for
the purposes specified in Section 4.16.

 

6.15       [Intentionally Omitted].

 



 97 

 

 

6.16       Beneficial Ownership Certification. Borrower shall, following any
request therefor, promptly deliver information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with the Beneficial Ownership.

 

6.17       M.I.R.E Events. Each of the parties hereto acknowledges and agrees
that, if there are any properties subject to a Mortgage (“Mortgaged
Properties”), any increase, extension or renewal of any of the Commitments or
Loans (excluding (i) any continuation or conversion of borrowings, (ii) the
making of any Revolving Loan or (iii) the issuance, renewal or extension of
Letters of Credit) shall be subject to (and conditioned upon) the prior delivery
of all flood hazard determination certifications, acknowledgements and evidence
of flood insurance and other flood-related documentation with respect to such
Mortgaged Properties as required by Flood Insurance Laws.

 

6.18       Further Assurances. Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.

 

Section 7
NEGATIVE COVENANTS

 

Each Loan Party hereby agrees that, at all times prior to the Discharge of
Obligations, no Loan Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly:

 

7.1         Financial Condition Covenants.

 

(a)          Minimum Consolidated Fixed Charge Coverage Ratio. Permit the
Consolidated Fixed Charge Coverage Ratio, as of the last day of any period of
four fiscal quarters of the Borrower (commencing with the fiscal quarter ended
December 31, 2019), to be less than 1.25 to 1.00.

 

(b)          Maximum Consolidated Leverage Ratio. Permit the Consolidated
Leverage Ratio, for the period of four fiscal quarters ending as of the last day
of any fiscal quarter period of the Borrower specified below, to exceed the
ratio set forth below opposite such fiscal quarter period:

 

Fiscal Quarter Ending Consolidated Leverage Ratio December 31, 2019 3.25 to 1.00
March 31, 2020 through
December 31, 2020 3.00 to 1.00 March 31, 2021 through
December 31, 2021 2.75 to 1.00 March 31, 2022 and each fiscal quarter thereafter
2.50 to 1.00

 

provided, that, following any Permitted Acquisition (other than the Acquisition)
whereby the total consideration for such Permitted Acquisition, including
potential Earn Out Obligations and post-closing adjustments, exceeds
$75,000,000, the Borrower may elect to increase the maximum Consolidated
Leverage Ratio by 0.50, which such increase will commence with the first fiscal
quarter following the fiscal quarter during which such Permitted Acquisition is
consummated and shall be in effect for four consecutive fiscal quarters (the
“Acquisition Holiday”), it being understood and agreed that there shall be no
more than one Acquisition Holiday during the term of the Facilities.

 



 98 

 

 

7.2         Indebtedness. Create, issue, incur, assume, become liable in respect
of or suffer to exist any Indebtedness, except:

 

(a)          Indebtedness of any Group Member pursuant to any Loan Document or
Bank Services Agreement or FX Contract;

 

(b)          Indebtedness of (i) any Loan Party owing to any other Loan Party,
and (ii) any Group Member that is not a Loan Party to any other Group Member
that is not a Loan Party to fund working capital requirements in the ordinary
course of business not inconsistent with past practices;

 

(c)          Guarantee Obligations (i) of any Loan Party of the Indebtedness of
any other Loan Party; (ii) of any Subsidiary (which is not a Loan Party) of the
Indebtedness of any Loan Party, or (iii) by any Subsidiary (which is not a Loan
Party) of the Indebtedness of any other Subsidiary (that is not a Loan Party),
provided that, in any case (i), (ii) or (iii), the Indebtedness so guaranteed is
otherwise permitted by the terms hereof;

 

(d)          Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d), and any Permitted Refinancing Indebtedness in respect thereof;

 

(e)          Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding and any
Permitted Refinancing Indebtedness in respect thereof);

 

(f)           [Intentionally Omitted];

 

(g)          unsecured Subordinated Indebtedness owed to a seller in connection
with an acquisition not to exceed $10,000,000 at any one time outstanding;

 

(h)          Indebtedness consisting of any Earn Out Obligations or any working
capital adjustments in connection with the Acquisition or any Permitted
Acquisition (to the extent any such payment obligations constitute
Indebtedness);

 

(i)           obligations (contingent or otherwise) of the Loan Parties and
their respective Subsidiaries existing or arising under any Swap Agreement,
provided that such obligations are (or were) entered into by such Person in
accordance with Section 7.12 and not for purposes of speculation;

 

(j)           Guarantee Obligations of the Borrower in respect of obligations
(other than Indebtedness) of any Subsidiary of the Borrower, which Guarantee
Obligations are not otherwise prohibited pursuant to the terms of this Agreement
or, as applicable, any other Loan Document; provided that any such Guarantee
Obligation is incurred by the Borrower in the ordinary course of business
consistent with past practice;

 

(k)          Indebtedness owing to trade creditors that is incurred in respect
of surety bonds and similar obligations in the ordinary course of business and
consistent with past practice;

 

(l)           Indebtedness of any Group Member in respect of workers’
compensation claims, payment obligations in connection with health or other
types of social security benefits, unemployment or other insurance obligations,
reclamation and statutory obligations, incurred in the ordinary course of
business and not for overdue amounts;

 

(m)         Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 



 99 

 

 

(n)          [Intentionally Omitted];

 

(o)          (i) secured Indebtedness of any Person that becomes, and continues
as, a Subsidiary of any Loan Party after the Closing Date, and secured
Indebtedness in respect of assets acquired after the Closing Date pursuant to an
acquisition permitted hereunder and existing at the time of such asset
acquisition; provided that (A) no such Indebtedness is created in contemplation
of such asset acquisition, (B) any such Indebtedness, as applicable, remains
Indebtedness of such acquired Subsidiary and not of any other Loan Party, and
(C) immediately before and immediately after giving effect to the incurrence of
such secured Indebtedness, no Default or Event of Default shall have occurred
and be continuing (including any Event of Default arising from any failure to
comply with the financial covenants set forth in Section 7.1), such calculation
to be determined on a pro forma basis based on the financial information most
recently delivered to the Administrative Agent pursuant to Section 6.1(a) or
(b) (or, prior to the date financial statements are first delivered to the
Administrative Agent pursuant to Section 6.1, on the basis of the Pro Forma
Financial Statements) (giving pro forma effect to such acquisition, as if such
acquisition was consummated as of the last day of the period as to which such
financial information relates); and (ii) (A) unsecured Indebtedness of any
Person that becomes, and continues as, a Subsidiary of any Loan Party after the
date hereof, and (B) unsecured Indebtedness in respect of assets acquired
pursuant to an acquisition permitted hereunder and existing at the time of such
asset acquisition; provided that (1) no such unsecured Indebtedness permitted by
this clause (ii) is created in contemplation of such asset acquisition, and
(2) immediately before and immediately after giving effect to the incurrence of
any such unsecured Indebtedness permitted by this clause (ii), no Default or
Event of Default shall have occurred and be continuing (including without
limitation any Event of Default arising from any failure to comply with the
financial covenants set forth in Section 7.1), such calculation to be determined
on a pro forma basis based on the financial information most recently delivered
to the Administrative Agent pursuant to Section 6.1(a) or (b) (or, prior to the
date financial statements are first delivered to the Administrative Agent
pursuant to Section 6.1, on the basis of the Pro Forma Financial Statements);
provided, that the aggregate amount of all such Indebtedness permitted by this
clause (o) shall not exceed $5,000,000 at any time outstanding.

 

(p)          unsecured Indebtedness of the Borrower and any Guarantor, including
any Permitted Refinancing Debt in respect thereof; provided, that in the case of
each incurrence of such Indebtedness:

 

(i)            no Event of Default shall have occurred and be continuing or
would be caused by the incurrence of such Indebtedness;

 

(ii)           the Loan Parties shall be in compliance with (A) each of the
financial covenants set forth in Section 7.1 and (B) the Consolidated Leverage
Ratio shall not exceed 2.50 to 1.00, in each case calculated on a pro forma
basis after giving effect to the incurrence of such Indebtedness and use the
proceeds thereof (which, if requested by the Administrative Agent, shall be
demonstrated in a Compliance Certificate provided to the Administrative Agent);
and

 

(q)          Indebtedness incurred on or after the Closing Date by any
Subsidiary (including any Foreign Subsidiary) that is not a Loan Party and owing
to a Loan Party; provided that no Indebtedness incurred at any time in reliance
on this clause (q) shall cause the Foreign Investment Limit in effect at such
time to be exceeded.

 



 100 

 

 

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 7.2, the
Borrower may allocate such Indebtedness to any one or more of such subsections
and in no event shall the same portion of Indebtedness be deemed to utilize or
be attributable to more than one item; provided that all Indebtedness created
pursuant to the Loan Documents shall be deemed to have been incurred in reliance
on Section 7.2(a). For purposes of determining compliance with the
Dollar-denominated restrictions in any subsection of this Section 7.2 on the
incurrence of Indebtedness, the Dollar Equivalent principal amount of
Indebtedness denominated in a Foreign Currency shall be calculated based on the
relevant currency Exchange Rate in effect on the date on which such Indebtedness
was incurred in the case of term Indebtedness, or first committed, in the case
of revolving credit Indebtedness; provided that if such Indebtedness is
Permitted Refinancing Indebtedness incurred to modify, refinance, refund, renew
or extend other Indebtedness denominated in a Foreign Currency, and such
modification, refinancing, refunding, renewal or extension would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency Exchange Rate in effect on the date of such modification,
refinancing, refunding, renewal or extension, such Dollar-denominated
restriction shall be deemed not to have been exceeded so long as such Permitted
Refinancing Indebtedness is otherwise permitted by the terms of this
Section 7.2.

 

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Indebtedness incurred at any time in reliance on this Section 7.2
shall cause the Foreign Investment Limit in effect at such time to be exceeded.

 

7.3         Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:

 

(a)          Liens for Taxes not yet delinquent or that are being contested in
good faith by appropriate proceedings; provided that adequate reserves with
respect thereto are maintained on the books of the applicable Group Member in
conformity with GAAP (or, in the case of any Foreign Subsidiary, generally
accepted accounting principles in effect from time to time in its respective
jurisdiction of organization);

 

(b)          carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
(i) do not cover any Intellectual Property, and (ii) are not overdue for a
period of more than 90 days or that are being contested in good faith by
appropriate proceedings;

 

(c)          pledges or deposits (other than to the extent involving any pledge
of Intellectual Property) in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d)          pledges or deposits (other than any deposits of any Intellectual
Property or rights thereto) made to secure earnest money deposits required under
letters of intent or purchase money agreements or made to secure the performance
of tenders, bids, trade contracts (other than for borrowed money), leases,
subleases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
(other than for indebtedness or any Liens arising under ERISA);

 

(e)          easements, rights-of-way, minor defects or irregularities of title,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Group Member;

 

(f)           Liens (other than in any Intellectual Property) in existence on
the date hereof listed on Schedule 7.3(f), securing Indebtedness permitted by
Section 7.2(d); provided that (i) no such Lien is spread to cover any additional
property after the Closing Date, (ii) the amount of Indebtedness secured or
benefitted thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured thereby is permitted by Section 7.2(d);

 



 101 

 

 

(g)          Liens securing Indebtedness incurred pursuant to Section 7.2(e) to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness (provided that individual
financings of equipment provided by one lender of the type permitted under
Section 7.2(e) may be cross-collateralized to other financings of equipment
provided by such lender of the type permitted under Section 7.2(e), and
(iii) the amount of Indebtedness secured thereby is not increased;

 

(h)          Liens created pursuant to the Security Documents;

 

(i)           any interest or title of a lessor or licensor under any lease or
license entered into by a Group Member in the ordinary course of its business
and covering only the assets so leased or licensed;

 

(j)           judgment Liens that do not constitute an Event of Default under
Section 8.1(h) of this Agreement;

 

(k)          bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash, Cash Equivalents, securities, commodities and other
funds on deposit in one or more accounts maintained by a Group Member, in each
case arising in the ordinary course of business in favor of banks, other
depositary institutions, securities or commodities intermediaries or brokerages
with which such accounts are maintained securing amounts owing to such banks or
financial institutions with respect to cash management and operating account
management or are arising under Section 4-208 or 4-210 of the UCC on items in
the course of collection;

 

(l)           [Intentionally Omitted];

 

(m)         the replacement, extension or renewal of any Lien permitted by
clause (g) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;

 

(n)          Liens comprised of licenses not prohibited by the terms of the Loan
Documents;

 

(o)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and

 

(p)          Liens securing Indebtedness permitted under Section 7.2(o)(i) and,
in each case, not created in contemplation of or in connection with such event;
provided that (i) no such Lien shall extend to or cover any other property or
assets of any Loan Party or any Subsidiary, as the case may be, and (ii) such
Lien shall secure only those obligations that it secures on the date of any
applicable asset acquisition or on the date such Person becomes a Subsidiary and
any refinancing or replacement thereof;

 

(q)          Liens consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.5, in each case, solely to the extent such
Disposition would have been permitted on the date of the creation of such Lien;
provided that such Liens encumber only the applicable assets pending
consummation of such Disposition;

 



 102 

 

 

(r)           (i) leases, licenses, subleases and sublicenses granted to other
Persons in the ordinary course of business which do not (A) interfere in any
material respect with the business of the Group Members, taken as a whole, or
(B) secure any Indebtedness, and (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
the Borrower or its Subsidiaries;

 

(s)          Permitted Encumbrances;

 

(t)           Liens securing Indebtedness represented by financed insurance
premiums in the ordinary course of business consistent with past practice,
provided that such Liens do not extend to any property or assets other than the
corresponding insurance policies being financed; and

 

(u)          precautionary UCC financing statements or similar filings made in
respect of (i) operating leases entered into by any Group Member or
(ii) receivables financing arrangements permitted by Section 7.5(m), provided
that such financing statements or similar filings do not extend to any property
or assets other than the assets subject to such operating leases or receivables
financing arrangements.

 

7.4         Fundamental Changes. Consummate any merger, consolidation, or
amalgamation, or a Division, or liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that:

 

(a)          any Group Member that is not a Loan Party may be merged or
consolidated with or into (i) a Loan Party (provided that a Loan Party shall be
the continuing or surviving Person), and (ii) another Group Member that is not a
Loan Party (provided that the surviving Group Member complies with the
requirements specified in Section 6.11, if applicable);

 

(b)          any Subsidiary of the Borrower may Dispose of any or all of its
assets (i) pursuant to any liquidation or other transaction that results in the
assets of such Subsidiary being transferred to the Borrower or any other Loan
Party, or (ii) pursuant to a Disposition permitted by Section 7.5;

 

(c)          any Investment permitted by Section 7.7 may be structured as a
merger, consolidation, or amalgamation; provided that if any Loan Party is the
subject of such a merger, consolidation, or amalgamation, the surviving entity
shall be a Loan Party;

 

(d)          any Loan Party (other than the Borrower) may be merged or
consolidated with or into any other Loan Party; and

 

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no merger, Disposition or other transaction made at any time in
reliance on this Section 7.4 shall cause the Foreign Investment Limit in effect
at such time to be exceeded.

 

7.5         Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary of the Borrower,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:

 

(a)          Dispositions of obsolete or worn out property in the ordinary
course of business;

 

(b)          Dispositions of Inventory in the ordinary course of business and
consistent with past practice;

 

(c)          Dispositions permitted by clause (i) of Section 7.4(b);

 



 103 

 

 

(d)          the sale or issuance of the Capital Stock of any Subsidiary of the
Borrower (i) to the Borrower or any other Loan Party, or (ii) for fair market
value in connection with any transaction that does not result in a Change of
Control;

 

(e)          the use or transfer of money, cash or Cash Equivalents in a manner
that is not prohibited by the terms of this Agreement or the other Loan
Documents;

 

(f)           the licensing of Patents, Trademarks, Copyrights and other
Intellectual Property rights in the ordinary course of business and that does
not materially interfere with the ordinary course of business of the Loan
Parties;

 

(g)          the Disposition of property (i) by any Loan Party to any other Loan
Party, and (ii) by any Subsidiary that is not a Loan Party to any other Group
Member;

 

(h)          Dispositions of property subject to a Casualty Event in good faith
on an arm’s length basis; provided, that Net Cash Proceeds of such Dispositions
shall be reinvested or applied to prepay Loans to the extent required pursuant
to Section 2.10(c);

 

(i)           leases or subleases of real property or equipment on an arm’s
length basis for fair market value;

 

(j)           the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof, other than pursuant to clause (m) below;

 

(k)          any abandonment, cancellation, non-renewal or discontinuance of use
or maintenance of Intellectual Property (or rights relating thereto) of any
Group Member that the Borrower determines in good faith is desirable in the
conduct of its business and not materially disadvantageous to the interests of
the Lenders;

 

(l)           Dispositions made on an arm’s length basis for fair market value
of other property having an aggregate fair market value not to exceed
(i) $25,000,000 in the aggregate in any fiscal year of the Borrower or
(ii) $50,000,000 in the aggregate during the term of the Facilities; provided
that, at the time of any such Disposition made in reliance on this clause (l),
no Event of Default shall have occurred and be continuing or would result from
any such Disposition; provided, further, that Net Cash Proceeds of such
Dispositions shall be reinvested or applied to prepay Loans to the extent
required pursuant to Section 2.10(c);

 

(m)         Dispositions of Accounts in the ordinary course of business, not to
exceed $5,000,000 on an annual basis, pursuant to supply chain finance or
receivables finance arrangements;

 

(n)          payments permitted under Section 7.6, Investments permitted under
Section 7.7, and Liens permitted under Section 7.3;

 

(o)          Dispositions of equipment or real property on an arm’s length basis
to the extent that (i) such property is exchanged for credit against the
purchase price of property used or useful in the business of any Group Member or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such property;

 

(p)          any Foreign Subsidiary of the Borrower may sell or Dispose of
Equity Interests in such Subsidiary to qualify directors where required by
applicable Law or to satisfy other requirements of applicable Law with respect
to the ownership of Equity Interests in Foreign Subsidiaries;

 



 104 

 

 

(q)          each Group Member may surrender or waive contractual rights and
settle or waive contractual or litigation claims in the ordinary course of
business and to the extent such surrender or waiver could not reasonably be
expected to result in a Material Adverse Effect;

 

(r)           to the extent constituting a Disposition, the issuance by the
Borrower of its Equity Interests, so long as no Change of Control would result;

 

(s)          [Intentionally Omitted]; and

 

(t)          Dispositions made on or after the Closing Date by any Loan Party to
any Subsidiary (including any Foreign Subsidiary) that is not a Loan Party;
provided that no Disposition made at any time in reliance on this clause
(t) shall cause the Foreign Investment Limit in effect at such time to be
exceeded.

 

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Disposition made at any time in reliance on this Section 7.5 shall
cause the Foreign Investment Limit in effect at such time to be exceeded.

 

7.6         Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness (except intercompany Indebtedness
permitted under Section 7.2(b) or 7.2(q)), declare or pay any dividend (other
than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Event of Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:

 

(a)          (i) any Group Member may make Restricted Payments to any Loan
Party, (ii) any Group Member that is not a Loan Party may make Restricted
Payments to the owners of the Equity Interests of such Group Member based on the
relative ownership interests of the relevant Equity Interests, and (iii) any
Group Member may declare and make dividends which are payable solely in the
common Capital Stock of such Group Member;

 

(b)          each Loan Party may purchase common Capital Stock or common Capital
Stock options from present or former officers or employees of any Group Member
upon the death, disability or termination of employment of such officer or
employee; provided that no Default or Event of Default then exists or would
result therefrom and the aggregate amount of payments made under this subsection
(b) shall not exceed $1,000,000 during any fiscal year of the Borrower;

 

(c)          payments on any Subordinated Indebtedness in accordance with the
terms of any subordination agreement governing such Subordinated Indebtedness;

 

(d)          the Loan Parties may make Restricted Payments; provided that (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (ii) the Loan Parties shall be in compliance with (A) each of the
financial covenants set forth in Section 7.1 and (B) the Consolidated Leverage
Ratio shall not exceed 2.00 to 1.00, in each case, with respect to clauses
(A) and (B) above, calculated on a pro forma basis after giving effect to such
Restricted Payments and the incurrence of any Indebtedness in connection
therewith (which, if requested by the Administrative Agent, shall be
demonstrated in a Compliance Certificate provided to the Administrative Agent);

 



 105 

 

 

(e)          (i) each Group Member may make repurchases of Capital Stock deemed
to occur upon exercise of Equity Interests consisting of stock options or
warrants if such repurchased Capital Stock represents a portion of the exercise
price of such Equity Interests consisting of options or warrants, and
(ii) repurchases of Capital Stock deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);

 

(f)          each Group Member may deliver its common Capital Stock upon
conversion of any convertible Indebtedness having been issued by the Borrower;
provided that such Indebtedness is otherwise permitted by Section 7.2;

 

(g)         [Intentionally Omitted];

 

(h)         [Intentionally Omitted]; and

 

(i)          Restricted Payments made on or after the Closing Date by (i) any
Loan Party to any Subsidiary (including any Foreign Subsidiary) that is not a
Loan Party; provided that no Restricted Payment made at any time in reliance on
this clause (i)(i) shall cause the Foreign Investment Limit in effect at such
time to be exceeded and (ii) any Subsidiary (including any Foreign Subsidiary)
that is not a Loan Party to any Subsidiary (including any Foreign Subsidiary)
that is not a Loan Party constituting payments in respect of intercompany
Indebtedness permitted by Section 7.2(q).

 

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Restricted Payment made at any time in reliance on this Section 7.6
shall cause the Foreign Investment Limit in effect at such time to be exceeded.

 

7.7         Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a)          extensions of trade credit in the ordinary course of business;

 

(b)         (i) Investments in cash and Cash Equivalents and (ii) other
Investments permitted by the Borrower’s board approved cash management
investment policy (a copy of which policy, in the form in which it exists as of
the Closing Date, has been provided to and approved by the Administrative
Agent);

 

(c)         Guarantee Obligations permitted by Section 7.2;

 

(d)          loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $1,000,000 at any one
time outstanding;

 

(e)          intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such investment, is a Wholly Owned Subsidiary Guarantor;
provided that any intercompany loans made by any Loan Party shall be evidenced
by and funded under an intercompany note in form and substance reasonably
satisfactory to the Administrative Agent and pledged and delivered to the
Administrative Agent to the extent required by the Guarantee and Collateral
Agreement;

 



 106 

 

 

(f)           Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;

 

(g)          Investments received in settlement of amounts due to any Group
Member effected in the ordinary course of business or owing to such Group Member
as a result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

 

(h)          (i) Investments constituting Permitted Acquisitions and the
Acquisition and (ii) Investments held by any Person as of the date such Person
is acquired in connection with a Permitted Acquisition, provided that (A) such
Investments were not made, in any case, by such Person in connection with, or in
contemplation of, such Permitted Acquisition, and (B) with respect to any such
Person which becomes a Subsidiary as a result of such Permitted Acquisition,
such Subsidiary remains the only holder of such Investment;

 

(i)           [Intentionally Omitted];

 

(j)           deposits or guaranties made to secure the performance of leases,
licenses or contracts in the ordinary course of business, and other deposits
made in connection with the incurrence of Liens permitted under Section 7.3;

 

(k)          the licensing or contribution of Intellectual Property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business;

 

(l)           promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.5, to the extent not
exceeding the limits specified therein with respect to the receipt of non-cash
consideration in connection with such Dispositions;

 

(m)         [Intentionally Omitted].

 

(n)          Investments specified in Schedule 7.7 and existing on the Closing
Date;

 

(o)          Investments made to effect, or in connection with, the
Transactions;

 

(p)          [Intentionally Omitted]; and

 

(q)          Investments made on or after the Closing Date by any Loan Party in
any Subsidiary (including any Foreign Subsidiary) that is not a Loan Party;
provided that no Investment made at any time in reliance on this clause
(q) shall cause the Foreign Investment Limit in effect at such time to be
exceeded.

 

Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Investment made at any time in reliance on this Section 7.7 shall
cause the Foreign Investment Limit in effect at such time to be exceeded.

 



 107 

 

 

7.8         ERISA. Except as could not reasonably be expected to result in a
Material Adverse Effect, the Borrower shall not, and shall not permit any of its
Subsidiaries to: (a) terminate any Pension Plan so as to result in any liability
to such Person or any of such Person’s ERISA Affiliates, (b) permit to exist any
ERISA Event, or any other event or condition, which presents the risk of a
material liability to any of their respective ERISA Affiliates, (c) make a
complete or partial withdrawal (within the meanings of ERISA Sections 4203 and
4205) from any Multiemployer Plan so as to result in any material liability to
such Person or any of their respective ERISA Affiliates, (d) enter into any new
Pension Plan or modify any existing Pension Plan so as to increase its
obligations thereunder which could result in any liability to any such Person or
any of its respective ERISA Affiliates, (e) [Intentionally Omitted], or
(f) engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by the Administrative Agent or any
Lender of any of its rights under this Agreement, any Note or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Code.

 

7.9         Optional Payments and Modifications of Certain Preferred Stock and
Debt Instruments. (a)  Amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Preferred Stock (i) that would move to an earlier date the
scheduled redemption date or increase the amount of any scheduled redemption
payment or increase the rate or move to an earlier date any date for payment of
dividends thereon or (ii) that would be otherwise materially adverse to any
Lender or any other Secured Party; or (b) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Indebtedness permitted by Section 7.2 (other
than Indebtedness pursuant to any Loan Document or any Bank Services Agreement
or FX Contract) that could reasonably be expected to result in a Material
Adverse Effect.

 

7.10       Transactions with Affiliates. Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party or between or among any Subsidiaries that are
not Loan Parties) unless such transaction is (a)(i) not otherwise prohibited
under this Agreement or any other Loan Document, (ii) [Intentionally Omitted],
(iii) upon fair and reasonable terms not materially less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, and (iv) a transaction the
consummation of which would not cause the Foreign Investment Limit in effect at
such time to be exceeded, (b) one involving the payment of customary directors’
fees and indemnification and reimbursement of expenses to directors, officers
and employees, (c) one involving the issuance of Equity Interests pursuant to
the Borrower’s equity plans and stock purchase plans, (d) one involving
reasonable compensation paid to officers and employees in their capacities as
such, and (e) other transactions in the ordinary course of business (including
any Restricted Payment not prohibited by this Agreement) that are on fair and
reasonable terms not materially less favorable to the relevant Group Member than
it would obtain in a comparable arm’s length transaction with a Person that is
not an Affiliate and are disclosed when required to be disclosed pursuant to
Exchange Act rules.

 

7.11       Sale Leaseback Transactions. Enter into any Sale Leaseback
Transaction unless (a) the Disposition of the applicable property subject to
such Sale Leaseback Transaction is permitted under Section 7.5(l), and (b) any
Liens in the property of any Loan Party incurred in connection with any such
Sale Leaseback Transaction are permitted under Section 7.3(g).

 

7.12       Swap Agreements. Enter into (a) any Swap Agreement secured by a Lien
on all or any portion of the Collateral, except Specified Swap Agreements; or
(b) any Swap Agreement, except Swap Agreements which are entered into by a Group
Member to (i) hedge or mitigate risks to which such Group Member has actual or
anticipated exposure (other than those in respect of Capital Stock), or
(ii) effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of such Group Member.

 

7.13       Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year (except that
any Subsidiary may change its fiscal year to match that of the Borrower).

 



 108 

 

 

7.14       Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents and Bank Services Agreements and FX Contracts to which
it is a party, other than (a) this Agreement and the other Loan Documents (other
than any Bank Services Agreements and FX Contracts), (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) customary restrictions on
the assignment of leases, licenses and other agreements, (d) any agreement in
effect at the time any Subsidiary becomes a Subsidiary of a Loan Party, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary or, in any such case, that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement applies
only to such Subsidiary and does not otherwise expand in any material respect
the scope of any restriction or condition contained therein, and (e) any
restriction pursuant to any document, agreement or instrument governing or
relating to any Lien permitted under Sections 7.3(c), (g), (m), (n) and (p) or
any agreement or option to Dispose any asset of any Group Member, the
Disposition of which is permitted by any other provision of this Agreement (in
each case, provided that any such restriction relates only to the assets or
property subject to such Lien or being Disposed).

 

7.15       Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Loan Party or any of their respective Subsidiaries to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or to pay any Indebtedness owed to, any other Group Member, (b) make loans or
advances to, or other Investments in, any other Group Member, or (c) transfer
any of its assets to any other Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
Disposition permitted hereby of all or substantially all of the Capital Stock or
assets of such Subsidiary, (iii) customary restrictions on the assignment of
leases, licenses and other agreements, (iv) restrictions of the nature referred
to in clause (c) above under agreements governing purchase money liens or
Capital Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby (v) any agreement in effect at the
time any Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement applies only to such Subsidiary, was not entered into solely in
contemplation of such Person becoming a Subsidiary or in each case that is set
forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
or condition contained therein, or (vi) any restriction pursuant to any
document, agreement or instrument governing or relating to any Lien permitted
under Section 7.3(c), (g), (m), (n), and (p).

 

7.16       Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related or provides similar business benefits to its customers,
ancillary or incidental thereto (including the Target).

 

7.17       Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

 



 109 

 

 

7.18       Amendments to Acquisition Documents; Certification of Certain Equity
Interests. (a) Amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) the terms and conditions of the indemnities and licenses furnished to
the Borrower pursuant to any of the Acquisition Documents such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Loan Parties or the Lenders with respect thereto;
(b) otherwise amend, supplement or otherwise modify the terms and conditions of
any of the Acquisition Documents, or any such other documents, except for any
such amendment, supplement or modification that could not reasonably be expected
to have a Material Adverse Effect; (c) fail to enforce, in a commercially
reasonable manner, the Loan Parties’ rights (including rights to
indemnification) under any of the Acquisition Documents; or (d) take any action
to certificate any Equity Interests having been pledged to the Administrative
Agent (for the ratable benefit of the Secured Parties) which were uncertificated
at the time so pledged, in any such case, without first obtaining the
Administrative Agent’s prior written consent to do so and undertaking to the
reasonable satisfaction of the Administrative Agent all such actions as may
reasonably be requested by the Administrative Agent to continue the perfection
of its Liens (held for the ratable benefit of the Secured Parties) in any such
newly certificated Equity Interests.

 

7.19       Amendments to Organizational Agreements and Material Contracts.
(a) Materially amend or permit any material amendments to any Loan Party’s
organizational documents if such amendment would be adverse to the
Administrative Agent or the Lenders in any material respect; or (b) amend or
permit any amendments to, or terminate or waive any provision of, any material
Contractual Obligation if such amendment, termination, or waiver could
reasonably be expected to result in a Material Adverse Effect.

 

7.20       Use of Proceeds. Use the proceeds of any extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board, or
(b) finance an Unfriendly Acquisition.

 

7.21       Subordinated Debt; Payment of Earn-Out.

 

(a)          Amendments of Subordinated Debt Documents. Materially amend,
modify, supplement, waive compliance with, or consent to noncompliance with, any
Subordinated Debt Document, unless the amendment, modification, supplement,
waiver or consent (i) does not adversely affect the Loan Parties’ ability to pay
and perform each of their respective Obligations at the time and in the manner
set forth herein and in the other Loan Documents and any Bank Services
Agreements and FX Contracts, and (ii) is in compliance with the subordination
provisions therein and any subordination agreement with respect thereto in favor
of the Administrative Agent and the Lenders.

 

(b)          Subordinated Debt Payments. Make any voluntary or optional payment,
prepayment or repayment on, redemption, exchange or acquisition for value of, or
any sinking fund or similar payment with respect to, any Subordinated Debt,
except (i) with respect to intercompany Indebtedness permitted under
Section 7.2(b) or (ii) as permitted by the subordination provisions in the
applicable Subordinated Debt Documents and any subordination agreement with
respect thereto in favor of the Administrative Agent and the Lenders.

 

(c)          Acquisition Earn-Out. Make any payment in respect of the Earn-Out
(as defined in the Acquisition Agreement), unless (i) immediately before and
immediately after giving effect to any such payment, no Default or Event of
Default shall have occurred and be continuing and (ii) immediately after giving
effect to such payment, based upon financial statements delivered to the
Administrative Agent for the most recently ended period of four fiscal quarters,
which give effect, on a Pro Forma Basis, to such payment, the Borrower and its
Subsidiaries shall be in compliance with each of the covenants set forth in
Section 7.1.

 



 110 

 

 

7.22       Sanctions. Permit any Loan or Letter of Credit or the proceeds
thereof, directly or, to the knowledge of any Responsible Officer of the
Borrower, indirectly, (a) to be lent, contributed or otherwise made available to
fund any activity or business in any Designated Jurisdiction; (b) to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions; or (c) in any
other manner that will result in any material violation by any Person (including
any Lender, Lead Arranger, Administrative Agent, any Issuing Lender or Swing
Line Lender) of any Sanctions.

 

7.23       Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Loan or other credit extension made hereunder for any purpose which would breach
the Foreign Corrupt Practices Act, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions, applicable to the Borrower and the
Subsidiaries.

 

7.24       Anti-Terrorism Laws. Conduct, deal in or engage in or permit any
Affiliate or agent of any Loan Party within its control to conduct, deal in or
engage in any of the following activities: (a) conduct any business or engage in
any transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (a “Blocked Person”), including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (c) engage in on conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act. The
Borrower shall deliver to the Administrative Agent and the Lenders any
certification or other evidence reasonably requested from time to time by the
Administrative Agent or any Lender confirming the Borrower’s compliance with
this Section 7.24.

 

Section 8
EVENTS OF DEFAULT

 

8.1         Events of Default. The occurrence of any of the following shall
constitute an Event of Default:

 

(a)          the Borrower (i) shall fail to pay any amount of principal of any
Loan when due in accordance with the terms hereof, (ii) shall fail to reimburse
any L/C Disbursement when due, or (iii) shall fail to pay any amount of interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within three Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

 

(b)          any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
(i) if qualified by materiality, shall be incorrect or misleading when made or
deemed made, or (ii) if not qualified by materiality, shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(c)          any Loan Party shall default in the observance or performance of
any agreement contained in any of Section 6.1, clause (i) or (ii) of
Section 6.4(a), Section 6.7(a), Section 6.9, Section 6.14 or any subsection of
Section 7; or

 



 111 

 

 

(d)          any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document to
which it is a party (other than as provided in paragraphs (a) through (c) of
this Section) or an “Event of Default” under and as defined in any Security
Document shall have occurred, and in each case such default shall continue
unremedied for a period of 30 days after the earlier of (i) the Borrower’s
receipt of written notice thereof from the Administrative Agent or (ii) a
Responsible Officer of any Loan Party obtaining knowledge thereof; or

 

(e)          (i) any Group Member shall (A) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto;
(B) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; (C) default in making any payment or
delivery under any such Indebtedness constituting a Swap Agreement beyond the
period of grace, if any, provided in such Swap Agreement; (D) default in making
any payment or delivery under any such Indebtedness constituting a Swap
Agreement beyond the period of grace, if any, provided in such Swap Agreement;
or (E) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to (1) cause, or to permit the holder or beneficiary of, or, in the
case of any such Indebtedness constituting a Swap Agreement, counterparty under,
such Indebtedness (or a trustee or agent on behalf of such holder, beneficiary,
or counterparty) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable or (in
the case of any such Indebtedness constituting a Swap Agreement) to be
terminated, or (2) to cause, with the giving of notice if required, any Group
Member to purchase or redeem or make an offer to purchase or redeem such
Indebtedness prior to its stated maturity; provided that, unless such
Indebtedness constitutes a Specified Swap Agreement, a default, event or
condition described in clauses (i)(A), (B), (C), (D) or (E) of this subsection
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses
(i)(A), (B), (C), (D) or (E) of this subsection (e) shall have occurred with
respect to Indebtedness, the outstanding principal amount (and, in the case of
Swap Agreements, other than Specified Swap Agreements, the Swap Termination
Value) of which, individually or in the aggregate for all such Indebtedness,
exceeds $10,000,000; or (ii) any default or event of default (however
designated) shall occur with respect to any Subordinated Indebtedness of any
Group Member (other than intercompany Indebtedness) the outstanding principal
amount of which exceeds $10,000,000; or

 

(f)           (i)  any Group Member shall commence any case, proceeding or other
action (a) under any Debtor Relief Law seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(b) seeking appointment of a receiver, trustee, custodian, conservator, judicial
manager, or other similar official for it or for all or any substantial part of
its assets, or any Group Member shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against any Group Member any
case, proceeding or other action of a nature referred to in clause (i) above
that (a) results in the entry of an order for relief or any such adjudication or
appointment, or (b) remains undismissed, undischarged or unbonded for a period
of 60 consecutive days (provided that, during such 60 consecutive day period, no
Loans shall be advanced or Letters of Credit issued hereunder); or (iii) there
shall be commenced against any Group Member any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal for a period of 60 consecutive
days (provided that, during such 60 consecutive day period, no Loans shall be
advanced or Letters of Credit issued hereunder); or (iv) any Group Member shall
consent to, approve of, or acquiesce in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 



 112 

 

 

(g)          there shall occur one or more ERISA Events which individually or in
the aggregate results in or otherwise is associated with liability of any Loan
Party or any ERISA Affiliate thereof in excess of $10,000,000 during the term of
this Agreement; or there exists an amount of unfunded benefit liabilities (as
defined in Section 4001(a)(18) of ERISA), individually or in the aggregate for
all Pension Plans (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefit liabilities) which exceeds
$10,000,000; or

 

(h)          there is entered against any Group Member (i) one or more final
judgments or orders for the payment of money or fines or penalties issued by any
Governmental Authority involving in the aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $10,000,000 or more, or (ii) one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case (i) or (ii),
(A) enforcement proceedings are commenced by any creditor or any such
Governmental Authority, as applicable, upon such judgment, order, penalty or
fine, as applicable, or (B) such judgment, order, penalty or fine, as
applicable, shall not have been vacated, discharged, stayed or bonded, as
applicable, pending appeal for a period of 60 consecutive days; or

 

(i)           (i)            any of the Security Documents shall cease, for any
reason, to be in full force and effect (other than pursuant to the terms
thereof), or any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby (in each case, except to the extent
that (i) any such enforceability or priority is not required pursuant to the
Security Documents, or (ii) such loss of a valid or perfected security interest,
as applicable, may be remedied by the filing of appropriate documentation
without the loss of priority); or

 

(ii)           there shall be commenced against any Loan Party any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged or stayed or bonded pending appeal within 60
days from the entry thereof; or

 

(iii)          any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business for a period of time in
excess of five Business Days; or

 

(j)           the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party shall so assert; or

 

(k)          a Change of Control shall occur; or

 

(l)           any of the Governmental Approvals required to be obtained and/or
delivered to the Administrative Agent pursuant to any Loan Document shall have
been (i) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (ii) subject to any decision
by a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
reasonably be expected to result in the Governmental Authority taking any of the
actions described in clause (i) above, and such decision or such revocation,
rescission, suspension, modification or nonrenewal has, or could reasonably be
expected to have, a Material Adverse Effect; or

 



 113 

 

 

(m)         any Loan Document not otherwise referenced in Section 8.1(i) or (j),
at any time after its execution and delivery and for any reason, other than
(x) as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.4 or 7.5), or (y) the Discharge of
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or any further liability or
obligation under any Loan Document to which it is a party, or purports to
revoke, terminate or rescind any such Loan Document.

 

8.2         Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)          if such event is an Event of Default specified in clause (i) or
(ii) of paragraph (f) of Section 8.1 with respect to the Borrower, the
Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement, the
other Loan Documents and all Bank Services Agreements and FX Contracts shall
automatically immediately become due and payable, and

 

(b)          if such event is any other Event of Default, any of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments, the Term Commitments, the Swingline Commitments and the L/C
Commitments to be terminated forthwith, whereupon the Revolving Commitments, the
Term Commitments, the Swingline Commitments and the L/C Commitments shall
immediately terminate; (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable; (iii) if so provided for by the terms
of any FX Contract or Bank Services Agreement, any Bank Services Provider may
terminate any FX Contract or other Bank Services Agreement then outstanding and
declare all Obligations then owing by the Group Members under any Bank Services
Agreements or FX Contract then outstanding to be due and payable forthwith,
whereupon the same shall immediately become due and payable; and (iv) exercise
on behalf of itself, the Lenders and the Issuing Lenders all rights and remedies
available to it, BMO, any of BMO’s applicable Affiliates, the Lenders, the
Issuing Lenders and any Bank Services Provider under the Loan Documents and the
Bank Services Agreements and FX Contracts, as applicable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to Section 8.2(a) or (b), the
Borrower shall Cash Collateralize an amount equal to 103% of the aggregate then
undrawn and unexpired amount of such Letters of Credit. Amounts so Cash
Collateralized shall be applied by the Administrative Agent to the payment of
drafts drawn under such Letters of Credit, and the unused portion thereof after
all such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other Obligations of the Borrower hereunder and under
the other Loan Documents and Bank Services Agreements and FX Contracts in
accordance with Section 8.3. In addition, (x) the Borrower shall also Cash
Collateralize the full amount of any Swingline Loans then outstanding, and
(y) to the extent elected by any Bank Services Provider the Borrower shall also
Cash Collateralize the amount of any Obligations in respect of Bank Services and
FX Contracts then outstanding, which Cash Collateralized amounts shall be
applied by such Bank Services Provider to the payment of all such outstanding
Bank Services and FX Contracts, and any unused portion thereof remaining after
all such Bank Services and FX Contracts shall have been fully paid and satisfied
in full shall be applied by the Administrative Agent to repay other Obligations
of the Loan Parties hereunder and under the other Loan Documents in accordance
with the terms of Section 8.3. After all such Letters of Credit and Bank
Services Agreements and FX Contracts shall have been terminated, expired or
fully drawn upon, as applicable, and all amounts drawn under any such Letters of
Credit shall have been reimbursed in full and all other Obligations of the
Borrower and the other Loan Parties (including any such Obligations arising in
connection with Bank Services and FX Contracts) shall have been paid in full or
the Event of Default for which cash collateral was required hereunder is waived,
and no other Event of Default has occurred and is continuing, the balance, if
any, of the funds having been so Cash Collateralized shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower (except to
the extent such notices are otherwise expressly provided for elsewhere in this
Agreement or the other Loan Documents).

 



 114 

 

 

8.3         Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
outside counsel to the Administrative Agent and amounts payable under Sections
2.17, 2.18 and 2.19) payable to the Administrative Agent, in its capacity as
such, (including interest thereon);

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lenders (including any Letter
of Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges
and disbursements of outside counsel to the respective Lenders and the
respective Issuing Lenders and amounts payable under Sections 2.17, 2.18 and
2.19), any Qualified Counterparties, and to any Bank Services Providers (in
their respective capacities as providers of Bank Services and FX Contracts), in
each case, ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest in respect of any Bank Services and FX
Contracts and on the Loans and L/C Disbursements which have not yet been
converted into Revolving Loans, and to payment of premiums and other fees
(including any interest thereon) under any Specified Swap Agreements and any
Bank Services Agreements and FX Contracts, in each case, ratably among the
Lenders, the Issuing Lenders, any Bank Services Providers (in their respective
capacities as providers of Bank Services and FX Contracts), and any Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Bank Services
Agreements and FX Contracts, in each case, ratably among the Lenders, the
Issuing Lenders, any Bank Services Providers (in their respective capacities as
providers of Bank Services and FX Contracts), and any applicable Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Fourth and payable to them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

 

Sixth, if so elected by any Bank Services Provider, to the Administrative Agent
for the account of such Bank Services Providers, to Cash Collateralize then
outstanding Obligations arising in connection with Bank Services and FX
Contracts;

 



 115 

 

 

 

Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date (including any such other Obligations arising in connection with
any Bank Services and FX Contracts), in each case, ratably among them in
proportion to the respective aggregate amounts of all such Obligations described
in this clause Seventh and payable to them;

 

Eighth, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, in each case, ratably among them in proportion to the respective
amounts described in this clause Eighth payable to them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.

 

Subject to Sections 2.22(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

 

Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties in
order to preserve the allocation of such payments to the satisfaction of the
Obligations in the order otherwise contemplated in this Section 8.3.

 

Section 9
THE ADMINISTRATIVE AGENT

 

9.1           Appointment and Authority.

 



(a)            Each of the Lenders hereby irrevocably appoints BMO to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

(b)            The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions (other than provisions that are for the express
benefit of the Borrower and the other Loan Parties, including Sections 9.9 and
9.10). Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities to any Lender or any other Person, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

116

 

 



(c)            The Administrative Agent shall also act as the collateral agent
under the Loan Documents, and each of the Issuing Lenders and each of the other
Lenders (in their respective capacities as a Lender and, as applicable,
Qualified Counterparty and Bank Services Provider) hereby irrevocably
(i) authorize the Administrative Agent to enter into all other Loan Documents,
as applicable, including the Guarantee and Collateral Agreement, any
subordination agreements and any other Security Documents, and (ii) appoint and
authorize the Administrative Agent to act as the agent of the Secured Parties
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. The
Administrative Agent, as collateral agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.2
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Section 9 and Section 10
(including Section 9.7, as though such co-agents, sub-agents and
attorneys-in-fact were the collateral agent under the Loan Documents) as if set
forth in full herein with respect thereto. Without limiting the generality of
the foregoing, the Administrative Agent is further authorized on behalf of all
the Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to take any action, or permit the any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent to take
any action, with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any Loan Document.

 

9.2           Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

9.3           Exculpatory Provisions. The Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

 

(a)            be subject to any fiduciary or other implied duties, regardless
of whether any Default or any Event of Default has occurred and is continuing;

 

(b)            have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

117

 

 



(c)            except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by any Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.4           Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for any of the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.

 

118

 

 



9.5           Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received prompt notice in writing from any
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action or refrain from taking such action with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

9.6           Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys in fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Group Member or any Affiliate of a Group Member, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Group Member or
any Affiliate of a Group Member that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

 

9.7           Indemnification. Each of the Lenders agrees to indemnify each of
the Administrative Agent, the Issuing Lenders and the Swingline Lender and each
of its Related Parties in its capacity as such (to the extent not reimbursed by
the Borrower or any other Loan Party pursuant to any Loan Document and without
limiting the obligation of the Borrower or any other Loan Party to do so)
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the Transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent or such other Person under or in connection
with any of the foregoing and any other amounts not reimbursed by the Borrower
or such other Loan Party; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from the Administrative Agent’s or such other
Person’s gross negligence or willful misconduct, and that with respect to such
unpaid amounts owed to any Issuing Lender or Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought). The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

119

 

 



9.8           Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.9           Successor Administrative Agent.

 

(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld, conditioned or delayed) unless a
Default or Event of Default then exists, to appoint a successor, which shall be
a bank with an office in the State of New York, or an Affiliate of any such bank
with an office in the State of New York. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent (which
right of removal shall be made in consultation with the Borrower unless a
Default or an Event of Default then exists) and appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.

 

120

 

 



9.10        Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(a)            to release any Lien on any Collateral or other property granted
to or held by the Administrative Agent under any Loan Document (i) upon the
Discharge of Obligations, (ii) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
the Required Lenders;

 

(b)            to subordinate any Lien on any Collateral or other property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.3(g) and
(i); and

 

(c)            to release any Guarantor from its obligations under the Guarantee
and Collateral Agreement if such Person ceases to be a Subsidiary as a result of
a transaction permitted under the Loan Documents.

 

(d)            Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10.

 

(e)            The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11        Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Obligation in respect of any Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated),
by intervention in such proceeding or otherwise:

 

121

 

 



(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Obligations in respect of
any Letter of Credit and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.8 and
10.5) allowed in such judicial proceeding; and

 

(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.8 and 10.5.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.12        No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, an
Issuing Lender or the Swingline Lender hereunder.

 

9.13        Survival. This Section 9 shall survive the Discharge of Obligations.

 

Section 10
MISCELLANEOUS

 

10.1        Amendments and Waivers.

 

(a)            Neither this Agreement, nor any other Loan Document (other than
any L/C Related Document, Fee Letter, or Bank Services Agreement), nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1. The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment or Term Commitment, in each
case without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Guarantors from their obligations under
the Guarantee and Collateral Agreement, subordinate all or substantially all of
the Obligations or subordinate all or substantially all the Liens of the
Administrative Agent and Lenders in the Collateral, in each case without the
written consent of all Lenders; (D) (1) amend, modify or waive the pro rata
requirements of Section 2.16 or any other provision of the Loan Documents
(including Section 8.3) requiring pro rata treatment of payments to the Lenders
in a manner that adversely affects Revolving Lenders without the written consent
of each Revolving Lender or (2) amend, modify or waive the pro rata requirements
of Section 2.16 or any other provision of the Loan Documents (including
Section 8.3) requiring pro rata treatment of payments to the Lenders in a manner
that adversely affects Term Lenders or the L/C Lenders without the written
consent of each Term Lender and/or, as applicable, each L/C Lender; (E) amend,
modify or waive any provision of Section 9 without the written consent of the
Administrative Agent; (F) amend, modify or waive any provision of Section 2.6
or 2.7 without the written consent of the Swingline Lender; (G) amend, modify or
waive any provision of Section 3 without the written consent of each Issuing
Lender; (H) amend or modify the application of payments provisions set forth in
Section 8.3 or the definitions set forth in Section 1.1 that directly affect
swap security or ratable treatment in a manner that adversely affects any
Issuing Lender or any Qualified Counterparty, as applicable, without the written
consent of each such Issuing Lender or each such Qualified Counterparty, as
applicable; or (I) add any Alternative Currencies in addition to those specified
herein without the written consent of all Lenders. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent, the Issuing Lenders, each Qualified Counterparty, and all future holders
of the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured during the period such waiver is
effective; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon. Notwithstanding the
foregoing, any Issuing Lender may amend any of the L/C Documents of such Issuing
Lender without the consent of the Administrative Agent or any other Lender.

 

122

 

 



(b)            Notwithstanding anything to the contrary contained in
Section 10.1(a) above, in the event that the Borrower or any other Loan Party,
as applicable, requests that this Agreement or any of the other Loan Documents,
as applicable, be amended or otherwise modified in a manner which would require
the consent of all of the Lenders or, as applicable, all affected Lenders, and
such amendment or other modification is agreed to by the Borrower and/or such
other Loan Party, as applicable, the Required Lenders and the Administrative
Agent, then, with the consent of the Borrower and/or such other Loan Party, as
applicable, the Administrative Agent and the Required Lenders, this Agreement or
such other Loan Document, as applicable, may be amended without the consent of
the Lender or Lenders who are unwilling to agree to such amendment or other
modification (each, a “Minority Lender”), to provide for:

 

(i)             the termination of the Commitments of each such Minority Lender;

 

(ii)            the assumption of the Loans and Commitments of each such
Minority Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.21; and

 

(iii)           the payment of all interest, fees and other obligations payable
or accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.

 

123

 

 



(c)            Notwithstanding any provision herein to the contrary but subject
to the proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower, (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders.

 

(d)            Notwithstanding any provision herein to the contrary, any Bank
Services Agreement or FX Contract may be amended or otherwise modified by the
parties thereto in accordance with the terms thereof without the consent of the
Administrative Agent or any Lender.

 

10.2        Notices.

 

(a)            All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
or electronic mail notice, when received, addressed as follows in the case of
the Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

Any Loan Party:  

Digi International Inc.
9350 Excelsior Boulevard, Suite 700
Hopkins, Minnesota 55343-3444

Attention: Jamie Loch, Chief Financial Officer

Facsimile No.: (952) 912-4941

Telephone No.: (952) 912-3737

E-Mail: Jamie.Loch@digi.com

Website URL: www.digi.com

         

with a copy to:

 

Faegre Baker Daniels LLP

2200 Wells Fargo Center
90 South Seventh Street

Minneapolis, Minnesota 55402

Attention: Nicole J. Leimer

Telephone No.: 612-766-7239

Facsimile No.: 612-766-1600

E-Mail: Nicole.Leimer@FaegreBD.com

      Administrative Agent:  

BMO Harris Bank N.A.

50 South Sixth Street

Suite 1000

Minneapolis, Minnesota 55402

Attention: Philip Sanfilippo

Facsimile No.: 612-904-8011

Telephone No.: 612-904-8922

E-Mail: philip.sanfilippo@bmo.com

         

with a copy to:

 

Briggs and Morgan, P.A.

80 8th Street South

2200 IDS Center

Minneapolis, Minnesota 55402

Attention: Michael Gordon

Telephone No.: (612) 977-8562

Facsimile No.: (612) 977-8650

E-Mail: mgordon@briggs.com



 

124

 

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

(b)            Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Loan Parties
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (a) and (b) above, if such notice or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

 

(c)            Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

 

(d)           (i)             Each Loan Party agrees that the Administrative
Agent and/or the Lead Arrangers may, but shall not be obligated to, make the
Communications (as defined below) available to the Issuing Lenders and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

(ii)            The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) and the Lead Arrangers do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party or any Lead Arranger
in connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) or any Lead Arranger have any liability to the Borrower or the other
Loan Parties, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the Transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.

 

125

 

 



10.3        No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4        Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5        Expenses; Indemnity; Damage Waiver.

 

(a)            Costs and Expenses. Each Loan Party shall pay (i) all reasonable
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable invoiced fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
Facilities (including the syndication of the Facilities contemplated by this
Agreement), the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, amendments
and restatements, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable documented out-of-pocket expenses incurred by
the Issuing Lenders in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all documented out-of-pocket expenses incurred by the Administrative Agent
or any Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (a) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (b) in connection
with the Loans made or Letters of Credit issued or participated in hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)            Indemnification by the Loan Parties. Upon written demand
(together with reasonable back up documentation) each Loan Party shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender (including
each Issuing Lender), and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actual losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of counsel for any Indemnitee (but limited to the fee, charges and disbursements
of one firm as counsel to all Indemnitees taken as a whole and, if reasonably
necessary, a single firm local counsel firm for all Indemnitees taken as a whole
in each relevant jurisdiction (which may be a single local counsel firm acting
in multiple material jurisdictions), if reasonably necessary, a single
regulatory firm as counsel, and solely in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict of interest
informs the Borrower in writing of such conflict of interest and thereafter
retains its own firm as counsel, one additional firm as counsel in each relevant
jurisdiction and one regulatory firm as counsel to each group of affected
Indemnitees taken as a whole, in each case, except allocated costs of in-house
counsel), incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Loan Parties or any of their respective Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (w) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee, (x) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction, or (y) arising from
any dispute solely among Indemnitees or any of their respective Affiliates other
than any claims against an Indemnitee in its capacity or in fulfilling its role
as the Administrative Agent, a Lead Arranger, a Lender, an Issuing Lender, or a
similar role under the Facilities and other than any claims arising out of any
act or omission of any Loan Party or any of its Affiliates. This
Section 10.5(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

126

 

 



(c)            Reimbursement by Lenders. To the extent that the Borrower (or any
other Loan Party pursuant to this Agreement or any other Loan Document) for any
reason fails indefeasibly to pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lenders, the Swingline Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Issuing Lenders, the Swingline
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender); provided that with respect to such unpaid
amounts owed to any Issuing Lender or the Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); and provided
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), any Issuing Lender or
the Swingline Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), any Issuing Lender or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Sections 2.1, 2.4 and 2.18(e).

 

127

 

 



(d)            Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Loan Party shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
Transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the Transactions
contemplated hereby or thereby.

 

(e)            Payments. All amounts due under this Section shall be payable
promptly after demand therefor.

 

(f)             Survival. Each party’s obligations under this Section shall
survive the resignation of the Administrative Agent, the resignation of any
Issuing Lender, the resignation of the Swingline Lender, the replacement of any
Lender, the termination of the Loan Documents, the termination of the
Commitments and the Discharge of Obligations.

 

10.6        Successors and Assigns; Participations and Assignments.

 

(a)            Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (which for purposes
of this Section 10.6 shall include any Bank Services Provider), except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)            Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitments and/or the Loans at the time owing to it (in
each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

128

 

 



(B)            in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitments are not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Default or Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)            Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii)           Required Consents. No consent shall be required for any
assignment by a Lender except to the extent required by paragraph (b)(i)(B) of
this Section and, in addition:

 

(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Facility or any unfunded Commitments with respect to the
Term Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)            the consent of each Issuing Lender and the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Facility.

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its reasonable discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent any such
administrative questionnaire as the Administrative Agent may request.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
to (A) a Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.

 

129

 

 



(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).

 

(vii)         Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits and subject to the obligations of Sections 2.17, 2.18, 2.19 and
10.5 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

(c)            Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)            Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or any Loan Party or any of any Loan Party’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnities under Sections 2.18(e) and 9.7 with respect to any payments made by
such Lender to its Participant(s).

 

130

 

 



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 (subject to the requirements and limitations
therein, including the requirements under Section 2.18(f) (it being understood
that the documentation required under Section 2.18(f) shall be delivered by such
Participant to the Lender granting the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.21 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.17 or 2.18, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
any Requirement of Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.21 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.16(k) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central banking authority; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

131

 

 



(f)            Notes. The Borrower, upon receipt by the Borrower of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in Section 10.6.

 

(g)            Representations and Warranties of Lenders. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments or Loans, as the case may be, represents and warrants as of the
Closing Date or as of the effective date of the applicable Assignment and
Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments, loans or investments
such as the Commitments and Loans; and (iii) it will make or invest in its
Commitments and Loans for its own account in the ordinary course of its business
and without a view to distribution of such Commitments and Loans within the
meaning of the Securities Act or the Exchange Act, or other federal securities
laws (it being understood that, subject to the provisions of this Section 10.6,
the disposition of such Commitments and Loans or any interests therein shall at
all times remain within its exclusive control).

 

(h)            ERISA Provisions. Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Lead Arrangers and their respective Affiliates, that at least one of the
following is and will be true:

 

A.             such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,

 

B.             the prohibited transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable so as to exempt from the prohibitions of Section 406 of ERISA and
Section 4975 of the Code such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,

 

C.            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

D.             such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, the Borrower and such Lender.

 

(i)             No Fiduciary Capacity as to Plan Assets. In addition, unless
either (1) sub-clause (A) in the immediately preceding clause (h) is true with
respect to a Lender or (2) such Lender has provided another representation,
warranty and covenant as provided in sub-clause (iv) in the immediately
preceding clause (h), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Lead Arrangers and their respective Affiliates, that none of the Administrative
Agent, the Lead Arrangers or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender involved in the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

 

132

 

 



(j)             No Investment Advice; Not a Fiduciary; Amounts Received. The
Administrative Agent and the Lead Arrangers hereby inform the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

(k)            Disqualified Institutions.

 

(i)             No assignment or participation shall be made to, and no
Commitment shall be provided by, any Person that was a Disqualified Institution
as of the date (the “Trade Date”) on which the assigning Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person or the date upon which such
Commitment shall become effective, as the case may be (unless (i) an Event of
Default has occurred and is continuing under Section 8.1(a) or (f) or (ii) the
Borrower has consented to such assignment or Commitment in writing in its sole
and absolute discretion, in which cases such Person will not be considered a
Disqualified Institution for the purpose of such assignment, participation or
Commitment and this Agreement). For the avoidance of doubt, with respect to any
assignee, participant or Lender that becomes a Disqualified Institution after
the applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee, participant or
Lender shall not retroactively be disqualified from becoming or being a Lender
and (y) the execution by the Borrower of an Assignment and Assumption or similar
documentation with respect to such assignee, participant or Lender will not by
itself result in such Person no longer being considered a Disqualified
Institution. Any assignment, participation or Commitment in violation of this
clause (k)(i) shall not be void, but the other provisions of this clause
(k) shall apply.

 

(ii)            If any assignment or participation is made to, or any Commitment
is provided by, any Disqualified Institution in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrowers owing to such Disqualified Institution in
connection with such Revolving Commitment, (B) repay all obligations in respect
of Term Loans owing to such Disqualified Institution and/or (C) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section), all of its interest,
rights and obligations under this Agreement to one or more Eligible Assignees at
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder.

 

133

 

 



(iii)           Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Loan Parties,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B)(x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Debtor Relief Plan, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such Debtor Relief Plan, (2) if such
Disqualified Institution does vote on such Debtor Relief Plan notwithstanding
the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Debtor Relief Plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the bankruptcy court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

 

(iv)           The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and
(B) provide the DQ List to each Lender requesting the same.

 

10.7        Adjustments; Set-off.

 

(a)            Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 8.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)            Upon (i) the occurrence and during the continuance of any Event
of Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document or any Bank
Services Agreement or FX Contract to such Lender or its Affiliates, irrespective
of whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document or Bank Services Agreement or FX Contract
and although such obligations of the Borrower or such other Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender or any of its Affiliates shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.21 and,
pending such payment, shall be segregated by such Defaulting Lender or Affiliate
thereof from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender or Affiliate
thereof as to which it exercised such right of setoff. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application made by such Lender or any of its Affiliates; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender and its Affiliates under this
Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

 

134

 

 



10.8        Payments Set Aside. To the extent that any payment or transfer by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. This Section 10.8 shall survive the Discharge of Obligations solely
on an unsecured basis.

 

10.9        Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

135

 



 

10.10     Counterparts; Electronic Execution of Assignments.

 

(a)            This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

(b)            The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.11      Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or any Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

10.12     Integration. The Fee Letter, this Agreement, the other Loan Documents,
the Bank Services Agreements, and the FX Contracts represent the entire
agreement of the Borrower, the other Loan Parties, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or therein.

 

10.13     Governing Law. This Agreement, the other Loan Documents and any
claims, controversy, dispute or causes of actions arising therefrom (whether in
contract or tort or otherwise) shall be construed in accordance with and
governed by the law of the State of New York. This Section 10.13 shall survive
the Discharge of Obligations.

 

10.14      Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

 

(a)            submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan, New York County and of the United States District Court of
the Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be binding (subject to appeal as provided by
applicable law) and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction;

 



136

 

 

(b)            WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL;

 

(c)            consents to service of process in the manner provided for notices
in Section 10.2; provided that nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law; and

 

(d)            waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

This Section 10.14 shall survive the Discharge of Obligations.

 

10.15     [Intentionally Omitted].

 

10.16     Releases of Guarantees and Liens.

 

(a)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take, and for the
benefit of the Borrower the Administrative Agent agrees to take, any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (1) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (2) under the circumstances described in
Section 10.16(b) below.

 

(b)            At such time as the Discharge of Obligations shall have occurred,
the Collateral shall automatically be released from the Liens created by the
Security Documents and Bank Services Agreements and FX Contracts (other than any
Bank Services Agreements used to Cash Collateralize any Obligations arising in
connection with Bank Services Agreements and FX Contracts), and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Loan Party under the Security Documents and Bank
Services Agreements and FX Contracts (other than any Bank Services Agreements
used to Cash Collateralize any Obligations arising in connection with Bank
Services Agreements and FX Contracts) shall terminate, all without delivery of
any instrument or performance of any act by any Person.

 

(c)            By virtue of a Lender’s execution of this Agreement or an
assignment agreement pursuant to Section 10.06, as the case may be, any
Affiliate of a Lender that has become a Secured Party shall be deemed a Lender
party hereto for purposes of any reference in a Loan Document to the parties for
whom Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Collateral as more fully set forth in Section 8.3. In connection with any
distribution of payments and collections, or any request for the release of the
Guarantee Obligations and Administrative Agent’s Liens under the Loan Documents
in connection with the termination of the Commitments and the payment in full of
the Obligations, Administrative Agent shall be entitled to assume no amounts are
due to any Lender or its Affiliates with respect to Banking Services, FX
Contracts, or Specified Swap Agreements unless such Lender has notified
Administrative Agent in writing of the amount of any such liability owed to it
or its Affiliate prior to such distribution or payment or release of Guarantee
Obligations and Liens.

 



137

 

 

10.17      Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates, its Related Parties and the Related Parties of its
Affiliates (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding (in which case such
disclosing Person shall promptly notify the Borrower, in advance, to the extent
permitted by applicable laws or regulations and not prohibited by such subpoena,
legal process, court order or Governmental Authority); (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or Bank Services Agreement or FX Contracts or any action
or proceeding relating to this Agreement or any other Loan Document or Bank
Services Agreement or FX Contracts or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i)  any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities;
(h) with the consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments. This provision shall apply for one year after the Discharge of
Obligations.

 

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the Transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 



138

 

 

Each of the Administrative Agent and each Lender shall be permitted to use any
information (not constituting Information subject to the foregoing
confidentiality restrictions) related to the syndication and arrangement of the
senior credit facilities contemplated by this Agreement in connection with
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, including the placement of
“tombstone” advertisements in publications of its choice at its own expense.

 

10.18      Automatic Debits. With respect to any principal, interest, fee, or
any other cost or expense (including attorney costs of the Administrative Agent
or any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.

 

10.19      Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower or any other Loan Party in the Agreement
Currency, the Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

 

10.20      Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Borrower that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.

 



139

 

 

10.21      Termination. Notwithstanding anything to the contrary contained
herein or in any other Loan Document: this Agreement (other than Sections 2.17,
2.18, 2.19, 10.5, 10.8, 10.13 and 10.14, Section 9 and any other agreement set
forth in a Loan Document that expressly survives the termination of the
Commitments and the Discharge of Obligations) and any Commitment of any Lender
hereunder shall terminate upon the occurrence of the Discharge of Obligations.

 

10.22      Contractual Recognition Provision. Notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

 (a)            the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

 (b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

  (i)            a reduction in full or in part or cancellation of any such
liability;

 

  (ii)           a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

  (iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

10.23      Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

 



140

 

 

10.24     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (i) (A) The
Administrative Agent, Lead Arrangers and each Lender and their respective
Affiliates (collectively, solely for purposes of this Section 10.24, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, (B) the arranging and other services regarding this Agreement provided
by the Lenders are arm’s-length commercial transactions between each Loan Party
and its Affiliates, on the one hand, and the Lenders, on the other hand,
(C) each Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (D) each Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Loan Party or any of its Affiliates, or any other Person, and the
relationship between the Lenders, on one hand, and the Loan Parties, on the
other hand, in connection herewith is solely that of debtor and creditor, (B) no
Lender has any obligation to any Loan Party or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, and (C) no joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the Transactions contemplated hereby among the Lenders or among the
Loan Parties and the Lenders; and (iii) each of the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of each Loan Party and its Affiliates, and no
Lender has any obligation to disclose any of such interests to any Loan Party or
its Affiliates.  To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against each of the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

[Remainder of page left blank intentionally]

 

141

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  BORROWER:         DIGI INTERNATIONAL INC.
as the Borrower               By: /s/ Ronald E. Konezny   Name: Ronald E.
Konezny   Title: President and Chief Executive Officer         LOAN PARTIES:    
    ACCELERATED CONCEPTS, INC.               By: /s/ Ronald E. Konezny   Name:
Ronald E. Konezny   Title: President         ITK INTERNATIONAL, INC.            
  By: /s/ Ronald E. Konezny   Name: Ronald E. Konezny   Title: President        
SMART TEMPS, L.L.C.               By: /s/ Ronald E. Konezny   Name: Ronald E.
Konezny   Title: President         FRESHTEMP, LLC               By: /s/ Ronald
E. Konezny   Name: Ronald E. Konezny   Title: Manager

 

[Signature Page to Credit Agreement]

 





 

 

  DIGI SMARTSENSE, LLC               By: /s/ Ronald E. Konezny   Name: Ronald E.
Konezny   Title: President

 



[Signature Page to Credit Agreement]

 





 



 

  ADMINISTRATIVE AGENT:         BMO HARRIS BANK N.A.,
as the Administrative Agent               By: /s/ Philip Sanfilippo   Name:
Philip Sanfilippo   Title: Director

 

[Signature Page to Credit Agreement]

 



 

 





  LENDERS:         BMO HARRIS BANK N.A.,
as Issuing Lender, Swingline Lender, and as a Lender               By: /s/
Philip Sanfilippo   Name: Philip Sanfilippo   Title: Director

 

[Signature Page to Credit Agreement]

 



 



 

  SILICON VALLEY BANK,     as Lender               By: /s/ Will Deevy     Name:
Will Deevy     Title: Director               If a second signature is necessary:
              By:       Name:        Title:   

 



[Signature Page to Digi International Inc. Credit Agreement]

 







 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

    as Lender               By: /s/ Shae B. Patel     Name: Shae B. Patel    
Title: Duly Authorized Signatory

 

[Signature Page to Digi International Inc. Credit Agreement]

 



 

 



  U.S. Bank National Association     as Lender               By: /s/ John R.
Gauger  

  

Name: John R. Gauger     Title: Vice President

 

[Signature Page to Digi International Inc. Credit Agreement]

 





 

 

  CITIZENS BANK, NATIONAL ASSOCIATION     as Lender         By: /s/ Patricia R.
Gierosky  

  

Name: Patricia R. Gierosky     Title: Vice President

 

[Signature Page to Digi International Inc. Credit Agreement]

 



 

 



  Truist Bank, as Lender     as Lender         By: /s/ Samantha Sanford    
Name: Samantha Sanford     Title: Vice President

 



[Signature Page to Digi International Inc. Credit Agreement]

 





 